
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.70

        EXECUTION COPY

INDENTURE AND SERVICING AGREEMENT

Dated as of December 5, 2003

by and among

SIERRA 2003-2 RECEIVABLES FUNDING COMPANY, LLC,

as Issuer

and

FAIRFIELD ACCEPTANCE CORPORATION—NEVADA,

as Servicer

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Trustee

and

WACHOVIA BANK, NATIONAL ASSOCIATION,


as Collateral Agent

--------------------------------------------------------------------------------


INDENTURE AND SERVICING AGREEMENT


        THIS INDENTURE AND SERVICING AGREEMENT dated as of December 5, 2003 is
by and among SIERRA 2003-2 RECEIVABLES FUNDING COMPANY, LLC, a limited liability
company organized under the laws of the State of Delaware as issuer, FAIRFIELD
ACCEPTANCE CORPORATION-NEVADA, a Delaware corporation, as Servicer, and WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association, as trustee and as
collateral agent. This Indenture may be supplemented and amended from time to
time in accordance with Article XV hereof.


RECITALS


        The Issuer has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its loan-backed notes as provided
herein.

        All covenants and agreements made by the Issuer herein are for the
benefit and security of the Trustee, acting on behalf of the Noteholders and the
Swap Counterparty.

        The Issuer is entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged. All things necessary have been
done to make the Notes, when executed by the Issuer and authenticated and
delivered by the Trustee as provided herein, the valid obligations of the Issuer
and to make this Indenture a valid agreement of the Issuer, enforceable in
accordance with its terms.

        NOW THEREFORE, in consideration of the mutual agreements herein
contained, each party agrees as follows for the benefit of the other parties and
for the benefit of the Noteholders and the Swap Counterparty.


GRANTING CLAUSES


        The Issuer hereby Grants to the Collateral Agent, for the benefit and
security of the Trustee, acting on behalf of the Noteholders and the Swap
Counterparty, all of the Issuer's right, title and interest, whether now owned
or hereafter acquired, in, to and under the following:

(a)all Pledged Loans, together with all other Pledged Assets;

(b)the Collection Account and all money, investment property, instruments and
other property credited to, carried in or deposited in the Collection Account;

(c)all money, investment property, instruments and other property credited to,
carried in or deposited in a Lockbox Account or any other bank or similar
account into which Collections are deposited, to the extent such money,
investment property, instruments and other property constitutes Collections;

(d)the Reserve Account and all money, investment property, instruments and other
property credited to, carried in or deposited in the Reserve Account;

(e)the Interest Rate Swap;

(f)all rights, remedies, powers, privileges and claims of the Issuer under or
with respect to the Series 2003-2 Term Purchase Agreement, the Sale and
Assignment Agreement, including, without limitation, all rights to enforce all
payment obligations of the Depositor, Sierra 2002 and each Seller and all rights
to collect all monies due and to become due to the Issuer from the Depositor,
Sierra 2002, or any Seller under or in connection with the Series 2003-2 Term
Purchase Agreement or the Sale and Assignment Agreement (including without
limitation all interest and finance charges for late payments and proceeds of
any liquidation or sale of Pledged Loans or resale of Timeshare Properties or
Vacation Credits and all other Collections on the Pledged Loans) and all other
rights of the Issuer to enforce the Series 2003-2 Term Purchase Agreement and
the Sale and Assignment Agreement;

--------------------------------------------------------------------------------

(g)all Assigned Rights with respect to the Pledged Loans and the Pledged Assets
including, without limitation, all rights to enforce payment obligations of the
Depositor, Sierra 2002, and each Seller and all rights to collect all monies due
and to become due to the Issuer from the Depositor, Sierra 2002, or any Seller
under or in connection with the Pledged Loans (including without limitation all
interest and finance charges for late payments accrued thereon and proceeds of
any liquidation or sale of Pledged Loans or resale of Timeshare Properties or
Vacation Credits and all other Collections on the Pledged Loans);

(h)all certificates and instruments, if any, from time to time representing or
evidencing any of the foregoing property described in clauses (a) through
(g) above;

(i)all present and future claims, demands, causes of and choses in action in
respect of any of the foregoing and all interest, principal, payments and
distributions of any nature or type on any of the foregoing;

(j)all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter-of-credit rights,
letters of credit, money, and oil, gas and other minerals, consisting of,
arising from, or relating to, any of the foregoing;

(k)all proceeds of the foregoing property described in clauses (a) through
(j) above, any security therefor, and all interest, dividends, cash,
instruments, financial assets and other investment property and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for or on account of the sale, condemnation or other disposition
of, any or all of the then existing Collateral, and including all payments under
insurance policies (whether or not a Seller or an Originator, the Depositor,
Sierra 2002, the Issuer, the Collateral Agent or the Trustee is the loss payee
thereof) or any indemnity, warranty or guaranty payable by reason of loss or
damage to or otherwise with respect to any of the Collateral; and

(l)all proceeds of the foregoing.

The property described in the preceding sentence is collectively referred to as
the "Collateral." The Grant of the Collateral to the Collateral Agent is for the
benefit of the Trustee to secure the Notes equally and ratably without
prejudice, priority or distinction among any Notes by reason of difference in
time of issuance or otherwise, except as otherwise expressly provided in this
Indenture and to secure (i) the payment of all amounts due on the Notes in
accordance with their respective terms, (ii) the payment of all other sums
payable by the Issuer under this Indenture or the Notes and (iii) compliance by
the Issuer with the provisions of this Indenture and the Notes. This Indenture
is a security agreement within the meaning of the UCC.

        The Collateral Agent and the Trustee acknowledge the Grant of the
Collateral, and the Collateral Agent accepts the Collateral in trust hereunder
in accordance with the provisions hereof and agrees to perform the duties herein
to the end that the interests of the Noteholders may be adequately and
effectively protected.

        The Trustee and the Collateral Agent each acknowledges that it has
entered into the Collateral Agency Agreement pursuant to which the Collateral
Agent acts as agent for the benefit of the Trustee for the purpose of
maintaining a security interest in the Collateral. The Trustee and the
Noteholders are bound by the terms of the Collateral Agency Agreement by the
Trustee's execution thereof on their behalf.

2

--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS


        Section 1.1    Definitions    

        Whenever used in this Indenture, the following words and phrases shall
have the following meanings:

        "Account" shall mean the Collection Account or the Reserve Account and
"Accounts" shall mean the Collection Account and the Reserve Account.

        "Accrued Interest" shall mean, with respect to each Class of Notes, an
amount equal to the sum of (i) the interest accrued during the related Interest
Accrual Period at the applicable Note Interest Rate on the Adjusted Principal
Amount of such Class of Notes as of the immediately preceding Payment Date (or,
in the case of the initial Payment Date, the Adjusted Principal Amount as of the
Closing Date) and (ii) any amounts payable pursuant to clause (i) above for such
Class of Notes from all prior Payment Dates remaining unpaid, if any, plus, to
the extent permitted by law, interest thereon for each Interest Accrual Period
for such Class of Notes at the applicable Note Interest Rate.

        "Adjusted Principal Amount" shall mean, on any Payment Date and for any
Class of Notes, the Principal Amount of such Class as of the prior Payment Date
(or, with respect to the first Payment Date, as of the Closing Date) minus the
sum of (i) the amount of all principal distributions actually made to such Class
on the current Payment Date and (ii) the Adjustment Amount for such Class on the
current Payment Date. In no event will the Adjusted Principal Amount of any
Class exceed the Principal Amount of such Class or be a number less than zero.
On the Closing Date, the Adjusted Principal Amount of any Class is equal to the
Initial Principal Amount of such Class.

        "Adjustment Amount" shall mean, for the Class A-1 Notes, the Class A-1
Adjustment Amount, for the Class A-2 Notes, the Class A-2 Adjustment Amount, for
the Class B Notes, the Class B Adjustment Amount, for the Class C Notes, the
Class C Adjustment Amount and for the Class D Notes, the Class D Adjustment
Amount.

        "Administrative Services Agreement" shall mean either the Depositor
Administrative Services Agreement dated as of August 29, 2002 by and between the
Depositor and the Administrator or the Issuer Administrative Services Agreement
dated as of December 5, 2003 by and between the Issuer and the Administrator, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms of the respective agreements.

        "Administrator" shall mean, with respect to the Administrative Services
Agreements, FAC, as administrator with respect to the Depositor and the Issuer,
respectively, or any other entity which becomes the Administrator under the
terms of the applicable Administrative Services Agreement.

        "Affiliate" shall mean, when used with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person, and "control" means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and "controlling" and
"controlled" shall have meanings correlative to the foregoing.

        "Aggregate Adjustment Amount" shall mean, on any Payment Date, the
amount by which the Aggregate Principal Amount, after giving effect to any
principal distributions made on all Classes on such Payment Date, exceeds the
Aggregate Loan Balance as of the last day of the Due Period related to such
Payment Date.

3

--------------------------------------------------------------------------------




        "Aggregate Default Rate" shall mean as of any Determination Date, a
percentage obtained by dividing (i) the sum of the outstanding principal balance
of each Pledged Loan (each such principal balance determined as of the day
immediately preceding the date on which such Pledged Loan became a Defaulted
Loan) that became a Defaulted Loan during the period commencing with the Cut-Off
Date and ending at the end of the prior Due Period by (ii) the Aggregate Loan
Balance as of the Cut-Off Date.

        "Aggregate Loan Balance" shall mean, as of any time, the sum of the
outstanding principal balances due under or in respect of all Pledged Loans,
excluding Defaulted Loans.

        "Aggregate Principal Amount" shall mean the sum of the Principal Amounts
for all Classes of Notes.

        "Agreement" shall mean this Indenture and Servicing Agreement as the
same may be amended, supplemented, restated or otherwise modified from time to
time in accordance with its terms.

        "Assigned Rights" shall mean all rights of the Depositor with respect to
the Sierra 2002-1 Loans and related Transferred Assets transferred to the
Depositor by Sierra 2002 under the Sale and Assignment Agreement and all rights
of the Depositor under the Purchase Agreement with respect to Sierra 2002-1
Loans which are Pledged Loans and the related Transferred Assets which are
Pledged Assets, including, but not limited to, the right to sell Defective Loans
to the Sellers or to cause the Sellers to purchase Defective Loans from the
Issuer.

        "Assignment of Mortgage" shall mean any assignment (including any
collateral assignment) of any Mortgage.

        "Authentication Agent" shall mean a Person designated by the Trustee to
authenticate Notes on behalf of the Trustee.

        "Authorized Officer" shall mean, with respect to the Issuer, any officer
who is authorized to act for the Issuer in matters relating to the Issuer, and
with respect to the Trustee or any other bank or trust company acting as trustee
of an express trust or as custodian or authenticating agent, a Responsible
Officer. Each party may receive and accept a certification of the authority of
any other party as conclusive evidence of the authority of any person to act,
and such certification may be considered as in full force and effect until
receipt by such other party of written notice to the contrary.

        "Available Funds" for any Payment Date shall mean (i) all payments
(including prepayments) of principal, interest and fees (which, for the sake of
clarity, excludes maintenance fees assessed with respect to POAs) collected from
or on behalf of the Obligors during the related Due Period on the Pledged Loans,
and the amounts deposited into the Collection Account during the related Due
Period in respect of the release of Trendwest Loans which have become Timeshare
Upgrades and are treated as prepayments; (ii) any Servicer Advances made on or
prior to the Payment Date with respect to payments due from the Obligors on the
Pledged Loans during the related Due Period; (iii) all amounts received as the
Release Price paid to the Trustee for the release from the Lien of this
Indenture securing the Notes of any Pledged Loan that has become a Defaulted
Loan; (iv) all Net Liquidation Proceeds from the disposition of Pledged Assets
securing Defaulted Loans received during the related Due Period; (v) the amounts
received by the Trustee as the Release Price in connection with the release of a
Defective Loan; (vi) the amount in excess of the Reserve Required Amount, if
any, withdrawn from the Reserve Account in accordance with subsection 3.5(c) of
this Indenture and deposited in the Collection Account on such Payment Date; and
(vii) all amounts received by the Issuer under the Interest Rate Swap.

4

--------------------------------------------------------------------------------




        "Bankruptcy Code" shall mean the United States Bankruptcy Code, Title 11
of the United States Code, as amended.

        "Benefit Plan" shall mean any "employee pension benefit plan" as defined
in ERISA which is subject to Title IV of ERISA (other than a "multiemployer
plan," as defined in Section 4001 of ERISA) and to which the Issuer, any
eligible Seller or any ERISA Affiliate of the Issuer has liability, including
any liability by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA for any time within the preceding five years or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

        "Business Day" shall mean any day other than (i) a Saturday or Sunday or
(ii) a day on which banking institutions in New York, New York, Las Vegas,
Nevada, Chicago, Illinois, Charlotte, North Carolina or the city in which the
Corporate Trust Office of the Trustee is located, are authorized or obligated by
law or executive order to be closed.

        "Calculation Date" shall mean the close of business on the last Business
Day of the related Due Period.

        "Cash Accumulation Event" shall mean the occurrence of any of the
following events:

        (i)    on any Determination Date, the average of the Delinquency Ratios
for the three immediately preceding Due Periods is greater than 5.0%;

        (ii)   on any Determination Date, the average of the Default Percentages
for the four immediately preceding Due Periods is greater than the applicable
Default Percentage Threshold; or

        (iii)  on any Determination Date, the Aggregate Default Rate is greater
than 23%.

A Cash Accumulation Event described in (i) above shall continue until the
average of the Delinquency Ratios for the three immediately preceding Due
Periods is equal to or less than 5.0% for three consecutive Determination Dates.
A Cash Accumulation Event described in clause (ii) above shall continue until
the average of the Default Percentages for the four immediately preceding Due
Periods is equal to or less than the applicable Default Percentage Threshold for
three consecutive Determination Dates.

        "Cendant" shall mean Cendant Corporation or any successor thereof.

        "Certificate of Authentication" shall have the meaning set forth in
Section 2.2.

        "Class" shall mean the Class A-1 Notes, the Class A-2 Notes, the Class B
Notes, the Class C Notes or the Class D Notes.

        "Class A Notes" shall mean the Class A-1 Notes and the Class A-2 Notes.

        "Class A-1 Adjustment Amount" shall mean, on any Payment Date, the
lesser of (i) the Principal Amount of the Class A-1 Notes after giving effect to
any principal distributions made on such Class on such Payment Date, and
(ii) the product of (a) a fraction the numerator of which is the amount
determined pursuant to clause (i) above and the denominator of which is the
Principal Amount of the Class A Notes after giving effect to any principal
distributions made on the Class A Notes on such Payment Date and (b) the amount
by which the Aggregate Adjustment Amount exceeds the aggregate of the Principal
Amounts of the Class B Notes, the Class C Notes and the Class D Notes, after
giving effect to all principal distributions made to such Class B Notes, Class C
Notes and Class D Notes on such Payment Date.

        "Class A-1 Note" shall mean any of the $179,400,000 3.03% Vacation
Timeshare Loan-Backed Notes, Series 2003-2, Class A-1, due 2015.

5

--------------------------------------------------------------------------------




        "Class A-2 Adjustment Amount" shall mean, on any Payment Date, the
lesser of (i) the Principal Amount of the Class A-2 Notes after giving effect to
any principal distributions made on such Class on such Payment Date and (ii) the
product of (a) a fraction the numerator of which is the amount determined
pursuant to clause (i) above and the denominator of which is the Principal
Amount of the Class A Notes after giving effect to any principal distributions
made on the Class A Notes on such Payment Date and (b) the amount by which the
Aggregate Adjustment Amount exceeds the aggregate of the Principal Amounts of
the Class B Notes, the Class C Notes and the Class D Notes, after giving effect
to all principal distributions made to such Class B Notes, Class C Notes and
Class D Notes on such Payment Date.

        "Class A-2 Notes" shall mean any of the $75,000,000 Floating Rate
Vacation Timeshare Loan-Backed Notes, Series 2003-2, Class A-2, due 2015.

        "Class B Adjustment Amount" shall mean, on any Payment Date, the lesser
of (i) the Principal Amount of the Class B Notes after giving effect to any
principal distributions made on such Class on such Payment Date and (ii) the
amount by which the Aggregate Adjustment Amount exceeds the aggregate of the
Principal Amounts of the Class C Notes and the Class D Notes, after giving
effect to all principal distributions made to such Class C Notes and Class D
Notes on such Payment Date.

        "Class B Note" shall mean any of the $30,700,000 3.33% Vacation
Timeshare Loan-Backed Notes, Series 2003-2, Class B, due 2015.

        "Class C Adjustment Amount" shall mean, on any Payment Date, the lesser
of (i) the Principal Amount of the Class C Notes after giving effect to any
principal distributions made on such Class on such Payment Date and (ii) the
amount by which the Aggregate Adjustment Amount exceeds the Principal Amount of
the Class D Notes, after giving effect to all principal distributions made to
the Class D Notes on such Payment Date.

        "Class C Note" shall mean any of the $39,450,000 3.87% Vacation
Timeshare Loan-Backed Notes, Series 2003-2, Class C, due 2015.

        "Class D Adjustment Amount" shall mean, on any Payment Date, the lesser
of (i) the Principal Amount of the Class D Notes after giving effect to any
principal distributions made on such Class on such Payment Date and (ii) the
Aggregate Adjustment Amount for such Payment Date.

        "Class D Note" shall mean any of the $50,450,000 4.85% Vacation
Timeshare Loan-Backed Notes, Series 2003-2, Class D, due 2015.

        "Class D Note Purchase Agreement" shall mean the Amended and Restated
Class D Note Purchase Agreement dated December 2, 2003 among the Issuer, the
Sellers and the Class D Notes Initial Purchasers named therein.

        "Class D Notes Initial Purchasers" shall mean the initial purchasers of
the Class D Notes as set forth in the Class D Note Purchase Agreement.

        "Class Percentages" shall mean for each Class, at any time, the
percentage equivalent of a fraction the numerator of which is the Principal
Amount of such Class and the denominator of which is the Aggregate Principal
Amount of all Classes.

        "Clearing Agency" shall mean an organization registered as a "clearing
agency" pursuant to Section 17A of the Exchange Act.

        "Clearing Agency Custodian" shall mean the entity maintaining possession
of the Global Notes for the Clearing Agency.

6

--------------------------------------------------------------------------------




        "Clearing Agency Participant" means a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

        "Clearstream" shall mean Clearstream, Luxembourg, société anonyme, a
professional depository incorporated under the laws of Luxembourg, and its
successors.

        "Closing Date" shall mean December 5, 2003.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        "Collateral" shall have the meaning specified in the Granting Clause of
this Indenture.

        "Collateral Agency Agreement" shall mean the Collateral Agency Agreement
dated as of January 15, 1998 by and between Fleet National Bank as predecessor
Collateral Agent, Fleet Securities, Inc. as deal agent and the secured parties
named therein, as amended by the First Amendment to Collateral Agency Agreement
dated as of July 31, 1998, as further amended by the Second Amendment to
Collateral Agency Agreement dated as of July 25, 2000, as further amended by the
Third Amendment to Collateral Agency Agreement dated as of July 1, 2001, as
further amended by the Fourth Amendment to Collateral Agency Agreement dated as
of August 29, 2002, as further amended by the Fifth Amendment to the Collateral
Agency Agreement dated as of March 31, 2003, as further amended by the Sixth
Amendment to the Collateral Agency Agreement dated as of May 20, 2003 and as
further amended by the Seventh Amendment to the Collateral Agency Agreement
dated as of December 5, 2003, by and among the Collateral Agent, the Trustee and
other secured parties, as such Collateral Agency Agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

        "Collateral Agent" shall mean Wachovia Bank, National Association in its
capacity as collateral agent under this Indenture and the Collateral Agency
Agreement or any successor collateral agent appointed under the Collateral
Agency Agreement.

        "Collection Account" shall mean the account described in Section 3.4
hereof and established for the deposit of Collections and other amounts as
provided in this Indenture.

        "Collections," shall mean, with respect to any Pledged Loan, all funds,
cash collections and other cash proceeds of such Pledged Loan paid by or on
behalf of the Obligor after the Cut-Off Date, including without limitation
(i) all Scheduled Payments or recoveries made in the form of money, checks and
like items to, or a wire transfer or an automated clearinghouse transfer
received in, any of the Lockbox Accounts or received by the Issuer or the
Servicer (or the Subservicer) in respect of such Pledged Loan, (ii) all amounts
received by the Issuer, the Servicer (or the Subservicer) or the Trustee in
respect of any Insurance Proceeds relating to such Pledged Loan or the related
Timeshare Property and (iii) all amounts received by the Issuer, the Servicer
(or the Subservicer) or the Trustee in respect of any proceeds of a condemnation
of property in any Resort, which proceeds relate to such Pledged Loan or the
related Timeshare Property.

        "Corporate Trust Office" shall mean the office of the Trustee at which
at any particular time its corporate trust business is administered, which
office at the date of the execution of this Indenture is located at 401 South
Tryon Street, NC-1179, 12th Floor, Charlotte, NC 28288-1179, Attention:
Structured Finance Trust Services, Sierra 2003-2 Receivables Funding Company,
LLC.

        "Credit Card Account" shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.

        "Credit Standards and Collection Policies" shall mean the Credit
Standards and Collection Policies of FAC and FRI or Trendwest, as attached to
the applicable Purchase Agreement and as amended from time to time in accordance
with the applicable Purchase Agreement and the restrictions of this Indenture.

7

--------------------------------------------------------------------------------



        "Custodial Agreement" shall mean the Third Amended and Restated
Custodial Agreement dated as of December 5, 2003 by and among the Issuer, Sierra
2002, Sierra 2003-1, the Depositor, FAC, Trendwest, Wachovia Bank, National
Association, as Custodian, the Trustee and the Collateral Agent, the Sierra 2002
Trustee, and the Sierra 2003-1 Trustee, as the same may be further amended,
supplemented or otherwise modified from time to time hereafter in accordance
with its terms.

        "Custodian" shall mean, at any time, the custodian under the Custodial
Agreement.

        "Customary Practices" shall, with respect to the servicing and
administration of any Pledged Loans, have the meaning assigned to that term in
the Purchase Agreement under which such Loan was transferred from the Seller to
the Depositor.

        "Cut-Off Date" shall mean, with respect to the Pledged Loans, the close
of business on October 31, 2003.

        "Debt" of any Person shall mean (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) obligations of such Person to pay the
deferred purchase price of property or services, (d) obligations of such Person
as lessee under leases which have been or should be, in accordance with GAAP,
recorded as capital leases, (e) obligations secured by any lien, security
interest or other charge upon property or assets owned by such Person, even
though such Person has not assumed or become liable for the payment of such
obligations, (f) obligations of such Person under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (e) above, and (g) liabilities of such Person in respect of unfunded
vested benefits under Benefit Plans covered by Title IV of ERISA.

        "Debtor Relief Laws" shall mean the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, arrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

        "Defaulted Loan" shall mean any Pledged Loan (a) for which any portion
of a Scheduled Payment is delinquent more than 119 days, (b) with respect to
which the Servicer shall have determined in good faith that the related Obligor
will not resume making Scheduled Payments, (c) for which the related Obligor
shall have become the subject of a proceeding under a Debtor Relief Law or
(d) for which cancellation or foreclosure actions have been commenced.

        "Default Percentage" shall mean, for any Due Period, the percentage
equivalent of a fraction the numerator of which is the sum of the outstanding
principal balance of each Pledged Loan (each such principal balance determined
as of the day immediately preceding the date on which such Pledged Loan became a
Defaulted Loan) that became a Defaulted Loan during such Due Period, and the
denominator of which is the Aggregate Loan Balance as of the last day of such
Due Period.

        "Default Percentage Threshold" shall mean (i) for any Determination Date
occurring before or during November 2004, 0.85%, (ii) for any Determination Date
occurring after November 2004 and before or during November 2005, 1.00% and
(iii) for any Determination Date occurring after November 2005, 1.25%.

        "Defective Loan" shall mean any Pledged Loan with an uncured material
breach of the representation and warranty of the Issuer set forth in Section 5.2
of this Indenture.

        "Definitive Notes" shall have the meaning set forth in Section 2.11.

8

--------------------------------------------------------------------------------




        "Delinquency Ratio" shall mean, for any Due Period, a fraction the
numerator of which is the sum of the outstanding principal balance of each
Pledged Loan (each such principal balance determined as of the last day of such
Due Period) which are Delinquent Loans as of the last day of such Due Period and
the denominator of which is the Aggregate Loan Balance as of the last day of
such Due Period.

        "Delinquent Loan" shall mean a Pledged Loan for which all or a portion
of the Scheduled Payments are more than 60 days delinquent, other than a Pledged
Loan that is a Defaulted Loan.

        "Depositor" shall mean Sierra Deposit Company, LLC, a Delaware limited
liability company.

        "Depository Agreement" shall mean the agreement among the Issuer, the
Trustee and The Depository Trust Company.

        "Determination Date" shall mean, with respect to any Payment Date, the
second Business Day preceding such Payment Date.

        "Distribution Compliance Period" shall have the meaning specified in
Rule 902 of Regulation S under the Securities Act.

        "Due Period" shall mean, for any Payment Date, the immediately preceding
calendar month.

        "DWAC" shall have the meaning set forth in subsection 2.13(a).

        "Eligible Account" means either (a) a segregated account (including a
securities account) with an Eligible Institution or (b) a segregated trust
account with the corporate trust department of a depository institution
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as any of the securities of such depository institution
shall have a credit rating from each Rating Agency in one of its generic rating
categories which signifies investment grade.

        "Eligible Loan" shall have the meaning assigned to that term in
Section 5.2.

        "Eligible Institution" shall mean any depository institution the short
term unsecured senior indebtedness of which is rated at least "Fl" by Fitch,
"A-l" by S&P or "P-l" by Moody's, and the long term unsecured indebtedness of
which is rated at least "A" by Fitch, "A" by S&P or "A-2" by Moody's.

        "Equity Percentage" shall mean, with respect to a Loan, the percentage
equivalent of a fraction the numerator of which is the excess of (A) the
Timeshare Price of the related Timeshare Property relating to the Loan paid or
to be paid by an Obligor over (B) the outstanding principal balance of such Loan
at the time of sale of such Timeshare Property to such Obligor (less the amount
of any valid check presented by such Obligor at the time of such sale that has
cleared the payment system), and the denominator of which is the Timeshare Price
of the related Timeshare Property, provided that any cash downpayments or
principal payments made on any initial Loan that have been fully prepaid as part
of a Timeshare Upgrade and financed downpayments under such initial Loan
financed over a period not exceeding six months from the date of origination of
such Loan that have actually been paid within such six-month period shall be
included in clause (A) above for purposes of calculating the numerator of such
fraction.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended.

        "ERISA Affiliate" shall mean with respect to any Person, (i) any
corporation which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Code) as such Person; or (ii) a
trade or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Code) with such Person.

9

--------------------------------------------------------------------------------




        "Euroclear Operator" shall mean Euroclear Bank S.A./N.V., as operator of
the Euroclear System, and its successor and assigns in such capacity.

        "Euroclear Participants" shall mean the participants of the Euroclear
System, for which the Euroclear System holds securities.

        "Event of Default" shall mean the events designated as Events of Default
under Section 11.1 of this Indenture.

        "Exchange Act" shall mean the U. S. Securities Exchange Act of 1934, as
amended.

        "Exchange Date" shall have the meaning specified in subsection 2.9(d).

        "Extra Principal Distribution Amount," shall mean, on any Payment Date,
the lesser of (i) the amount by which Available Funds exceeds the amount
required to be distributed on such Payment Date pursuant to clauses FIRST
through TENTH, inclusive, of the Priority of Payments and (ii) the
Overcollateralization Deficiency Amount on such Payment Date.

        "FAC" shall mean Fairfield Acceptance Corporation-Nevada, a Delaware
corporation domiciled in Nevada and a wholly-owned subsidiary of FRI.

        "Fairfield Loan" shall mean a Pledged Loan which was sold to the
Depositor under the Fairfield Master Loan Purchase Agreement.

        "Fairfield Master Loan Purchase Agreement" shall mean the Master Loan
Purchase Agreement dated as of August 29, 2002, the First Amendment to Master
Loan Purchase Agreement dated as of November 27, 2002 and the Second Amendment
to Master Loan Purchase Agreement dated as of July 17, 2003, by and between FAC,
as Seller and the Depositor, as Purchaser and FRI, Fairfield Myrtle Beach, Inc.,
Sea Gardens Beach and Tennis Resort, Inc., Vacation Break Resorts, Inc.,
Vacation Break Resorts at Star Island, Inc., Palm Vacation Group, Ocean Ranch
Vacation Group, and Kona Hawaiian Vacation Ownership, LLC, together with the
Series 2002-1 Supplement dated as of August 29, 2002 to such Master Loan
Purchase Agreement, the First Amendment, dated as of November 27, 2002, to the
Series 2002-1 Supplement to the Master Loan Purchase Agreement and the Second
Amendment dated as of July 17, 2003 to the Series 2002-1 Supplement to the
Master Loan Purchase Agreement.

        "Fairfield Originator" shall mean FRI, Fairfield Myrtle Beach, Inc.,
Kona Hawaiian Vacation Ownership, LLC, Sea Gardens Beach and Tennis
Resort, Inc., Vacation Break Resorts, Inc., Vacation Break Resorts at Star
Island, Inc., Palm Vacation Group, Ocean Ranch Vacation Group, or any other
Subsidiary of Cendant that originates Loans in accordance with the Credit
Standards and Collection Policies for sale to FAC.

        "FairShare Plus Agreement" shall mean the Amended and Restated FairShare
Vacation Plan Use Management Trust Agreement effective as of January 1, 1996 by
and between FRI, and certain of its subsidiaries and third party developers, as
the same may be further amended, supplemented or otherwise modified from time to
time hereafter in accordance with its terms.

        "FairShare Plus Program" shall mean the program pursuant to which the
occupancy and use of a Timeshare Property is assigned to the trust created by
the FairShare Plus Agreement in exchange for annual symbolic points that are
used to establish the location, timing, length of stay and unit type of a
vacation, including without limitation systems relating to reservations,
accounting and collection, disbursement and enforcement of assessments in
respect of contributed units.

        "Final Maturity Date" shall mean the Payment Date occurring in
December 2015.

10

--------------------------------------------------------------------------------




        "Financing Statements" shall mean, collectively, the UCC financing
statements and the amendments thereto to be authorized and delivered in
connection with any of the transactions contemplated hereby or any of the other
Transaction Documents.

        "First Guaranty Agreement" shall mean that Performance Guaranty dated as
of August 29, 2002 made by Cendant in favor of the Depositor, Sierra 2002 and
the Sierra 2002 Trustee.

        "Fitch" shall mean Fitch, Inc. or any successor thereto.

        "Fixed Amount" shall mean, for any Payment Date, an amount equal to the
fixed amount payable by the Issuer to the Swap Counterparty for such date
pursuant to the Interest Rate Swap.

        "Fixed Rate Notes" shall mean the Class A-1 Notes, the Class B Notes,
the Class C Notes and the Class D Notes.

        "Fixed Week" shall mean a Timeshare Property representing a fee simple
interest in a lodging unit at a Resort that entitles the related Obligor to
occupy such lodging unit for a specified one-week period each year.

        "Floating Amount" shall mean, for any Payment Date an amount equal to
the floating amount payable by the Swap Counterparty to the Issuer for such date
pursuant to the Interest Rate Swap.

        "Floating Rate Notes" shall mean the Class A-2 Notes.

        "FMB" shall mean Fairfield Myrtle Beach, Inc., a Delaware corporation.

        "Foreign Clearing Agency" shall mean Clearstream and the Euroclear
Operator.

        "FRI" shall mean Fairfield Resorts, Inc., a Delaware corporation and its
successors and assigns.

        "GAAP" shall mean generally accepted accounting principles as in effect
from time to time in the United States.

        "Global Notes" shall mean the Rule 144A Global Note and the Regulation S
Global Note.

        "Grant" shall mean, as to any asset or property, to pledge, assign and
grant a security interest in such asset or property. A Grant of any item of
Collateral shall include all rights, powers and options of the Granting party
thereunder or with respect thereto, including without limitation the immediate
and continuing right to claim, collect, receive and give receipt for principal,
interest and other payments in respect of such item of Collateral, principal and
interest payments and receipts in respect of the Permitted Investments,
Insurance Proceeds, purchase prices and all other monies payable thereunder and
all income, proceeds, products, rents and profits thereof, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all such rights and options, to bring Proceedings in the name of the
Granting party or otherwise, and generally to do and receive anything which the
Granting party is or may be entitled to do or receive thereunder or with respect
thereto.

        "Green Loan" shall mean a Loan the proceeds of which are used to finance
the purchase of a Green Timeshare Property.

        "Green Timeshare Property" shall mean a Timeshare Property for which
construction on the related Resort has not yet begun or is subject to
completion.

        "Independent Director" shall have the meaning assigned to the term in
subsection 6.1(m).

        "Initial Principal Amount" shall mean the aggregate amount of
$375,000,000 of the Notes composed of the initial principal amounts of
$179,400,000 of the Class A-1 Notes, $75,000,000 of

11

--------------------------------------------------------------------------------




the Class A-2 Notes, $30,700,000 of the Class B Notes, $39,450,000 of the
Class C Notes and $50,450,000 of the Class D Notes at the time such Notes were
issued.

        "Initial Purchasers" shall mean the Senior Notes Initial Purchasers and
the Class D Notes Initial Purchasers.

        "Insolvency Event" shall mean, with respect to a specified Person,
(a) the filing of a decree or order for relief by a court having jurisdiction in
the premises in respect of such Person or any substantial part of its property
in an involuntary case under any Debtor Relief Law, or the filing of a petition
against such Person in an involuntary case under any Debtor Relief Law, which
case remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person's
business; or (b) the commencement by such Person of a voluntary case under any
Debtor Relief Law, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law, or the consent
by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due or the admission
by such Person of its inability to pay its debts generally as they become due.

        "Insolvency Proceeding" shall mean any proceeding relating to an
Insolvency Event.

        "Installment Contract" shall mean an installment sale contract as
defined in the applicable Purchase Agreement.

        "Insurance Proceeds" shall have the meaning assigned to that term in the
applicable Purchase Agreement.

        "Intercreditor Agreement" shall mean the intercreditor and clearing
account agreement dated as of January 3, 2001, among Trendwest, LaSalle Bank
National Association, Wells Fargo Bank Minnesota, National Association, the
issuers named therein, Bank One, NA, Jupiter Securitization Corporation, TW
Holdings III, Key Bank National Association and any other bank serving as
clearing account bank, and other parties thereto by accession, as the same may
be further amended, supplemented or otherwise modified from time to time
hereafter in accordance with its terms.

        "Interest Accrual Period" shall mean, with respect to the Notes for any
Payment Date, the period beginning on and including the immediately preceding
Payment Date and ending on and excluding such Payment Date, except that the
first Interest Accrual Period will begin on and include December 2, 2003 and end
on and exclude the December 2003 Payment Date.

        "Interest Carry-Forward Amount" shall mean, for any Class on any Payment
Date, the sum of (i) interest accrued during the related Interest Accrual Period
at the applicable Note Interest Rate for such Class on the excess, if any, of
the Principal Amount of such Class over the Adjusted Principal Amount of such
Class, in each case as of the prior Payment Date and (ii) any amounts payable
pursuant to clause (i) above for such Class from all prior Payment Dates
remaining unpaid, if any, plus, to the extent permitted by law, interest thereon
for each Interest Accrual Period for such Class at the applicable Note Interest
Rate. Interest Carry-Forward Amounts with respect to the Fixed Rate Notes will
be computed on the basis of a 360-day year consisting of twelve 30-day months
and Interest Carry-Forward Amounts on the Floating Rate Notes will be calculated
on the basis of a 360-day year and the actual number of days that elapsed during
the related Interest Accrual Period.

12

--------------------------------------------------------------------------------




        "Interest Rate Swap" shall mean the ISDA Master Agreement, together with
the Schedule thereto and the "Confirmation For U.S. Dollar Interest Rate Swap
Transaction Under 1992 Master Agreement," each dated as of November 20, 2003
between the Issuer and the Swap Counterparty, as such Interest Rate Swap may be
amended, modified or replaced.

        "Investment Company Act" shall mean the U.S. Investment Company Act of
1940, as amended.

        "Issuer" shall mean Sierra 2003-2 Receivables Funding Company, LLC, a
Delaware limited liability company and its successors and assigns.

        "Issuer Order" shall mean a written order or request dated and signed in
the name of the Issuer by an Authorized Officer of the Issuer.

        "Kona Loans" shall mean Loans which were acquired by FRI from Kona
Hawaiian Vacation Ownership, LLC.

        "LIBOR" shall mean, for any Interest Accrual Period, the London
interbank offered rate for one-month United States dollar deposits determined by
the Trustee on the LIBOR Determination Date for such Interest Accrual Period in
accordance with the provisions of Section 2.4.

        "LIBOR Determination Date" shall mean, with respect to each Interest
Accrual Period, the second London Business Day immediately preceding the first
day of such Interest Accrual Period.

        "Lien" shall mean any mortgage, security interest, deed of trust,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC (other than
any such financing statement filed for informational purposes only) or
comparable law of any jurisdiction to evidence any of the foregoing.

        "LLC Agreement" shall mean the Limited Liability Company Agreement of
Sierra 2003-2 Receivables Funding Company, LLC dated as of October 24, 2003 as
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms.

        "Loan" shall mean each loan, installment contract or contract for deed
or contract or note secured by a mortgage, deed of trust, vendor's lien or
retention of title originated or acquired by a Seller and relating to the sale
of one or more Timeshare Properties.

        "Loan Balance" shall mean the outstanding principal balance due under or
in respect of a Pledged Loan (including a Defaulted Loan (until it becomes a
Released Pledged Loan)).

        "Loan Documents" shall, with respect to any Pledged Loan, have the
meaning assigned to that term in the Purchase Agreement under which such Pledged
Loan was transferred from the Seller to the Depositor.

        "Loan File" shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Purchase Agreement under which such Pledged Loan
was transferred from the Seller to the Depositor.

        "Loan Rate" shall mean the annual rate at which interest accrues on any
Pledged Loan, as modified from time to time in accordance with the terms of any
related Credit Standards and Collection Policies.

        "Loan Schedule" shall mean the Loan Schedule containing information
about the Pledged Loans, which Loan Schedule is attached hereto as Schedule 2
and which is as delivered by the

13

--------------------------------------------------------------------------------




Issuer to the Collateral Agent as of the Closing Date and as amended upon the
release of Pledged Loans or the Grant of Qualified Substitute Loans.

        "Lockbox Account" shall mean any of the accounts established pursuant to
a Lockbox Agreement.

        "Lockbox Agreement" shall mean the Intercreditor Agreement and any
agreement substantially in the form of Exhibit I by and between the Issuer, the
Trustee, the Servicer and the applicable Lockbox Bank, which agreement sets
forth the rights of the Issuer, the Trustee and the applicable Lockbox Bank,
with respect to the disposition and application of the Collections deposited in
the applicable Lockbox Account, including without limitation the right of the
Trustee to direct the Lockbox Bank to remit all Collections directly to the
Trustee.

        "Lockbox Bank" shall mean any of the commercial banks holding one or
more Lockbox Accounts.

        "London Business Day" shall mean a day on which banks are open for
dealing in foreign currency and exchange in London and New York City.

        "Lot" shall mean a fully or partially developed parcel of real estate.

        "Major Credit Card" shall mean a credit card issued by any VISA
USA, Inc., MasterCard International Incorporated, American Express Company,
Discover Bank, Diners Club International Ltd. or JCB credit card affiliate or
member entity.

        "Majority Holders" shall mean with respect to all Notes issued and
outstanding, the Holders of greater than fifty percent of the Aggregate
Principal Amount of all Notes.

        "Market Servicing Rate" shall mean the rate calculated by the Trustee
following a Servicer Default, which rate shall be calculated as follows: (1) the
Trustee shall, within 10 Business Days after the occurrence of a Servicer
Default, solicit bids from entities which are experienced in servicing loans
similar to the Pledged Loans and shall request delivery of each such bid to the
Trustee within 30 days of the delivery of such request to each such entity, and
shall further request that each such bid state a servicing fee as part of the
bid and (2) upon the receipt of three such arms length bids, the Trustee shall
disregard the highest bid and the lowest bid and select the remaining middle
bid, and the servicing fee rate bid by such bidder shall be the Market Servicing
Rate.

        "Master Loan Purchase Agreement" shall mean the Fairfield Master Loan
Purchase Agreement or the Trendwest Master Loan Purchase Agreement.

        "Material Adverse Effect" shall mean, with respect to any Person and any
event or circumstance, a material adverse effect on:

(a)the business, properties, operations or condition (financial or otherwise) of
such Person;

(b)the ability of such Person to perform its respective obligations under any of
the Transaction Documents to which it is a party;

(c)the validity or enforceability of, or collectibility of amounts payable
under, this Indenture (if such Person is a party to this Indenture) or any of
the Transaction Documents to which it is a party;

(d)the status, existence, perfection or priority of any Lien arising through or
under such Person under any of the Transaction Documents to which it is a party;
or

(e)the value, validity, enforceability or collectibility of the Pledged Loans or
any of the other Pledged Assets.

14

--------------------------------------------------------------------------------

        "Member" shall have the meaning assigned thereto in the LLC Agreement.

        "Monthly Collateral Agent Fee" shall mean, in respect of any Due Period
(or portion thereof), the amount due to the Collateral Agent for fees related to
the Collateral for the Series 2003-2 Notes.

        "Monthly Custodian Fee" shall mean, in respect of any Due Period (or
portion thereof), the amount due to the Custodian under the Custodial Agreement
for fees related to the Pledged Loans and related Pledged Assets.

        "Monthly Principal" shall mean on any Payment Date, the sum of (i) the
principal portion of Scheduled Payments collected during the related Due Period
on the Pledged Loans; (ii) the principal portion of Servicer Advances, if any;
(iii) the principal amount of any prepayments collected on any Pledged Loan
during the related Due Period, and the amounts deposited into the Collection
Account during the related Due Period in respect of the release of Trendwest
Loans which have become Timeshare Upgrades and are treated as prepayments;
(iv) proceeds from the purchase by the Sellers of any Pledged Loans that have
become Defaulted Loans during the related Due Period; and (v) the principal
proceeds of any repurchase of a Defective Loan by a Seller or any deposit in
respect of a Defective Loan by the Issuer.

        "Monthly Servicer Fee" shall mean, in respect of any Due Period (or
portion thereof), an amount equal to one-twelfth of the product of (a) 1.25% and
(b) the Aggregate Loan Balance of the Pledged Loans at the beginning of such Due
Period or if a Successor Servicer has been appointed and accepted the
appointment; or, if the Trustee is acting as Servicer, an amount equal to
one-twelfth of the product of (x) the lesser of (i) if FAC is replaced (A) prior
to the third anniversary of the Closing Date, 1.75%, or (B) on or after the
third anniversary of the Closing Date, 2.00% and (ii) the Market Servicing Rate
(or such higher rate as may be consented to by Noteholders representing not less
than 662/3% of the Aggregate Principal Amount) and (y) the Aggregate Loan
Balance of the Pledged Loans and all Defaulted Loans that have not been released
from the lien of this Indenture at the beginning of such Due Period.

        "Monthly Servicing Report" shall mean each monthly report prepared by
the Servicer as provided in Section 8.1.

        "Monthly Trustee Fee" shall mean, in respect of any Due Period, an
amount equal to one-twelfth of 0.01% of the Aggregate Loan Balance as of the
first day of such Due Period as an administration fee plus an amount equal to
one-twelfth of 0.02% of the Aggregate Loan Balance as of the first day of such
Due Period as a backup servicer fee.

        "Moody's" shall mean Moody's Investors Service, Inc. or any successor
thereto.

        "Mortgage" shall mean any mortgage, deed of trust, purchase money deed
of trust or deed to secure debt encumbering the related Timeshare Property,
granted by the related Obligor to the Originator of a Loan to secure payments or
other obligations under such Loan.

        "Net Liquidation Proceeds" shall mean, with respect to any Defaulted
Loan which is a Pledged Loan and which has not been released from the Lien of
this Indenture, the proceeds of the sale, liquidation or other disposition of
the Defaulted Loan, the Pledged Assets or other Collateral securing such
Defaulted Loan.

        "Net Swap Payment" shall mean, for any Payment Date, the amount, if any,
by which the Fixed Amount for such date exceeds the Floating Amount for such
date.

        "Net Swap Receipt" shall mean, for any Payment Date, the amount, if any,
by which the Floating Amount for such date exceeds the Fixed Amount for such
date.

        "Nominee" shall have the meaning set forth in the Purchase Agreements.

15

--------------------------------------------------------------------------------



        "Non-U.S. Certificate" shall have the meaning set forth in subsection
2.12(b).

        "Noteholder" or "Holder" shall mean the Person in whose name a Note is
registered in the Note Register.

        "Note Interest Rate" shall mean with respect to each Class of Notes, the
respective rate per annum set forth below:

Class of Notes


--------------------------------------------------------------------------------

  Note Interest Rate


--------------------------------------------------------------------------------

Class A-1 Notes   3.03% Class A-2 Notes   LIBOR as determined from time to time
plus 0.45% Class B Notes   3.33% Class C Notes   3.87% Class D Notes   4.85%

        "Note Owner" shall mean, with respect to a Note, the Person who is the
owner of a beneficial interest in such Note, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly as a participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

        "Note Purchase Agreements" shall mean the Senior Note Purchase Agreement
and the Class D Note Purchase Agreement.

        "Note Register" shall have the meaning specified in Section 2.6.

        "Note Registrar" shall have the meaning specified in Section 2.6.

        "Notes" shall mean the Sierra 2003-2 Receivables Funding Company, LLC
Vacation Timeshare Loan-Backed Notes, Series 2003-2.

        "Obligor" shall mean, with respect to any Pledged Loan, the Person or
Persons obligated to make Scheduled Payments thereon.

        "Offering Circular" shall mean the final Offering Circular dated
December 2, 2003 relating to the Notes.

        "Officer's Certificate" shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Trustee signed by any Vice President
or more senior officer of the Issuer or the Servicer, as the case may be, or, in
the case of a Successor Servicer, a certificate signed by any Vice President or
more senior officer or the financial controller (or an officer holding an office
with equivalent or more senior responsibilities) of such Successor Servicer, and
delivered to the Trustee.

        "Operating Agreement" shall mean the Ninth Amended and Restated
Operating Agreement dated as of March 31, 2003 by and between FRI, FMB, FAC,
Kona and the VB Subsidiaries as described therein, as the same may be further
amended, supplemented or otherwise modified from time to time hereafter in
accordance with its terms.

        "Opinion of Counsel" shall mean a written opinion of counsel who may be
counsel for, or an employee of, the Person providing the opinion and who shall
be reasonably acceptable to the Trustee.

        "Originator" shall have the meaning, with respect to any Pledged Loan,
assigned to such term in the applicable Purchase Agreement or, if such term is
not so defined, the entity which originates or acquires Loans and transfers such
Loans directly or through a Seller to the Depositor.

        "Overcollateralization Amount," shall mean on any Payment Date, the
excess, if any, of (i) the Aggregate Loan Balance as of the last day of the
related Due Period over (ii) the Aggregate

16

--------------------------------------------------------------------------------




Principal Amount on such Payment Date, after taking into account any
distributions of principal to the Noteholders on such Payment Date.

        "Overcollateralization Deficiency Amount" shall mean, for any Payment
Date, the excess, if any, of (i) the Required Overcollateralization Amount on
such Payment Date over (ii) the Pro Forma Overcollateralization Amount on such
Payment Date.

        "Overcollateralization Release Amount," shall mean (i) on any Payment
Date on or after the Stepdown Date when neither a Cash Accumulation Event nor a
Sequential Order Event has occurred and is then continuing, an amount equal to
the excess, if any, of (a) the Pro Forma Overcollateralization Amount on such
Payment Date over (b) the Required Overcollateralization Amount on such Payment
Date; provided that such amount will not exceed the Monthly Principal for such
Payment Date and (ii) on any other Payment Date, zero.

        "PAC" shall mean an arrangement whereby an Obligor makes Scheduled
Payments under a Pledged Loan via pre-authorized debit.

        "Paying Agent" shall mean the Trustee or any successor thereto, in its
capacity as paying agent.

        "Payment Date" shall mean the 15th day of each calendar month, or, if
such 15th day is not a Business Day, the next succeeding Business Day,
commencing in December 2003.

        "Performance Guarantor" shall mean Cendant Corporation, a Delaware
corporation.

        "Performance Guaranty" shall mean the Guaranty dated as of December 5,
2003 pursuant to which the Performance Guarantor guarantees the performance of
FAC as Servicer under this Indenture and guarantees the Issuer's obligations
under Section 5.4.

        "Permanent Regulation S Global Note" shall have the meaning assigned
thereto in subsection 2.12(a).

        "Permitted Encumbrance" with respect to any Pledged Loan has the meaning
assigned to that term under the Purchase Agreement pursuant to which such Loan
has been sold to the Depositor.

        "Permitted Investments" shall mean (i) U.S. Government Obligations
having maturities on or before the first Payment Date after the date of
acquisition; (ii) time deposits and certificates of deposit having maturities on
or before the first Payment Date after the date of acquisition, maintained with
or issued by any commercial bank having capital and surplus in excess of
$500,000,000 and having a short term senior unsecured debt rating of at least
"A-1" by S&P and "P-l" by Moody's and "F1" by Fitch if rated by Fitch;
(iii) repurchase agreements having maturities on or before the first Payment
Date after the date of acquisition for underlying securities of the types
described in clauses (i) and (ii) above or clause (iv) below with any
institution having a short term senior unsecured debt rating of at least "P-1"
by Moody's and "A-1" by S&P and "F1" by Fitch if rated by Fitch; (iv) commercial
paper maturing on or before the first Payment Date after the date of acquisition
and having a short term senior unsecured debt rating of at least "P-1" by
Moody's and "A-1+" by S&P and "F1" by Fitch if rated by Fitch; and (v) money
market funds rated "Aaa" by Moody's and rated "AAAm" or "AAAm-G" by S&P and
which invest solely in any of the foregoing (without regard to maturity),
including any such funds in which the Trustee or an Affiliate of the Trustee
acts as an investment advisor or provides other investment related services;
provided, however, that no obligation of any Seller or the Performance Guarantor
shall constitute a Permitted Investment and provided further, that no interest
only obligation and no investment purchased by the Issuer or the Trustee at a
premium shall constitute Permitted Investments.

        "Person" shall mean any person or entity including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated

17

--------------------------------------------------------------------------------




organization, governmental entity or other entity or organization of any nature,
whether or not a legal entity.

        "Pledged Assets" with respect to each Pledged Loan, shall mean all
right, title and interest of the Depositor in, to and under such Pledged Loan
from time to time and the related Transferred Assets and all of the Depositor's
rights under the related Purchase Agreement, and in and to the Collections and
the proceeds of any of the foregoing.

        "Pledged Loans" shall mean the Loans listed on the Loan Schedule.

        "POA" shall mean each property owners' association or similar timeshare
owner body for a Timeshare Property Regime or Resort or portion thereof, in each
case established pursuant to the declarations, articles or similar charter
documents applicable to each such Timeshare Property Regime, Resort or portion
thereof.

        "Points" shall mean, with respect to any lodging unit at a Timeshare
Property Regime, the number of points of symbolic value assigned to such unit
pursuant to the FairShare Plus Program.

        "Post Office Box" shall mean each post office box to which Obligors are
directed to mail payments in respect of the Pledged Loans.

        "Predecessor Note" shall mean, with respect to any particular Note,
every previous Note evidencing all or a portion of the same debt as that
evidenced by such particular Note; and, for the purpose of this definition, any
Note authenticated and delivered under Section 2.7 in lieu of a mutilated, lost,
destroyed or stolen Note shall evidence the same debt as the mutilated, lost,
destroyed or stolen Note.

        "Principal Amount" shall mean, the Initial Principal Amount of a Class,
less principal payments previously paid to such Class as of such date.

        "Principal Distribution Amount" shall mean, for any Payment Date, an
amount equal to the sum, without duplication, of the Monthly Principal for such
Payment Date plus the outstanding principal balance of all Pledged Loans that
became Defaulted Loans during the related Due Period that were not repurchased
by a Seller, as reduced by the Overcollateralization Release Amount, if any, for
such Payment Date.

        "Priority of Payments" shall mean the application of Available Funds in
accordance with Section 3.1.

        "Pro Forma Overcollateralization Amount" shall mean, on any Payment
Date, the excess, if any, of (i) the Aggregate Loan Balance as of the last day
of the related Due Period over (ii) (x) the Aggregate Principal Amount on such
Payment Date, before taking into account any distributions of principal to the
Noteholders on such Payment Date, minus (y) an amount equal to the sum of
(i) the Monthly Principal for such Payment Date and, without duplication,
(ii) the outstanding principal balance of all Pledged Loans that became
Defaulted Loans during the related Due Period that were not repurchased by a
Seller.

        "Proceeding" shall have the meaning specified in Section 11.3.

        "Purchase Agreement" shall mean a Master Loan Purchase Agreement between
a Seller and the Depositor pursuant to which the Seller sells Loans to the
Depositor.

        "QIB" shall have the meaning set forth in subsection 2.6(c).

        "Qualified Substitute Loan" shall mean a substitute Loan that is an
Eligible Loan on the applicable date of substitution and that on such date of
substitution (i) has a coupon rate not less than the coupon rate of the Pledged
Loan for which it is to be substituted, (ii) has a remaining term to stated
maturity not greater than the remaining term to maturity of the Pledged Loan for

18

--------------------------------------------------------------------------------




which it is to be substituted and (iii) is provided by the same Seller as that
Pledged Loan for which the Qualified Substitute Loan is to be substituted.

        "Rating Agency" shall mean each of Fitch, S&P or Moody's as appropriate
and their respective successors in interest.

        "Rating Agency Condition" shall mean, with respect to any action taken
or to be taken, that each Rating Agency shall have notified the Issuer and the
Trustee in writing that such action will not result in a reduction or withdrawal
of its then existing rating of any outstanding Class or, if so specified, of one
or more particular Classes.

        "Record Date" shall mean, for any Payment Date, (i) for Notes in
book-entry form, the close of business on the day immediately preceding such
Payment Date and (ii) for Definitive Notes, the close of business on the last
day of the month preceding the month in which such Payment Date occurs.

        "Records" shall, with respect to any Pledged Loan, have the meaning
assigned thereto in the applicable Purchase Agreement.

        "Reference Banks" shall mean leading banks selected by the Servicer and
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market (i) with an established place of business in London and (ii) which have
been designated as such by the Servicer.

        "Regulation S Certificate" shall have the meaning assigned thereto in
subsection 2.9(d).

        "Regulation S Global Note" shall mean either the Temporary Regulation S
Global Note or the Permanent Regulation S Global Note.

        "Release Date" shall mean, with respect to any Pledged Loan, the date on
which such Pledged Loan is released from the Lien of this Indenture.

        "Release Price" shall mean an amount equal to the outstanding Loan
Balance of the Pledged Loan as of the close of business on the Calculation Date
immediately preceding the date on which the release is to be made, plus accrued
and unpaid interest thereon to the date of such release; provided that for
purposes of calculating the Release Price with respect to any Trendwest
Timeshare Upgrade the Release Price will be calculated without regard to the
upgrade.

        "Released Pledged Loan" shall mean any Loan which was included as a
Pledged Loan, but which has been released from the Lien of this Indenture
pursuant to the terms hereof.

        "Required Overcollateralization Amount," shall mean, as of any Payment
Date, an amount equal to (i) prior to the Stepdown Date, 14.50% of the Aggregate
Loan Balance as of the Cut-Off Date, and (ii) on and after the Stepdown Date,
(A) if no Cash Accumulation Event has occurred and is continuing, the greater of
(x) 0.50% of the Aggregate Loan Balance as of the Cut-Off Date and (y) 29.00% of
the Aggregate Loan Balance as of the last day of the related Due Period and
(B) if a Cash Accumulation Event has occurred and is continuing, the Required
Overcollateralization Amount as determined on the immediately preceding Payment
Date; provided that if a Sequential Order Event has occurred and is then
continuing, the Required Overcollateralization Amount will be equal to the
Aggregate Loan Balance as of the last day of the related Due Period.

        "Reserve Account" shall mean the account established pursuant to
Section 3.5 of this Indenture.

        "Reserve Account Amount" shall mean, as of any date, the amount then on
deposit in the Reserve Account.

19

--------------------------------------------------------------------------------




        "Reserve Required Amount" shall mean (a) as of the Closing Date, 1% of
the Aggregate Loan Balance as of the Cut-Off Date, and (b) at any time after the
Closing Date, (i) if no Cash Accumulation Event has occurred and is continuing
2% of the Aggregate Loan Balance at such time; and (ii) if a Cash Accumulation
Event has occurred and is continuing, the product of (A) the Aggregate Loan
Balance as of the last day of the immediately preceding Due Period and (B) the
greater of (x) 10% or (y) 2 times the Delinquency Ratio for such Due Period;
provided that in no event will the Reserve Required Amount be less than 0.50% of
the Aggregate Loan Balance as of the Cut-Off Date; provided further, that in no
event will the Reserve Required Amount be greater than the Aggregate Principal
Amount.

        "Resort" shall have the meaning set forth in the applicable Purchase
Agreement.

        "Responsible Officer" shall mean any officer assigned to the Corporate
Trust Office (or any successor thereto), including any Vice President, Assistant
Vice President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Indenture.

        "Rule 144A" shall have the meaning set forth in subsection 2.6(c).

        "Rule 144A Global Note" shall have the meaning assigned thereto in
Section 2.11.

        "S&P" shall mean Standard & Poor's Ratings Group, a Division of the
McGraw-Hill Companies, Inc. or any successor thereto.

        "Sale" shall have the meaning specified in Section 11.13(a).

        "Sale and Assignment Agreement" shall mean the Sale and Assignment
Agreement dated as of December 5, 2003 entered into by Sierra 2002 and the
Depositor and pursuant to which Sierra 2002 sells and assigns to the Depositor
all of Sierra 2002's right, title and interest in the Pledged Loans and the
Pledged Assets related thereto.

        "Scheduled Payment" shall mean the scheduled monthly payment of
principal and interest on a Pledged Loan.

        "Securities Act" shall mean the U.S. Securities Act of 1933, as amended.

        "Seller" shall mean FAC or Trendwest or, in either case, any successor
thereto.

        "Senior Note Purchase Agreement" shall mean the Amended and Restated
Senior Note Purchase Agreement dated December 2, 2003 among the Issuer, the
Sellers and the Senior Notes Initial Purchasers named therein.

        "Senior Notes" shall mean the Class A Notes, the Class B Notes and the
Class C Notes.

        "Senior Notes Initial Purchasers" shall mean the initial purchasers of
the Senior Notes as set forth in the Senior Note Purchase Agreement.

        "Senior Priority Swap Termination Amount" shall mean the amount, if any,
owing to the Swap Counterparty in respect of Termination Payments relating to a
termination of the Interest Rate Swap arising from (a) the Swap Counterparty not
receiving any Net Swap Payment, (b) bankruptcy, insolvency or similar event of
the Issuer or (c) the liquidation of all of the Pledged Loans (excluding
Defaulted Loans) pursuant to this Indenture.

        "Sequential Order" shall have the meaning set forth in Section 3.1(b).

        "Sequential Order Events" shall mean: (i) an Insolvency Event has
occurred with respect to the Issuer; (ii) if on any two consecutive Payment
Dates, either (A) the sum of Available Funds plus, without duplication, amounts
on deposit in the Reserve Account are not sufficient to pay all

20

--------------------------------------------------------------------------------




Accrued Interest due on the Notes, or (B) after application of all Available
Funds in accordance with the Priority of Payments, the Overcollateralization
Amount would be less than the Required Overcollateralization Amount; or (iii) if
on any Payment Date, after application of all Available Funds in accordance with
the Priority of Payments on such Payment Date, the sum of the Aggregate Loan
Balance plus the amount on deposit in the Reserve Account would be less than the
Aggregate Principal Amount. The Sequential Order Events described in (ii) and
(iii) above will continue to be in effect until such time, if ever, that the
Noteholders representing not less than 662/3% of the Principal Amount of each
Class of Notes have consented to the termination of the Sequential Order Event.

        "Series 2003-2 Term Purchase Agreement" shall mean the Series 2003-2
Term Purchase Agreement dated as of December 5, 2003 between the Depositor as
seller of the Pledged Loans and the Issuer.

        "Servicer" shall mean FAC, in its capacity as Servicer pursuant to this
Indenture and, after any Service Transfer, the Successor Servicer.

        "Servicer Advance" shall mean amounts, if any, advanced by the Servicer,
at its option, to cover any shortfall between (i) the Scheduled Payments on the
Pledged Loans for a Due Period and (ii) the amounts actually deposited in the
Collection Account on account of such Scheduled Payments on or prior to the
Payment Date immediately following such Due Period.

        "Servicer Default" shall mean the defaults specified in Section 12.1.

        "Service Transfer" shall have the meaning set forth in Section 12.1.

        "Servicing Officer" shall mean any officer of the Servicer involved in,
or responsible for, the administration and servicing of the Loans whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may be amended from time to time.

        "Sierra 2002" shall mean Sierra Receivables Funding Company, LLC, a
Delaware limited liability company.

        "Sierra 2002 Trustee" shall mean the trustee under the terms of the
Master Indenture and Servicing Agreement dated as of August 29, 2002 and the
Series 2002-1 supplement thereto, each of which is among the trustee named
therein, FAC and Sierra 2002.

        "Sierra 2002-1 Loans" shall mean Loans sold by a Seller to the Depositor
under the terms of the Purchase Agreements and designated as Series 2002-1
Loans, a portion of which have been sold by Sierra 2002 to the Depositor and
transferred by the Depositor to the Issuer and included in the Pledged Loans.

        "Sierra 2003-1" shall mean Sierra 2003-1 Receivables Funding Company,
LLC, a Delaware limited liability company.

        "Sierra 2003-1 Trustee" shall mean the trustee under the terms of the
Indenture and Servicing Agreement dated as of March 31, 2003 which is among the
trustee named therein, FAC and Sierra 2003-1.

        "Sierra 2003-2 Performance Guaranty" shall mean the Guaranty dated as of
December 5, 2003 pursuant to which the Performance Guarantor guarantees the
performance of FAC as Servicer under this Indenture and guarantees the Issuer's
obligations under Section 5.4.

        "Stepdown Date" shall mean the later to occur of the Payment Date in
November 2005 or the Payment Date on which the Aggregate Loan Balance as of the
last day of the related Due Period is less than 50% of the Aggregate Loan
Balance as of the Cut-Off Date.

21

--------------------------------------------------------------------------------




        "Subservicer" shall mean each of Trendwest and FAC (if FAC is no longer
the Servicer), solely to the extent such entity enters into a Subservicing
Agreement with the Servicer and agrees to perform specified servicing functions
with respect to all or a portion of the Pledged Loans.

        "Subservicing Agreement" shall mean the agreement between the Servicer
and Trendwest relating to the servicing of or the performance of specified
servicing functions with respect to the Pledged Loans originated by Trendwest
and, if FAC is no longer the Servicer, the agreement between the Servicer and
FAC relating to the servicing of the Pledged Loans originated by FAC.

        "Subsidiary" shall mean, as to any Person, any corporation or other
entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person.

        "Substitution Adjustment Amount" shall mean, with respect to any
Qualified Substitute Loan or Qualified Substitute Loans to be substituted for a
Defective Loan or a Defaulted Loan, the amount, if any, by which the aggregate
principal balance of all such Qualified Substitute Loans as of the date of
substitution is less than the aggregate principal balance of all such Defective
Loans or Defaulted Loans each determined as of the Calculation Date immediately
prior to the date of substitution.

        "Successor Servicer" shall have the meaning set forth in Section 12.2.

        "Swap Counterparty" shall mean Bank of America, N.A. and any entity
which is a replacement swap counterparty as provided in Section 3.6.

        "Tax Sharing Agreement" shall mean the Tax Sharing Agreement dated as of
December 5, 2003 by and between Cendant, FAC and the Issuer.

        "Telerate Page 3750" shall mean the display page currently so designated
on the Moneyline Telerate Service (or such other page as may replace such page
on such service for the purpose of displaying comparable rates or prices).

        "Temporary Regulation S Global Note" shall have the meaning assigned
thereto in Section 2.11.

        "Termination Date" shall have the meaning specified in Section 14.1.

        "Termination Notice" shall have the meaning specified in Section 12.1.

        "Termination Payments" shall mean payments required to be made by the
Issuer to the Swap Counterparty under the terms of the Interest Rate Swap as a
result of a termination of the Interest Rate Swap.

        "Termination Receipts" shall mean payments required to be made by the
Swap Counterparty to the Issuer under the terms of the Interest Rate Swap as a
result of a termination of the Interest Rate Swap.

        "Timeshare Price" shall mean the original price of the Timeshare
Property paid by an Obligor, plus any accrued and unpaid interest and other
amounts owed by the Obligor.

        "Timeshare Property" shall mean the underlying ownership interest that
is the subject of a Loan, which ownership interest may be either a Fixed Week, a
UDI, the Points with respect thereto under the FairShare Plus Program, or
Vacation Credits.

        "Timeshare Property Regime" shall mean any of the various interval
ownership regimes located at a Resort, each of which is an arrangement
established under applicable state law whereby all or a designated portion of a
development is made subject to a declaration permitting the transfer of
Timeshare Properties therein, which Timeshare Properties shall, in the case of
Fixed Weeks and

22

--------------------------------------------------------------------------------




UDIs, constitute real property under the applicable local law of each of the
jurisdictions in which such regime is located.

        "Timeshare Upgrade" shall have the meaning assigned thereto in the
applicable Purchase Agreement.

        "Title Clearing Agreement" shall have the meaning assigned thereto in
the applicable Purchase Agreement.

        "Transaction Documents" shall mean, collectively, this Indenture, the
Series 2003-2 Term Purchase Agreement, the Sale and Assignment Agreement, the
Purchase Agreements, the assignment agreements executed by the Sellers and
related to the periodic sale of Pledged Loans, the Custodial Agreements, the
Lockbox Agreements, the Title Clearing Agreements, the Collateral Agency
Agreement, the Administrative Services Agreements, the Financing Statements and
all other agreements, documents and instruments delivered pursuant thereto or in
connection therewith, and "Transaction Document" shall mean any of them.

        "Transferred Assets" shall, with respect to each Pledged Loan, have the
meaning set forth in the Purchase Agreement under which such Loan was
transferred to the Depositor.

        "Trendwest" shall mean Trendwest Resorts, Inc., an Oregon corporation, a
wholly-owned indirect subsidiary of Cendant, and its successors and assigns.

        "Trendwest Loan" shall mean a Pledged Loan which was sold to the
Depositor under the Trendwest Master Loan Purchase Agreement.

        "Trendwest Master Loan Purchase Agreement" shall mean that Master Loan
Purchase Agreement dated as of August 29, 2002, as amended by the First
Amendment to Master Loan Purchase Agreement dated as of July 17, 2003 between
Trendwest and the Depositor and the Series 2002-1 Supplement thereto also dated
as of August 29, 2002, as amended by the First Amendment thereto dated as of
July 17, 2003.

        "Trendwest Originator" shall mean Trendwest.

        "Trendwest Timeshare Upgrade" shall mean a Pledged Loan which was sold
to the Depositor by Trendwest and with respect to which the Obligor purchases a
Timeshare Upgrade.

        "Trustee" shall mean Wachovia Bank, National Association or its
successor in interest, or any successor trustee appointed as provided in this
Indenture.

        "Trustee Fee Letter" shall mean the schedule of fees attached as
Schedule 1, and all amendments thereof and supplements thereto.

        "UCC" shall mean the Uniform Commercial Code, as amended from time to
time, as in effect in any applicable jurisdiction.

        "UDI" shall mean an undivided interest in fee simple (as tenants in
common with all other undivided interest owners) in a lodging unit or group of
lodging units at a Resort.

        "U.S. Government Obligations" shall mean (i) obligations of, or
obligations guaranteed as to principal and interest by, the U.S. Government or
any agency or instrumentality thereof, when these obligations are backed by the
full faith and credit of the United States (ii) and certain obligations of
government-sponsored agencies that are not backed by the full faith credit of
the United States which are limited to: Federal Home Loan Mortgage Corp. debt
obligations; Farm Credit System (formerly Federal Land Banks, Federal
Intermediate Credit Banks, and Banks for Cooperatives) consolidated system-wide
bonds and notes; Federal Home Loan Banks consolidated debt obligations; Federal
National Mortgage Association debt obligations; Student Loan Marketing
Association debt obligations which mature before September 30, 2008; Financing
Corp. debt obligations; and Resolution Funding Corp. debt obligations.

23

--------------------------------------------------------------------------------



        "Vacation Credits" shall mean ownership interests in WorldMark that
entitle the owner thereof to use the Resorts owned by WorldMark.

        "VB Subsidiaries" shall mean Sea Gardens Beach and Tennis Resorts, Inc.,
Vacation Break Resorts, Inc. and Vacation Break Resorts at Star Island, Inc.

        "WorldMark" shall mean WorldMark, The Club, a California not-for-profit
mutual benefit corporation.

        Section 1.2    Other Definitional Provisions.    

        (a)   Terms used in this Indenture and not otherwise defined herein such
terms shall have the meanings ascribed to them in the Series 2003-2 Term
Purchase Agreement.

        (b)   All terms defined in this Indenture shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.

        (c)   As used in this Indenture and in any certificate or other document
made or delivered pursuant hereto, accounting terms not defined in Section 1.1,
and accounting terms partly defined in Section 1.1 to the extent not defined,
shall have the respective meanings given to them under GAAP as in effect from
time to time. To the extent that the definitions of accounting terms herein or
in any certificate or other document made or delivered pursuant hereto are
inconsistent with the meanings of such terms under GAAP, the definitions
contained herein or in any such certificate or other document shall control.

        (d)   Any reference to each Rating Agency shall only apply to any
specific rating agency if such rating agency is then rating any outstanding
Class of Notes.

        (e)   Unless otherwise specified, references to any amount as on deposit
or outstanding on any particular date shall mean such amount at the close of
business on such day.

        (f)    The words "hereof," "herein" and "hereunder" and words of similar
import when used in this Indenture shall refer to this Indenture as a whole and
not to any particular provision of this Indenture; and Article, Section,
subsection, Schedule and Exhibit references contained in this Indenture are
references to Articles, Sections, subsections, Schedules and Exhibits in or to
this Indenture unless otherwise specified.

        Section 1.3    Intent and Interpretation of Documents    

        The arrangement established by this Indenture, the Series 2003-2 Term
Purchase Agreement, the Sale and Assignment Agreement, the Purchase Agreements,
the Custodial Agreements, the Collateral Agency Agreement and the other
Transaction Documents is intended not to be a taxable mortgage pool for federal
income tax purposes, and is intended to constitute a sale of the Loans by the
applicable Seller to the Depositor for commercial law purposes. Each of the
Depositor and the Issuer are and are intended to be a legal entity separate and
distinct from each Seller for all purposes other than tax purposes. This
Indenture and the other Transaction Documents shall be interpreted to further
these intentions.


ARTICLE II

THE NOTES


        Section 2.1    Designation.    

        (a)   There is hereby created a series of Notes of the Issuer to be
issued pursuant to this Indenture and which are hereby designated as "Sierra
2003-2 Receivables Funding Company, LLC Vacation Timeshare Loan-Backed Notes,
Series 2003-2," the "Series 2003-2 Notes" or the "Notes."

24

--------------------------------------------------------------------------------


        (b)   The terms of the Notes shall be as set forth in this Indenture.

        Section 2.2    Form Generally.    The Notes and the Trustee's or
Authentication Agent's certificate of authentication thereon (the "Certificate
of Authentication") shall be in substantially the forms set forth as Exhibit A
with respect to the Class A Notes, Exhibit B with respect to the Class B Notes,
Exhibit C with respect to the Class C Notes and Exhibit D with respect to the
Class D Notes, with such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture, and may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may, consistent herewith, be determined by the
Authorized Officers of the Issuer executing such Notes as evidenced by their
execution of such Notes. Any portion of the text of any Note may be set forth on
the reverse or subsequent pages thereof, with an appropriate reference thereto
on the face of the Note.

        The Notes shall be typewritten, word processed, printed, lithographed or
engraved or produced by any combination of these methods, all as determined by
the officers executing such Notes, as evidenced by their execution of such
Notes.

        Section 2.3    [Reserved].    

        Section 2.4    Determination of LIBOR.    

        On each LIBOR Determination Date, the Trustee shall determine LIBOR on
the basis of the rate for deposits in United States dollars for a one-month
period which appears on Telerate Page 3750 as of 11:00 a.m., London time, on
such date. If such rate does not appear on Telerate Page 3750, the rate for that
LIBOR Determination Date will be determined on the basis of the rates at which
deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on that day to prime banks in the London
interbank market for a one-month period. If on such LIBOR Determination Date two
or more Reference Banks provide such offered quotations, LIBOR for such related
Interest Accrual Period will be the arithmetic mean of such offered quotations
(rounded upwards if necessary to the nearest whole multiple of 0.0001%). If on
such LIBOR Determination Date fewer than two Reference Banks provide such
offered quotations, LIBOR for the related Interest Accrual Period will be the
arithmetic mean (rounded upwards if necessary to the nearest whole multiple of
0.0001%) of the one-month U.S. dollar lending rates that three New York City
banks selected by the Trustee are quoting at approximately 11:00 a.m. (New York
City time) on the relevant LIBOR Determination Date to leading European banks.

        The establishment of LIBOR on each LIBOR Determination Date by the
Trustee and the Trustee's calculation of the rate of interest applicable to the
Floating Rate Notes for the related Interest Accrual Period will (in the absence
of manifest error) be final and binding. The Trustee shall, upon the
establishment of LIBOR on each LIBOR Determination Date, notify the Issuer and
the Servicer of the rate.

        Section 2.5    Execution, Authentication and Delivery.    The Notes
shall be executed on behalf of the Issuer by any of its Authorized Officers. The
signature of any such Authorized Officer on the Notes may be manual or
facsimile.

        Notes bearing the manual or facsimile signature of individuals who were
at the time of execution of such Notes Authorized Officers of the Issuer shall
bind the Issuer, notwithstanding that such individuals or any of them have
ceased to hold such offices prior to the authentication and delivery of such
Notes or did not hold such offices at the date of such Notes.

        The Trustee shall, upon written order of the Issuer, authenticate and
deliver Notes for original issue in an aggregate principal amount of
$375,000,000, including $179,400,000 principal amount of Class A-1 Notes,
$75,000,000 of the Class A-2 Notes, $30,700,000 principal amount of Class B
Notes, $39,450,000 principal amount of Class C Notes and $50,450,000 principal
amount of Class D Notes.

25

--------------------------------------------------------------------------------


The Trustee shall be entitled to rely upon such written order as authority to so
authenticate and deliver the Notes without further inquiry of any Person.

        Each Note shall be dated the date of its authentication. The Notes shall
be issuable as registered Notes in the minimum denomination of $500,000 and in
integral multiples of $1,000 in excess thereof.

        No Note shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose, unless there appears on such Note a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by the manual signature of one of its authorized
signatories, and such certificate upon any Note shall be conclusive evidence,
and the only evidence, that such Note has been duly authenticated and delivered
hereunder.

        Section 2.6    Registration; Registration of Transfer and Exchange;
Transfer Restrictions.    (a) The Issuer shall cause to be kept a register (the
"Note Register") in which, subject to such reasonable regulations as it may
prescribe, the Issuer shall provide for the registration of Notes and the
registration of transfers of Notes. The Trustee shall be the initial "Note
Registrar" for the purpose of registering Notes and transfers of Notes as herein
provided. Upon any resignation of any Note Registrar, the Issuer shall promptly
appoint a successor or, if it elects not to make such an appointment, assume the
duties of Note Registrar.

        If a Person other than the Trustee is appointed by the Issuer as Note
Registrar, the Issuer will give the Trustee and the Swap Counterparty prompt
written notice of the appointment of such Note Registrar and of the location,
and any change in the location, of the Note Registrar, and the Trustee shall
have the right to inspect the Note Register at all reasonable times and to
obtain copies thereof, and the Trustee shall have the right to rely upon a
certificate executed on behalf of the Note Registrar as to the names and
addresses of the Holders of the Notes and the principal amounts and number of
such Notes.

        Upon surrender for registration of transfer of any Note at the office of
the Note Registrar as provided in this Section 2.6, if the requirements of
Section 8-401(a) of the UCC are met, the Issuer shall execute, and upon receipt
of such surrendered Note the Trustee shall authenticate and the Noteholder shall
obtain from the Trustee, in the name of the designated transferee or
transferees, one or more new Notes in any authorized denominations, of a like
aggregate principal amount.

        At the option of the Holder, Notes may be exchanged for other Notes in
any authorized denominations, of the same Class and of a like aggregate
principal amount, upon surrender of the Notes to be exchanged at such office or
agency. Whenever any Notes are so surrendered for exchange, if the requirements
of Section 8-401(a) of the UCC are met, the Issuer shall execute, and upon
receipt of such surrendered Note the Trustee shall authenticate and the
Noteholder shall obtain from the Trustee, the Notes which the Noteholder making
the exchange is entitled to receive.

        All Notes issued upon any registration of transfer or exchange of Notes
shall be the valid obligations of the Issuer, evidencing the same debt, and
entitled to the same benefits under this Indenture, as the Notes surrendered
upon such registration of transfer or exchange.

        Every Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Trustee duly executed by, the Holder
thereof or such Holder's attorney duly authorized in writing, and such other
documents as the Trustee may require.

        No service charge shall be made to a Holder for any registration of
transfer or exchange of Notes, but the Issuer may require payment of a sum
sufficient to cover any tax or other governmental charge or expense that may be
imposed in connection with any registration of transfer or exchange of Notes,
other than exchanges pursuant to subsection 15.1(e) not involving any transfer.

26

--------------------------------------------------------------------------------


        The preceding provisions of this section notwithstanding, the Issuer
shall not be required to make, and the Note Registrar need not register,
transfers or exchanges of Notes (i) for a period of 20 days preceding the due
date for any payment with respect to the Notes or (ii) after the Trustee sends a
notice of redemption with respect to such Note in accordance with Section 2.18.

        (b)   The Notes have not been registered under the Securities Act or any
state securities law. None of the Issuer, the Note Registrar or the Trustee is
obligated to register the Notes under the Securities Act or any other securities
or "Blue Sky" laws or to take any other action not otherwise required under this
Indenture to permit the transfer of any Note without registration.

        (c)   No transfer of any Note or any interest therein (including,
without limitation, by pledge or hypothecation) shall be made except in
compliance with the restrictions on transfer set forth in this Section 2.6
(including the applicable legend to be set forth on the face of each Note as
provided in Exhibits A through D to this Indenture) and in Section 2.12 and
Section 2.13 in a transaction exempt from the registration requirements of the
Securities Act and applicable state securities or "Blue Sky" laws (i) to a
person (A) that the transferor reasonably believes is a "qualified institutional
buyer" (a "QIB") within the meaning thereof in Rule 144A under the Securities
Act ("Rule 144A") in the form of beneficial interests in the Rule 144A Global
Note, and (B) that is aware that the resale or other transfer is being made in
reliance on Rule 144A or (ii) in an offshore transaction in accordance with
Rule 903 or Rule 904 of Regulation S under the Securities Act, in the form of
beneficial interests in the applicable Regulation S Global Note.

        (d)   Each Note Owner, by its acceptance of its beneficial interest in a
Note, will be deemed to have acknowledged, represented to and agreed with the
Issuer and the Initial Purchasers as follows:

        (i)    It understands and acknowledges that the Class A Notes, the
Class B Notes and the Class C Notes will be offered and may be resold by each
Senior Notes Initial Purchaser and the Class D Notes will be offered and may be
resold by each Class D Notes Initial Purchaser (A) in the United States to QIBs
pursuant to Rule 144A in the form of beneficial interests in the Rule 144A
Global Note, or (B) outside the United States pursuant to Regulation S under the
Securities Act, initially in the form of beneficial interests in the Temporary
Regulation S Global Note. As set forth in Section 2.13, beneficial interests in
the Temporary Regulation S Global Note may be exchanged for beneficial interests
in the Permanent Regulation S Global Note.

        (ii)   It understands that the Notes have not been and will not be
registered under the Securities Act or any state or other applicable securities
law and that the Notes, or any interest or participation therein, may not be
offered, sold, pledged or otherwise transferred unless registered pursuant to,
or exempt from registration under, the Securities Act and any state or other
applicable securities law.

        (iii)  It acknowledges that none of the Issuer or the Initial Purchasers
or any person representing the Issuer or the Initial Purchasers has made any
representation to it with respect to the Issuer or the offering or sale of any
Notes, other than the information contained in the Offering Circular, which has
been delivered to it and upon which it is relying in making its investment
decision with respect to the Notes. It has had access to such financial and
other information concerning the Issuer and the Notes as it has deemed necessary
in connection with its decision to purchase the Notes.

        (iv)  It acknowledges that the Notes will bear a legend to the following
effect unless the Issuer determines otherwise, consistent with applicable law:

"THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS
NOTE, OR ANY INTEREST OR PARTICIPATION HEREIN, MAY BE

27

--------------------------------------------------------------------------------




REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1) TO THE ISSUER,
(2) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT TO A PERSON THAT THE HOLDER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT (A "QIB") PURCHASING FOR ITS OWN ACCOUNT OR A
QIB PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A UNDER THE SECURITIES ACT, OR (3) IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT. EACH NOTE OWNER BY ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE,
UNLESS SUCH PERSON ACQUIRED THIS NOTE IN A TRANSFER DESCRIBED IN CLAUSE
(3) ABOVE, IS DEEMED TO REPRESENT THAT IT IS EITHER A QIB PURCHASING FOR ITS OWN
ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER QIB.

PRIOR TO PURCHASING ANY NOTES, PURCHASERS SHOULD CONSULT COUNSEL WITH RESPECT TO
THE AVAILABILITY AND CONDITIONS OF EXEMPTION FROM THE RESTRICTION ON RESALE OR
TRANSFER. THE ISSUER HAS NOT AGREED TO REGISTER THE NOTES UNDER THE SECURITIES
ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES LAWS OF ANY STATE OR TO PROVIDE
REGISTRATION RIGHTS TO ANY PURCHASER.

AS SET FORTH HEREIN, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME
MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF."

        (v)   If it is acquiring any Note, or any interest or participation
therein, as a fiduciary or agent for one or more investor accounts, it
represents that it has sole investment discretion with respect to each such
account and that it has full power to make the acknowledgments, representations
and agreements contained herein on behalf of each such account.

        (vi)  It (A)(i) is a QIB, (ii) is aware that the sale to it is being
made in reliance on Rule 144A and if it is acquiring such Notes or any interest
or participation therein for the account of another QIB, such other QIB is aware
that the sale is being made in reliance on Rule 144A and (iii) is acquiring such
Notes or any interest or participation therein for its own account or for the
account of a QIB, or (B) is not a U.S. person and is purchasing such Notes or
any interest or participation therein in an offshore transaction meeting the
requirements of Rule 903 or 904 of Regulation S.

        (vii) It is purchasing the Notes for its own account, or for one or more
investor accounts for which it is acting as fiduciary or agent, in each case for
investment, and not with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act, subject to any
requirements of law that the disposition of its property or the property of such
investor account or accounts be at all times within its or their control and
subject to its or their ability to resell such Notes, or any interest or
participation therein as described in the Offering Circular and pursuant to the
provisions of this Indenture.

        (viii) It agrees that if in the future it should offer, sell or
otherwise transfer such Note or any interest or participation therein, it will
do so only (A) to the Issuer, (B) pursuant to Rule 144A to a person it
reasonably believes is a QIB in a transaction meeting the requirements of
Rule 144A, purchasing for its own account or for the account of a QIB, whom it
has informed that such offer, sale or other transfer is being made in reliance
on Rule 144A or (C) in an offshore transaction meeting the requirements of
Rule 903 or Rule 904 of Regulation S under the Securities Act.

28

--------------------------------------------------------------------------------




        (ix)  If it is acquiring such Note or any interest or participation
therein in an "offshore transaction" (as defined in Regulation S under the
Securities Act), it acknowledges that the Notes will initially be represented by
the Temporary Regulation S Global Note and that transfers thereof or any
interest or participation therein are restricted as set forth in this Indenture.
If it is a QIB, it acknowledges that the Notes offered in reliance on Rule 144A
will be represented by a Rule 144A Global Note and that transfers thereof or any
interest or participation therein are restricted as set forth in this Indenture.

        (x)   It understands that the Temporary Regulation S Global Note will
bear a legend to the following effect unless the Issuer determines otherwise,
consistent with applicable law:

"THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT").
NEITHER THIS TEMPORARY GLOBAL NOTE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD
OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE REFERRED TO BELOW. NO
BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE
BEEN DELIVERED PURSUANT TO THE TERMS OF THE INDENTURE REFERRED TO BELOW."

        (xi)  With respect to any foreign purchaser claiming an exemption from
United States income or withholding tax, that it has delivered to the Trustee a
true and complete Form W-8BEN or W-8ECI, indicating such exemption or any
successor or other forms and documentation as may be sufficient under the
applicable regulations for claiming such exemption.

        (xii) It acknowledges that the Depositor, the Issuer, the Initial
Purchasers and others will rely on the truth and accuracy of the foregoing
acknowledgments, representations and agreements, and agrees that if any of the
foregoing acknowledgments, representations and agreements deemed to have been
made by it are no longer accurate, it shall promptly notify the Issuer and
(A) in the case of the Class A Notes, the Class B Notes or the Class C Notes,
the Senior Notes Initial Purchasers and (B) in the case of the Class D Notes,
the Class D Notes Initial Purchasers.

        (xiii) It acknowledges that transfers of the Notes or any interest or
participation therein shall otherwise be subject in all respects to the
restrictions applicable thereto contained in this Indenture.

        (xiv) Either (A) it is not (i) an employee benefit plan that is subject
to Title I of ERISA, (ii) a plan, individual retirement account or other
arrangement that is subject to Section 4975 of the Code, or (iii) an entity the
underlying assets of which are considered to include "plan assets" of, and it is
not purchasing the Notes on behalf of, any such plan, account or arrangement; or
(B) its purchase, holding and subsequent disposition of the Notes either
(i) will not constitute or result in a prohibited transaction under ERISA or
Section 4975 of the Code or (ii) it is entitled to exemptive relief from the
prohibited transaction provisions of ERISA and Section 4975 of the Code in
accordance with one or more available statutory class or individual prohibited
transaction exemptions. It will not transfer the Notes to any person or entity,
unless such person or entity could itself truthfully make the foregoing
representations and covenants as presented in this clause (xiv).

        Any transfer, resale, pledge or other transfer of the Notes contrary to
the restrictions set forth above and elsewhere in this Indenture shall be deemed
void ab initio by the Trustee. As used in this Section 2.6, the terms "United
States" and "U.S. persons" have the respective meanings given them in
Regulation S under the Securities Act.

29

--------------------------------------------------------------------------------




        (e)   It understands and acknowledges that the Issuer has structured
this Indenture and the Notes with the intention that the Notes will qualify
under applicable tax law as indebtedness of the Issuer, and the Issuer and each
Noteholder by acceptance of its Note agree to treat the Notes (or interests
therein) as indebtedness for purposes of federal, state, local and foreign
income or franchise taxes or any other applicable tax.

        (f)    Notwithstanding anything to the contrary contained herein, each
Note and this Indenture may be amended or supplemented to modify the
restrictions on and procedures for resale and other transfers of the Notes to
reflect any change in applicable law or regulation (or the interpretation
thereof) or in practices relating to the resale or transfer of restricted
securities generally (provided, however, that no such amendment or supplement
shall in any way impact the Interest Rate Swap). Each Noteholder shall, by its
acceptance of such Note, have agreed to any such amendment or supplement.

        Section 2.7    Mutilated, Destroyed, Lost or Stolen Notes.    If (i) any
mutilated Note is surrendered to the Trustee, or the Trustee receives evidence
to its satisfaction of the destruction, loss or theft of any Note, and (ii) in
the case of a destroyed, lost or stolen Note, there is delivered to the Trustee
such security or indemnity as may be required by it to hold the Issuer and the
Trustee harmless, then, in the absence of notice to the Issuer, the Note
Registrar or the Trustee that such Note has been acquired by a protected
purchaser, and provided that the requirements of Section 8-405 of the UCC are
met, the Issuer shall execute and upon its request the Trustee shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Note, a replacement Note; provided, however, that if
any such destroyed, lost or stolen Note, but not a mutilated Note, shall have
become or within twenty (20) days shall become due and payable, or shall have
been called for redemption, instead of issuing a replacement Note, the Issuer
may pay such destroyed, lost or stolen Note when so due or payable or upon the
redemption date without surrender thereof. If, after the delivery of such
replacement Note or payment of a destroyed, lost or stolen Note pursuant to the
proviso to the preceding sentence, a protected purchaser of the original Note in
lieu of which such replacement Note was issued presents for payment such
original Note, the Issuer and the Trustee shall be entitled to recover such
replacement Note (or such payment) from the Person to whom it was delivered or
any Person taking such replacement Note from such Person to whom such
replacement Note was delivered or any assignee of such Person, except a
protected purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, claim, liability,
cost or expense incurred by the Issuer or the Trustee, its agents and/or
counsel, in connection therewith.

        Upon the issuance of any replacement Note under this Section 2.7, the
Issuer may require the payment by the Holder of such Note of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other reasonable expenses (including the fees and expenses of
the Trustee, its agents and/or counsel) connected therewith.

        Except as set forth in the first paragraph of this Section 2.7, every
replacement Note issued pursuant to this Section 2.7 in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

        The provisions of this Section 2.7 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Notes.

        Section 2.8    Persons Deemed Owner.    Prior to due presentment for
registration of transfer of any Note, the Issuer, the Trustee and any agent of
the Issuer or the Trustee may treat the Person in whose name any Note is
registered (as of the day of determination) as the owner of such Note for the
purpose of receiving payments of principal of and interest, if any, on such Note
and for all other

30

--------------------------------------------------------------------------------


purposes whatsoever, whether or not such Note is overdue, and neither the
Issuer, the Trustee nor any agent of the Issuer or the Trustee shall be affected
by notice to the contrary.

        Section 2.9    Payment of Principal and Interest; Defaulted
Interest.    

        (a)   The Notes of each Class shall accrue interest from and including
the Closing Date at the Note Interest Rate for that Class. Interest on the Fixed
Rate Notes will be computed on the basis of a 360-day year consisting of twelve
30-day months. Interest on the Floating Rate Notes will be calculated on the
basis of a 360-day year and the actual number of days that elapsed during the
related Interest Accrual Period. Interest shall be due and payable on
December 15, 2003 and each Payment Date thereafter until all principal amounts
on the Notes have been repaid. The amount of interest due and payable on the
Notes with respect to each Payment Date shall be an amount equal to the Accrued
Interest with respect to such Payment Date plus any Interest Carry-Forward
Amount. Any installment of interest or principal, if any, or any other amount,
payable on any Note which is punctually paid or duly provided for by the Issuer
on the applicable Payment Date shall be paid to the Person in whose name such
Note (or one or more Predecessor Notes) is registered on the Record Date, by
check mailed first-class, postage prepaid to such Person's address as it appears
on the Note Register on such Record Date, (i) except that with respect to Notes
registered on the Record Date in the name of the nominee of the Clearing Agency
(initially, such nominee to be Cede & Co.), payment will be made by wire
transfer in immediately available funds to the account designated by such
nominee, and (ii) except for (A) the final installment of principal payable with
respect to such Note on a Payment Date and (B) the redemption price for any Note
called for redemption pursuant to Section 2.18, in each case which shall be
payable as provided below.

        (b)   To the extent of Available Funds, principal shall be due and
payable on the Notes as provided in Section 3.1(a) or if a Sequential Order
Event has occurred and is continuing as provided in Section 3.1(b), and the
principal amount of the Notes to the extent not previously paid, shall be due
and payable on the Final Maturity Date. Notwithstanding the foregoing, the
entire unpaid principal amount of the Notes shall be due and payable, if not
previously paid, on the date on which an Event of Default described in
Section 11.1 shall have occurred and be continuing, if the Notes have been
declared to be immediately due and payable as provided in Section 11.1. So long
as no Sequential Order Event shall have occurred and be continuing, principal
payments on the Notes shall be made pro rata to the Noteholders entitled
thereto.

        Notices in connection with redemptions of Notes shall be mailed or sent
by facsimile to Noteholders and the Swap Counterparty as provided in
Section 15.5.

        (c)   If the Issuer defaults in a payment of interest on the Notes when
such interest becomes due and payable on any Payment Date, the Issuer shall pay
defaulted interest (plus interest on such defaulted interest to the extent
lawful) at the applicable Note Interest Rate in any lawful manner. The Issuer
may pay such defaulted interest to the persons who are Noteholders on a
subsequent special record date, which date shall be fixed or caused to be fixed
by the Issuer and shall be at least three Business Days prior to the payment
date. The Issuer shall fix or cause to be fixed any such payment date, and,
prior to the third Business Day prior to any such special record date, the
Issuer shall mail or transmit by facsimile to each Noteholder and the Swap
Counterparty a notice that states the special record date, the payment date and
the amount of defaulted interest to be paid.

        (d)   Holders of a beneficial interest in Notes sold in reliance on
Regulation S as Temporary Regulation S Global Notes are prohibited from
receiving payments or from exchanging beneficial interests in such Temporary
Regulation S Global Notes for Permanent Regulation S Global Notes until the
later of (i) the expiration of the Distribution Compliance Period (the "Exchange
Date") and (ii) the furnishing of a certificate, substantially in the form of
Exhibit F attached hereto, certifying that the beneficial owner of the Temporary
Regulation S Global Note is a non-U.S. person (a "Regulation S Certificate") as
provided in Section 2.12.

31

--------------------------------------------------------------------------------




        Section 2.10    Cancellation.    All Notes surrendered for payment,
registration of transfer, exchange or redemption shall, if surrendered to any
Person other than the Trustee, be delivered to the Trustee and shall, following
its receipt thereof, be promptly canceled by the Trustee. The Issuer may at any
time deliver to the Trustee for cancellation any Notes previously authenticated
and delivered hereunder which the Issuer may have acquired in any manner
whatsoever, and all Notes so delivered shall, following its receipt thereof, be
promptly canceled by the Trustee. No Notes shall be authenticated in lieu of or
in exchange for any Notes canceled as provided in this Section 2.10, except as
expressly permitted by this Indenture. All canceled Notes shall be returned to
the Issuer.

        Section 2.11    Global Notes.    The Notes, upon original issuance, will
be issued in global form (i) to QIBs in transactions exempt from the
registration requirements of the Securities Act in reliance on Rule 144A, as a
single note in fully registered form, without interest coupons (the "Rule 144A
Global Note"), authenticated and delivered in substantially the forms attached
hereto included in Exhibits A through D and/or (ii) as a single note in
"offshore transactions" (within the meaning of Regulation S), in fully
registered form, without interest coupons (the "Temporary Regulation S Global
Note"), authenticated and delivered in substantially the forms attached hereto
included in Exhibits A through D. Such Notes shall be delivered to The
Depository Trust Company, the initial Clearing Agency, by, or on behalf of, the
Issuer and shall initially be registered on the Note Register in the name of
Cede & Co., the nominee of the initial Clearing Agency, and no Note Owner will
receive a Definitive Note representing such Note Owner's interest in such Note,
except as provided in Section 2.15. Unless and until definitive, fully
registered Notes (the "Definitive Notes") have been issued to Note Owners
pursuant to Section 2.15:

        (i)    the provisions of this Section 2.11 shall be in full force and
effect;

        (ii)   the Note Registrar and the Trustee shall be entitled to deal with
the Clearing Agency for all purposes of this Indenture (including the payment of
principal of and interest on the Notes and the giving of instructions or
directions hereunder) as the sole holder of the Notes, and shall have no
obligation to the Note Owners;

        (iii)  to the extent that the provisions of this Section 2.11 conflict
with any other provisions of this Indenture, the provisions of this Section 2.11
shall control;

        (iv)  the rights of Note Owners shall be exercised only through the
Clearing Agency and shall be limited to those established by law and agreements
between such Note Owners and the Clearing Agency and/or the Clearing Agency
Participants in accordance with the Depository Agreement. Unless and until
Definitive Notes are issued pursuant to Section 2.15, the initial Clearing
Agency will make book-entry transfers among the Clearing Agency Participants and
receive and transmit payments of principal of and interest on the Notes to such
Clearing Agency Participants;

        (v)   whenever this Indenture requires or permits actions to be taken
based upon instructions or directions of Holders of Notes evidencing a specified
percentage of the Aggregate Principal Amount of the Notes, the Clearing Agency
shall be deemed to represent such percentage only to the extent that it has
received instructions to such effect from Note Owners and/or Clearing Agency
Participants owning or representing, respectively, such required percentage of
the Aggregate Principal Amount of the Notes and has delivered such instructions
to the Trustee; and

        (vi)  the Notes may not be transferred as a whole except by the Clearing
Agency to a nominee of the Clearing Agency or by a nominee of the Clearing
Agency to the Clearing Agency or another nominee of the Clearing Agency or by
the Clearing Agency or any such nominee to a successor Clearing Agency or a
nominee of such successor Clearing Agency.

32

--------------------------------------------------------------------------------




        Section 2.12    Regulation S Global Notes.    

        (a)   Notes issued in reliance on Regulation S under the Securities Act
will initially be in the form of a Temporary Regulation S Global Note. Any
beneficial interest in a Note evidenced by the Temporary Regulation S Global
Note is exchangeable for a beneficial interest in a Note in fully registered,
global form, without interest coupons, authenticated and delivered in
substantially the form with respect to each Class attached hereto in each of
Exhibit A, B, C and D (the "Permanent Regulation S Global Note"), upon the later
of (i) the Exchange Date and (ii) the furnishing of a Regulation S Certificate.

        (b)   (i) On or prior to the Exchange Date, each owner of a beneficial
interest in a Temporary Regulation S Global Note shall deliver to Euroclear or
Clearstream (as applicable) a Regulation S Certificate; provided, however, that
any owner of a beneficial interest in a Temporary Regulation S Global Note on
the Exchange Date or on any Payment Date that has previously delivered a
Regulation S Certificate hereunder shall not be required to deliver any
subsequent Regulation S Certificate (unless the certificate previously delivered
is no longer true as of such subsequent date, in which case such owner shall
promptly notify Euroclear or Clearstream, as applicable, thereof and shall
deliver an updated Regulation S Certificate). Euroclear and/or Clearstream, as
applicable, shall deliver to the Paying Agent or the Trustee a certificate
substantially in the form of Exhibit F (a "Non-U.S. Certificate") attached
hereto promptly upon the receipt of each such Regulation S Certificate, and no
such owner (or transferee from such owner) shall be entitled to receive a
beneficial interest in a Permanent Regulation S Global Note or any payment of or
principal of interest on or any other payment with respect to its beneficial
interest in a Temporary Regulation S Global Note prior to the Paying Agent or
the Trustee receiving such Non-U.S. Certificate from Euroclear or Clearstream
with respect to the portion of the Temporary Regulation S Global Note owned by
such owner (and, with respect to a beneficial interest in the Permanent
Regulation S Global Note, prior to the Exchange Date).

        (c)   Any payments of principal of, interest on or any other payment on
a Temporary Regulation S Global Note received by Euroclear or Clearstream with
respect to any portion of such Regulation S Global Note owned by a Note Owner
that has not delivered the Regulation S Certificate required by this
Section 2.12 shall be held by Euroclear and Clearstream solely as agents for the
Paying Agent and the Trustee. Euroclear and Clearstream shall remit such
payments to the applicable Note Owner (or to a Euroclear or Clearstream member
on behalf of such Note Owner) only after Euroclear or Clearstream has received
the requisite Regulation S Certificate. Until the Paying Agent or the Trustee
has received a Non-U.S. Certificate from Euroclear or Clearstream, as
applicable, that it has received the requisite Regulation S Certificate with
respect to the ownership of a beneficial interest in any portion of a Temporary
Regulation S Global Note, the Paying Agent or the Trustee may revoke the right
of Euroclear or Clearstream, as applicable, to hold any payments made with
respect to such portion of such Temporary Regulation S Global Note. If the
Paying Agent or the Trustee exercises its right of revocation pursuant to the
immediately preceding sentence, Euroclear or Clearstream, as applicable, shall
return such payments to the Paying Agent or the Trustee and the Trustee shall
hold such payments in the Collection Account until Euroclear or Clearstream, as
applicable, has provided the necessary Non-U.S. Certificates to the Paying Agent
or the Trustee (at which time the Paying Agent shall forward such payments to
Euroclear or Clearstream, as applicable, to be remitted to the Note Owner that
is entitled thereto on the records of Euroclear or Clearstream (or on the
records of their respective members)).

        Each Note Owner with respect to a Temporary Regulation S Global Note
shall exchange its beneficial interest therein for a beneficial interest in a
Permanent Regulation S Global Note on or after the Exchange Date upon furnishing
to Euroclear or Clearstream (as applicable) the Regulation S Certificate and
upon receipt by the Paying Agent or the Trustee, as applicable, of the Non-U.S.
Certificate thereof from Euroclear or Clearstream, as applicable, in each case
pursuant to the terms of

33

--------------------------------------------------------------------------------


this Section 2.12. On and after the Exchange Date, upon receipt by the Paying
Agent or the Trustee of any Non-U.S. Certificate from Euroclear or Clearstream
described in the immediately preceding sentence (i) with respect to the first
such certification, the Issuer shall execute, upon receipt of an order to
authenticate, and the Trustee shall authenticate and deliver to the Clearing
Agency Custodian the applicable Permanent Regulation S Global Note and (ii) with
respect to the first and all subsequent certifications, the Clearing Agency
Custodian shall exchange on behalf of the applicable owners the portion of the
applicable Temporary Regulation S Global Note covered by such certification for
a comparable portion of the applicable Permanent Regulation S Global Note. Upon
any exchange of a portion of a Temporary Regulation S Global Note for a
comparable portion of a Permanent Regulation S Global Note, the Clearing Agency
Custodian shall endorse on the schedules affixed to each such Regulation S
Global Note (or on continuations of such schedules affixed to each such
Regulation S Global Note and made parts thereof) appropriate notations
evidencing the date of transfer and (x) with respect to the Temporary
Regulation S Global Note, a decrease in the principal amount thereof equal to
the amount covered by the applicable certification and (y) with respect to the
Permanent Regulation S Global Note, an increase in the principal amount thereof
equal to the principal amount of the decrease in the Temporary Regulation S
Global Note pursuant to clause (x) above.

        Section 2.13    Special Transfer Provisions.    

        (a)   If a holder of a beneficial interest in the Rule 144A Global Note
wishes at any time to exchange its beneficial interest in the Rule 144A Global
Note for a beneficial interest in the Regulation S Global Note, or to transfer a
beneficial interest in the Rule 144A Global Note to a person who wishes to take
delivery thereof in the form of a beneficial interest in the Regulation S Global
Note, such holder may, subject to the rules and procedures of the Clearing
Agency and to the requirements set forth in the following sentence, exchange or
cause the exchange or transfer or cause the transfer of the beneficial interest
for an equivalent beneficial interest in the Regulation S Global Note. Upon
receipt by the Trustee of (1) instructions given in accordance with the Clearing
Agency's procedures from or on behalf of a Note Owner of the Rule 144A Global
Note, directing the Trustee (via the Clearing Agency's Deposit/Withdrawal of
Custodian System ("DWAC")), as transfer agent, to credit or cause to be credited
a beneficial interest in the Regulation S Global Note in an amount equal to the
beneficial interest in the Rule 144A Global Note to be exchanged or transferred,
(2) a written order in accordance with the Clearing Agency's procedures
containing information regarding the Euroclear or Clearstream account to be
credited with such increase and the name of such account, and (3) a certificate
given by such Note Owner stating that the exchange or transfer of such
beneficial interest has been made pursuant to and in accordance with Rule 903 or
Rule 904 of Regulation S under the Securities Act, the Trustee, as transfer
agent, shall promptly deliver appropriate instructions to the Clearing Agency
(via DWAC), its nominee, or the custodian for the Clearing Agency, as the case
may be, to reduce or reflect on its records a reduction of the Rule 144A Global
Note by the aggregate principal amount of the beneficial interest in the
Rule 144A Global Note to be so exchanged or transferred from the relevant
participant, and the Trustee, as transfer agent, shall promptly deliver
appropriate instructions (via DWAC) to the Clearing Agency, its nominee, or the
custodian for the Clearing Agency, as the case may be, concurrently with such
reduction, to increase or reflect on its records an increase of the principal
amount of such Regulation S Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be so exchanged or
transferred, and to credit or cause to be credited to the account of the person
specified in such instructions (who may be Euroclear Bank S.A./N.V., as operator
of Euroclear or Clearstream or another agent member of Euroclear, or
Clearstream, or both, as the case may be, acting for and on behalf of them) a
beneficial interest in such Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note. Notwithstanding anything to
the contrary, the Trustee may conclusively rely upon the completed schedule set
forth in the certificate evidencing the Notes.

34

--------------------------------------------------------------------------------


        (b)   If a holder of a beneficial interest in the Regulation S Global
Note wishes at any time to exchange its beneficial interest in the Regulation S
Global Note for a beneficial interest in the Rule 144A Global Note, or to
transfer a beneficial interest in the Regulation S Global Note to a person who
wishes to take delivery thereof in the form of beneficial interest in the
Rule 144A Global Note, such holder may, subject to the rules and procedures of
Euroclear or Clearstream and the Clearing Agency, as the case may be, and to the
requirements set forth in the following sentence, exchange or cause the exchange
or transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in the Rule 144A Global Note. Upon receipt by the Trustee,
as transfer agent of (1) instructions given in accordance with the procedures of
Euroclear or Clearstream and the Clearing Agency, as the case may be, from or on
behalf of a Note Owner of the Regulation S Global Note directing the Trustee, as
transfer agent, to credit or cause to be credited a beneficial interest in the
Rule 144A Global Note in an amount equal to the beneficial interest in the
Regulation S Global Note to be exchanged or transferred, (2) a written order
given in accordance with the procedures of Euroclear or Clearstream and the
Clearing Agency, as the case may be, containing information regarding the
account with the Clearing Agency to be credited with such increase and the name
of such account, and (3) prior to the expiration of the Distribution Compliance
Period, a certificate given by such Note Owner stating that the person
transferring such beneficial interest in such Regulation S Global Note
reasonably believes that the person acquiring such beneficial interest in the
Rule 144A Global Note is a QIB and is obtaining such beneficial interest for its
own account or the account of a QIB in a transaction meeting the requirements of
Rule 144A under the Securities Act and any applicable securities laws of any
state of the United States or any other jurisdiction, the Trustee, as transfer
agent, shall promptly deliver (via DWAC) appropriate instructions to the
Clearing Agency, its nominee, or the custodian for the Clearing Agency, as the
case may be, to reduce or reflect on its records a reduction of the Regulation S
Global Note by the aggregate principal amount of the beneficial interest in such
Regulation S Global Note to be exchanged or transferred, and the Trustee, as
transfer agent, shall promptly deliver (via DWAC) appropriate instructions to
the Clearing Agency, its nominee, or the custodian for the Clearing Agency, as
the case may be, concurrently with such reduction, to increase or reflect on its
records an increase of the principal amount of the Rule 144A Global Note by the
aggregate principal amount of the beneficial interest in the Regulation S Global
Note to be so exchanged or transferred, and to credit or cause to be credited to
the account of the person specified in such instructions a beneficial interest
in the Rule 144A Global Note equal to the reduction in the principal amount of
the Regulation S Global Note. After the expiration of the Distribution
Compliance Period, the certification requirement set forth in clause (3) of the
second sentence of this subsection 2.13(b) will no longer apply to such
exchanges and transfers. Notwithstanding anything to the contrary, the Trustee
may conclusively rely upon the completed schedule set forth in the certificate
evidencing the Notes.

        (c)   Any beneficial interest in one of the Global Notes that is
transferred to a person who takes delivery in the form of a beneficial interest
in the other Global Note will, upon transfer, cease to be an interest in such
Global Note and become a beneficial interest in the other Global Note and,
accordingly, will thereafter be subject to all transfer restrictions and other
procedures applicable to beneficial interests in such other Global Note for as
long as it remains such a beneficial interest.

        (d)   Until the later of the Exchange Date and the provision of the
certifications required by Section 2.9(d), beneficial interests in a
Regulation S Global Note may only be held through Euroclear Bank S.A./N.V., as
operator of Euroclear or Clearstream or another agent member of Euroclear and
Clearstream acting for and on behalf of them. During the Distribution Compliance
Period, beneficial interests in the Regulation S Global Note may be exchanged
for beneficial interests in the Rule 144A Global Note only in accordance with
the certification requirements described above.

        Section 2.14    Notices to Clearing Agency.    Whenever a notice or
other communication to the Holders of the Notes is required under this
Indenture, unless and until Definitive Notes shall have

35

--------------------------------------------------------------------------------

been issued to Note Owners pursuant to Section 2.15, the Trustee shall give all
such notices and communications specified herein to be given to Holders of the
Notes to the Clearing Agency, and shall have no obligation to the Note Owners.

        Section 2.15    Definitive Notes.    If (i) the Issuer advises the
Trustee in writing that the Clearing Agency is no longer willing or able to
properly discharge its responsibilities with respect to the Notes, and the
Issuer is unable to locate a qualified successor, or (ii) the Issuer, at its
option advises the Trustee in writing that it elects to terminate the book-entry
system through the Clearing Agency, or (iii) after the occurrence of an Event of
Default or a Servicer Default, Note Owners of beneficial interests aggregating a
majority of the Aggregate Principal Amount of the Notes advise the Issuer and
the Clearing Agency in writing that the continuation of a book-entry system
through the Clearing Agency is no longer in the best interests of the Note
Owners, then the Clearing Agency shall notify all Note Owners and the Trustee of
the occurrence of any such event and of the availability of Definitive Notes to
Note Owners. Upon surrender to the Trustee of the typewritten Note or Notes
representing the Global Notes by the Clearing Agency, accompanied by
registration instructions, the Issuer shall execute and the Trustee shall
authenticate the Definitive Notes in accordance with the instructions of the
Clearing Agency. None of the Issuer, the Note Registrar or the Trustee shall be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be protected in relying on, such instructions. Upon the issuance
of Definitive Notes to Note Owners, the Trustee shall recognize the Holders of
such Definitive Notes as Noteholders.

        Section 2.16    Payments on the Notes.    

        (a)   Subject to the availability of funds and to the Priority of
Payments, the Notes will provide for (i) the payment of Accrued Interest on each
Payment Date through the Final Maturity Date, (ii) absent the occurrence of a
Sequential Order Event the payment of the Principal Distribution Amount on each
Payment Date through the Final Maturity Date and (iii) if a Sequential Order
Event has occurred the payment of principal in Sequential Order until the
earlier of the date on which all Notes are paid in full or the Final Maturity
Date. All outstanding principal of the Notes will be due and payable (unless
paid on an earlier date) on the Final Maturity Date.

        (b)   Interest and principal payable in respect of the Notes of any
Class on any Payment Date shall be paid to the Holders of the Notes of such
Class as of the related Record Date.

        (c)   All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date shall be binding upon all future Holders of such Note and of any
Note issued upon the registration of transfer thereof or in exchange therefor or
in lieu thereof, whether or not such payment is noted on such Note.

        (d)   Notwithstanding any other provision of this Indenture, principal
of, interest on and all other amounts payable on or in respect of the Notes will
constitute limited recourse obligations of the Issuer secured by, and payable
solely from and to the extent of, the Collateral. The Holders of the Notes shall
have recourse to the Issuer only to the extent of the Collateral, and following
realization of the Collateral any claims of the Holders of the Notes shall be
extinguished and shall not revive thereafter. Neither the Issuer, nor any of its
respective agents, members, partners, beneficiaries, officers, directors,
employees or any Affiliate of any of them or any of their respective successors
or assigns or any other Person or entity shall be personally liable for any
amounts payable, or performance due, under the Notes or this Indenture. It is
understood that the foregoing provisions of this paragraph shall not (i) prevent
recourse to the Collateral for the sums due or to become due under any security,
instrument or agreement which is secured by the Collateral, or (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Indenture until such Collateral has been realized
whereupon any outstanding indebtedness or obligation shall be extinguished. It
is further understood that the foregoing provisions of this paragraph shall not
limit the right of any Person to name the Issuer as party defendant in any
action, suit or in the exercise of any

36

--------------------------------------------------------------------------------


other remedy under the Notes or in this Indenture, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against the Issuer.

        (e)   For so long as any of the Notes are listed on the Luxembourg Stock
Exchange or any other stock exchange, to the extent required by the rules of
such exchange, the Issuer or, upon Issuer Order, the Trustee, in the name and at
the expense of the Issuer, shall notify such stock exchange in the event that
the Notes do not receive scheduled payments of principal or interest on any
Payment Date and the Servicer at the expense of the Issuer will arrange for
publication of such information in a daily newspaper in Luxembourg or as
otherwise required by such stock exchange.

        Section 2.17    [Reserved].    

        Section 2.18    Clean-Up Call.    The Notes are subject to redemption by
the Issuer on any Payment Date on or after the date on which the Aggregate Loan
Balance as of the end of the related Due Period is 10% or less of the Aggregate
Loan Balance as of the Cut-Off Date. The redemption price will be equal to the
Aggregate Principal Amount plus accrued and unpaid interest to the date of
redemption; provided that any Termination Payments due to the Swap Counterparty
under the Interest Rate Swap will be required to be paid concurrently with or
prior to any such redemption.

        At any time after the Issuer has delivered notice of an optional
redemption, the Issuer will deposit or cause to be deposited funds into the
Collection Account sufficient to pay all principal and interest due or to become
due on the Notes in connection with such redemption and related costs and
expenses incurred or to be incurred by the Trustee. Upon the payment of the
Notes and all interest thereon and upon the payment of all amounts due to the
Swap Counterparty, and at the written direction of the Issuer, the Trustee will
release its lien on the Collateral. The Trustee will invest the funds in the
Collection Account in specific investments pursuant to this Indenture and will
apply such funds deposited into the Collection Account and earnings on such
funds to the payment in full of all principal and interest due on the Notes.

        Section 2.19    Authentication Agent.    

        (a)   The Trustee may appoint one or more Authentication Agents with
respect to the Notes which shall be authorized to act on behalf of the Trustee
in authenticating the Notes in connection with the issuance, delivery,
registration of transfer, exchange or repayment of the Notes. Whenever reference
is made in this Indenture to the authentication of Notes by the Trustee or the
Trustee's certificate of authentication, such reference shall be deemed to
include authentication on behalf of the Trustee by an Authentication Agent and a
certificate of authentication executed on behalf of the Trustee by an
Authentication Agent. Each Authentication Agent must be acceptable to the Issuer
and the Servicer.

        (b)   Any institution succeeding to the corporate agency business of an
Authentication Agent shall continue to be an Authentication Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or such Authentication Agent.

        (c)   An Authentication Agent may at any time resign by giving notice of
resignation to the Trustee, the Swap Counterparty and to the Issuer. The Trustee
may at any time terminate the agency of an Authentication Agent by giving notice
of termination to such Authentication Agent and to the Issuer, the Swap
Counterparty and the Servicer. Upon receiving such a notice of resignation or
upon such a termination, or in case at any time an Authentication Agent shall
cease to be acceptable to the Trustee or the Issuer, the Trustee may promptly
appoint a successor Authentication Agent. Any successor Authentication Agent
upon acceptance of its appointment hereunder shall become vested with all the
rights, powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authentication Agent. No successor Authentication Agent
shall be appointed unless acceptable to the Issuer and the Servicer.

37

--------------------------------------------------------------------------------


        (d)   The Issuer agrees to pay to each Authentication Agent from time to
time reasonable compensation for its services under this Section 2.19.

        (e)   The provisions of Sections 13.1 and 13.3 shall be applicable to
any Authentication Agent.

        (f)    Pursuant to an appointment made under this Section 2.19, the
Notes may have endorsed thereon, in lieu of or in addition to the Trustee's
certificate of authentication, an alternative certificate of authentication in
substantially the following form:

        "This is one of the Notes described in the within-mentioned Agreement.


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

  as Authentication Agent
for the Trustee
 
By:
 


--------------------------------------------------------------------------------

  Authorized Signatory"

        Section 2.20    Appointment of Paying Agent.    The Paying Agent shall
make payments to Noteholders from the Collection Account or other applicable
Account pursuant to the provisions of this Indenture and shall report the
amounts of such distributions to the Issuer. Any Paying Agent shall have the
revocable power to withdraw funds from the Collection Account or other
applicable Account for the purpose of making the distributions referred to
above. The Issuer may revoke such power and remove the Paying Agent if the
Issuer determines in its sole discretion that the Paying Agent shall have failed
to perform its obligations under this Indenture in any material respect. The
Issuer reserves the right at any time to vary or terminate the appointment of a
Paying Agent for the Notes, and to appoint additional or other Paying Agents,
provided that it will at all times maintain the Trustee as a Paying Agent. In
the event that any Paying Agent shall resign, the Issuer may appoint a successor
to act as Paying Agent. Any reference in this Indenture to the Paying Agent
shall include any co-paying agent unless the context requires otherwise.

        Section 2.21    Confidentiality.    The Trustee and the Collateral Agent
hereby agree not to disclose to any Person any name or address of any Obligor
under any Pledged Loan or other information contained in the Loan Schedule or
the data transmitted to the Trustee or the Collateral Agent hereunder, except
(i) as may be required by law, rule, regulation or order applicable to it or in
response to any subpoena or other valid legal process, (ii) as may be necessary
in connection with any request of any federal or state regulatory authority
having jurisdiction over it or the National Association of Insurance
Commissioners, (iii) in connection with the performance of its duties hereunder,
(iv) to a Successor Servicer appointed pursuant to Section 12.2, (v) in
enforcing the rights of Noteholders and (vi) as requested by any Person in
connection with the financing statements filed pursuant to the Transaction
Documents. The Trustee and the Collateral Agent hereby agree to take such
measures as shall be reasonably requested by the Issuer of it to protect and
maintain the security and confidentiality of such information. The Trustee and
the Collateral Agent shall use reasonable efforts to provide the Issuer with
written notice five days prior to any disclosure pursuant to this Section 2.21.

        Nothing in the foregoing paragraph should, however, be construed to
limit the ability of the Trustee and the Collateral Agent (and their respective
Affiliates, employees, officers, directors, agents and advisors) to disclose to
any and all Persons, without limitation of any kind, the tax structure and tax
treatment (as such terms are used in sections 6011, 6111, and 6112 of the Code
and the regulations

38

--------------------------------------------------------------------------------


promulgated thereunder) of the Notes, and all materials of any kind (including
opinions or other tax analyses) that have been provided to the Trustee or the
Collateral Agent related to such tax structure and tax treatment. In this
regard, the Trustee and the Collateral Agent acknowledge and agree that
disclosure of the tax structure or tax treatment of the Notes is not limited in
any way by an express or implied understanding or agreement, oral or written
(whether or not such understanding or agreement is legally binding).
Furthermore, the Trustee and the Collateral Agent acknowledge and agree that
they do not know or have reason to know that the use or disclosure of
information relating to the tax structure or tax treatment of the Notes is
limited in any other manner (such as where the Notes are claimed to be
proprietary or exclusive) for the benefit of any other Person. Neither the
Trustee nor the Collateral Agent shall be permitted to disclose the tax
structure and tax treatment of the Notes to the extent that such disclosure
would constitute a violation of federal or state securities laws.

        Section 2.22    144A Information.    So long as the Issuer is not
subject to Section 13 or 15(d) of the Exchange Act, upon the request of a Holder
of Notes, the Issuer shall promptly furnish or cause to be furnished to such
Holder and to a prospective purchaser of such Note designated by such Holder,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act to permit compliance with Rule 144A in connection with resales of
the Notes in accordance with the terms hereof (such information being
contemplated to consist of a copy of the Offering Circular together with all
Monthly Servicing Reports delivered to the Issuer since the Closing Date).


ARTICLE III

PAYMENTS, SECURITY AND ALLOCATIONS


        Section 3.1    Priority of Payments, Sequential Order.    

        (a)   The Servicer shall apply, or by written instruction to the Trustee
shall cause the Trustee to apply, on each Payment Date Available Funds for that
Payment Date on deposit in the Collection Account and, pursuant to
Section 3.5(b), amounts on deposit in the Reserve Account, if any, to make the
following payments and in the following order of priority:

        FIRST, to the Trustee the Monthly Trustee Fees and expenses of the
Trustee and indemnity amounts which relate to the Notes to the extent not paid
by the Servicer, plus accrued and unpaid Monthly Trustee Fees, expenses and
indemnity amounts for prior Payment Dates; provided, however, that (i) any
payments to the Trustee as reimbursement for expenses of the Trustee related to
the transfer of servicing to a successor servicer and payable in priority FIRST
will be limited to payments of $100,000 per calendar quarter and $340,000 in the
aggregate, and (ii) payments to the Trustee as reimbursement for any other
expenses of the Trustee will be limited to $10,000 per calendar year as long as
no Event of Default relating to a default in the payment of interest or
principal on the Notes has occurred, and the Notes have not been accelerated, or
the Collateral sold, pursuant to this Indenture;

        SECOND, to the Servicer, the Monthly Servicer Fee plus any unreimbursed
Servicer Advances made in respect of any prior Payment Dates, plus any accrued
and unpaid Monthly Servicer Fees;

        THIRD, to the Swap Counterparty, the Net Swap Payment, if any;

        FOURTH, to the extent not paid by the Servicer, to the Custodian the
Monthly Custodian Fee, plus any accrued and unpaid Monthly Custodian Fees for
prior Payment Dates, not to exceed an amount on such Payment Date equal to
one-twelfth of 0.06% of the Aggregate Loan Balance on such Payment Date;

        FIFTH, to the extent not paid by the Servicer, to the Collateral Agent,
the Monthly Collateral Agent Fee, plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;

39

--------------------------------------------------------------------------------






        SIXTH, to the holders of the Class A-1 Notes, Accrued Interest on the
Class A-1 Notes, and to the holders of the Class A-2 Notes, Accrued Interest on
the Class A-2 Notes, pro rata in proportion to their respective Class
Percentages;

        SEVENTH, to the holders of the Class B Notes, Accrued Interest on the
Class B Notes;

        EIGHTH, to the holders of the Class C Notes, Accrued Interest on the
Class C Notes;

        NINTH, to the holders of the Class D Notes, Accrued Interest on the
Class D Notes;

        TENTH, so long as no Sequential Order Event has occurred and is
continuing, (i) first, to the holders of the Class A-1 Notes, the Class A-2
Notes, the Class B Notes, the Class C Notes and the Class D Notes, the Principal
Distribution Amount, allocated among the Classes pro rata based on their
respective Class Percentages, and (ii) second, to the Swap Counterparty, the
unpaid Senior Priority Swap Termination Amount, if any; if a Sequential Order
Event has occurred and is continuing, all remaining Available Funds shall
instead be paid in Sequential Order as set forth in subsection 3.1(b);

        ELEVENTH, so long as no Sequential Order Event has occurred and is
continuing, to the holders of the Class A Notes, the Class B Notes, the Class C
Notes and the Class D Notes, the Extra Principal Distribution Amount pro rata in
proportion to their respective Class Percentages;

        TWELFTH, to Holders of (a) the Class A-1 Notes and the Class A-2 Notes,
pro rata in proportion to their respective Class Percentages, (b) the Class B
Notes, (c) the Class C Notes and (d) the Class D Notes, in that order,
reimbursement of any Interest Carry-Forward Amounts owing to such Class;

        THIRTEENTH, if the amount on deposit in the Reserve Account is less than
the Reserve Required Amount, to the Reserve Account the remaining amount of
Available Funds to the extent needed to increase the amount on deposit in the
Reserve Account to the Reserve Required Amount;

        FOURTEENTH, to the Trustee, any other amounts due to the Trustee in
respect of fees, expenses or indemnity to the extent not paid by the Servicer or
pursuant to priority FIRST;

        FIFTEENTH, to the Swap Counterparty, any Termination Payments relating
to a termination of the Interest Rate Swap not paid pursuant to clause TENTH of
this subsection 3.1(a); and

        SIXTEENTH, to the Issuer, any remaining Available Funds free and clear
of the Lien of this Indenture.

        (b)    Sequential Order.    If a Sequential Order Event occurs and is
continuing, principal payments shall not be made to the Class A Notes, Class B
Notes, Class C Notes and Class D Notes on a pro rata basis but thereafter and so
long as the Sequential Order Event has not been cured, on each Payment Date all
Available Funds remaining after application of clause "NINTH" in subsection
(a) above shall be applied in the following order of priority ("Sequential
Order"):

(i)to the holders of the Class A-1 Notes the lesser of (a) the amount allocated
to the Class A-1 Notes when all Available Funds are allocated pro rata between
the Class A-1 Notes and the Class A-2 Notes in proportion to their respective
Principal Amounts and (b) the Principal Amount of the Class A-1 Notes;

(ii)to the holders of the Class A-2 Notes and the Swap Counterparty, pro rata in
proportion to the Principal Amount of the Class A-2 Notes and the unpaid Senior
Priority Swap Termination Amount, respectively, until such amounts are reduced
to zero;

(iii)to the holders of the Class B Notes until the Principal Amount of Class B
Notes is reduced to zero;

40

--------------------------------------------------------------------------------

(iv)to the holders of the Class C Notes until the Principal Amount of Class C
Notes is reduced to zero; and

(v)to the holders of the Class D Notes until the Principal Amount of Class D
Notes is reduced to zero.

        Funds remaining on any Payment Date after making principal payments on
the Notes as described above while a Sequential Order Event shall be in effect,
shall be distributed as provided in provisions ELEVENTH through SIXTEENTH in
subsection (a) above.

        Section 3.2    Information Provided to Trustee.    The Servicer shall
promptly provide the Trustee in writing with all information necessary to enable
the Trustee to make the payments and deposits required pursuant to Section 3.1
as required by Section 8.1 and the Trustee shall be entitled to rely thereon.

        Section 3.3    Payments.    On each Payment Date, the Trustee, as Paying
Agent, shall distribute to the Holders and the other parties entitled thereto
the amounts due and payable under this Indenture and the Notes.

        Section 3.4    Collection Account.    

        (a)    Collection Account.    The Trustee, for the benefit of the
Noteholders and the Swap Counterparty, shall establish and maintain in the name
of the Trustee, a segregated account designated as the "Sierra 2003-2
Receivables Funding Company, LLC Series 2003-2 Collection Account" bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders and the Swap Counterparty pursuant to this Indenture.
Deposits made into the Collection Account shall be limited to amounts deposited
therein on the Closing Date, amounts paid to the Issuer under the terms of the
Interest Rate Swap, Collections and other Available Funds and earnings on the
Account. If, at any time, the Collection Account ceases to be an Eligible
Account, the Trustee (or the Servicer on its behalf) shall within 10 Business
Days establish a new Collection Account as an Eligible Account and shall
transfer any property in the Collection Account to the new Collection Account.
So long as the Trustee is an Eligible Institution, the Collection Account may be
maintained with it in an Eligible Account.

        (b)    Withdrawals.    The Trustee shall have the sole and exclusive
right to withdraw or order a transfer of funds from the Collection Account, in
all events in accordance with the terms and provisions of this Indenture and the
information most recently delivered to the Trustee pursuant to Section 8.1;
provided, however, that the Trustee shall be authorized to accept and act upon
instructions from the Servicer regarding withdrawals or transfers of funds from
the Collection Account, in all events in accordance with the provisions of this
Indenture and the information most recently delivered pursuant to Sections 3.1
and 8.1. In addition, notwithstanding anything in the foregoing to the contrary,
the Trustee shall be authorized to accept instructions from the Servicer on a
daily basis regarding withdrawals or order transfers of funds from the
Collection Account, to the extent such funds either (i) have been mistakenly
deposited into the Collection Account (including without limitation funds
representing assessments or dues payable by Obligors to property owners
associations or other entities) or (ii) relate to items subsequently returned
for insufficient funds or as a result of stop payments. In the case of any
withdrawal or transfer pursuant to the foregoing sentence, the Servicer shall
provide the Trustee and the Swap Counterparty with notice of such withdrawal or
transfer, together with reasonable supporting details, on the next Monthly
Servicing Report to be delivered by the Servicer following the date of such
withdrawal or transfer (or in such earlier written notice as may be required by
the Trustee from the Servicer from time to time). Notwithstanding anything
therein to the contrary, the Trustee shall be entitled to make withdrawals or
order transfers of funds from the Collection Account, in the amount of all
reasonable and appropriate out-of-pocket costs and expenses incurred by the
Trustee in connection with any misdirected funds described in clause (i) and
(ii) of the second foregoing sentence.

41

--------------------------------------------------------------------------------


Within two Business Days of receipt, the Servicer shall transfer all Collections
processed by the Servicer to the Trustee for deposit into the Collection
Account. The Trustee shall deposit or cause to be deposited into the Collection
Account upon receipt the Release Price in respect of releases of Pledged Loans
by the Issuer. On each Payment Date, the Trustee shall apply amounts in the
Collection Account to make the payments and disbursements described in
Section 3.1 and this Section 3.4.

        (c)    Administration of the Collection Account.    Funds in the
Collection Account shall, at the direction of the Servicer, at all times be
invested in Permitted Investments; provided, however, that all Permitted
Investments shall mature on or before the next Payment Date, in order to ensure
that funds on deposit therein will be available on such Payment Date. Subject to
the restrictions set forth in the first sentence of this subsection 3.4(c), the
Servicer shall instruct the Trustee in writing regarding the investment of funds
on deposit in the Collection Account. All investment earnings on such funds
shall be deemed to be available to the Trustee for the uses specified in this
Indenture. The Trustee shall be fully protected in following the investment
instructions of the Servicer, and shall have no obligation for keeping the funds
fully invested at all times or for making any investments other than in
accordance with such written investment instructions. If no investment
instructions are received from the Servicer, the Trustee is authorized to invest
the funds in Permitted Investments described in clause (v) of the definition
thereof. In no event shall the Trustee be liable for any investment losses
incurred in connection with the investment of funds on deposit in the Collection
Account by the Trustee pursuant to this Indenture.

        (d)    Irrevocable Deposit.    Any deposit made into the Collection
Account hereunder shall, except as otherwise provided herein, be irrevocable and
the amount of such deposit and any money, instrument, investment property or
other property on deposit in, carried in or credited to the Collection Account
hereunder and all interest thereon shall be held in trust by the Trustee and
applied solely as provided herein.

        (e)    Source.    All amounts delivered to the Trustee shall be
accompanied by information in reasonable detail and in writing specifying the
source and nature of the amounts.

        Section 3.5    Reserve Account.    

        (a)    Creation and Funding of the Reserve Account.    The Trustee shall
establish and maintain in the name of the Trustee, an Eligible Account
designated as the "Sierra 2003-2 Receivables Funding Company, LLC Reserve
Account" bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Noteholders and the Swap Counterparty
pursuant to this Indenture. The Reserve Account shall be under the sole dominion
and control of the Trustee; however, if so directed by the Servicer, the Reserve
Account may be an Eligible Account in the name of the Trustee opened at another
Eligible Institution. If, at any time, the Reserve Account ceases to be an
Eligible Account, the Trustee (or the Servicer on its behalf) shall within 10
Business Days establish a new Reserve Account as an Eligible Account and shall
transfer any property in the Reserve Account to such new Reserve Account. So
long as the Trustee is an Eligible Institution, the Reserve Account may be
maintained with it in an Eligible Account.

        A deposit shall be made to the Reserve Account on the Closing Date in an
amount equal to the Reserve Required Amount and, on each Payment Date, deposits
shall be made to the Reserve Account to the extent provided in provision
THIRTEENTH of subsection 3.1(a).

        (b)    Withdrawals from the Reserve Account.    If on any Payment Date,
the Available Funds are not sufficient to pay those amounts described in
provisions FIRST through ELEVENTH of subsection 3.1(a), the Trustee, at the
direction of the Servicer, shall withdraw an amount equal to the lesser of
(i) the excess of those amounts described in provisions FIRST through ELEVENTH
of subsection 3.1(a), over the Available Funds available to pay such amounts and
(ii) the Reserve Account Amount

42

--------------------------------------------------------------------------------


and use such amount to pay amounts due but unpaid, in the order set forth in
provisions FIRST through ELEVENTH of subsection 3.1(a).

        (c)    Release of Funds from Reserve Account.    On each Payment Date,
the Trustee shall withdraw all cash on deposit in the Reserve Account in excess
of the Reserve Required Amount and deposit such amount in the Collection
Account, for application on such Payment Date as Available Funds in accordance
with Section 3.1 of this Indenture.

        (d)    Termination of Reserve Account.    Any funds remaining in the
Reserve Account after all Notes (including both principal and interest thereon)
have been paid in full and in cash and all other obligations of the Issuer under
this Indenture and the Notes have been paid in full and in cash shall be
remitted by the Trustee to the Issuer free and clear of the lien of this
Indenture.

        (e)    Administration of the Reserve Account.    Funds in the Reserve
Account shall be invested in Permitted Investments as directed by the Servicer;
provided, however, that all Permitted Investments shall mature on or before the
next Payment Date. Subject to the restrictions set forth in the first sentence
of this subsection (e), the Servicer shall instruct the Trustee in writing
regarding the investment of funds on deposit in the Reserve Account. The Trustee
shall be fully protected in following the investment instructions of the
Servicer, and shall have no obligation for keeping the funds fully invested at
all times or for making any investments other than in accordance with such
written investment instructions. If no investment instructions are received from
the Servicer, the Trustee is authorized to invest the funds in Permitted
Investments described in clause (v) of the definition thereof. In no event shall
the Trustee be liable for any investment losses incurred in connection with the
investment of funds on deposit in the Reserve Account by the Trustee pursuant to
this Indenture.

        (f)    Deposit Irrevocable.    Any deposit made into the Reserve Account
hereunder shall, except as otherwise provided herein, be irrevocable and the
amount of such deposit and any money, instruments, investment property, or other
property credited to, carried in, or deposited in the Reserve Account hereunder
and all interest thereon shall be held in trust by the Trustee and applied
solely as provided herein.

        Section 3.6    Interest Rate Swap.    

        (a)   The Issuer shall enter into the Interest Rate Swap, certain terms
of which are set forth herein for the convenience of the parties thereto for
incorporation therein by reference, with the Swap Counterparty on the Closing
Date. The Interest Rate Swap shall have a termination date which is the earliest
of December 15, 2015 or when the notional amount thereunder has been reduced to
zero, subject to early termination in accordance with the terms of the Interest
Rate Swap. The Interest Rate Swap shall have a notional amount for each Interest
Accrual Period equal to the Adjusted Principal Amount of the Class A-2 Notes as
of the close of business on the first day of such Interest Accrual Period. Under
the Interest Rate Swap, the Issuer shall be the fixed rate payer and shall pay a
fixed rate of 3.20% and the Swap Counterparty shall be the floating rate payer
and shall pay a floating rate of LIBOR plus 0.45%. Pursuant to the terms of the
Interest Rate Swap, the Swap Counterparty shall pay to the Trustee, on behalf of
the Issuer, on each Payment Date, the Net Swap Receipt, if any, plus the amount
of any Net Swap Receipt due but not paid with respect to any previous Payment
Date. The Trustee shall deposit such Net Swap Receipts, if any, into the
Collection Account and shall apply such amounts as Available Funds pursuant to
subsection 3.1 of this Indenture. In addition, in accordance with the terms of
the Interest Rate Swap, the Issuer shall pay to the Swap Counterparty the Net
Swap Payment, if any, for such Payment Date, plus the amount of any Net Swap
Payment due but not paid on any previous Payment Date, from amounts available
pursuant to provision THIRD of subsection 3.1(a).

        (b)   Following the termination of the Interest Rate Swap pursuant to
the terms thereof, the Swap Counterparty shall pay to the Trustee for the
benefit of the Issuer the amount of the Termination

43

--------------------------------------------------------------------------------

Receipt, if any, to be made by the Swap Counterparty pursuant to the Interest
Rate Swap. The Trustee shall, promptly upon receipt of any such Termination
Receipt, if any, at the written direction of the Servicer, deposit such
Termination Receipt into the Collection Account to be applied as Available
Funds.

        (c)   Following the termination of the Interest Rate Swap pursuant to
the terms thereof, the Issuer shall pay to the Swap Counterparty the amount of
the Termination Payment, if any, to be made by the Issuer pursuant to the
Interest Rate Swap to the extent of funds available therefore under provision
TENTH of subsection 3.1(a), if applicable, or provision FIFTEENTH, if
applicable, or if a Sequential Order Event has occurred and is continuing, as
provided in subsection 3.1(b).

        (d)   The Interest Rate Swap shall provide that if a Ratings Event (as
defined below) shall occur and be continuing with respect to the Swap
Counterparty, then the Swap Counterparty shall (A) within five Business Days of
such Ratings Event, give notice to the Issuer of the occurrence of such Ratings
Event, and (B) use reasonable efforts to transfer (at its own cost) the Swap
Counterparty's rights and obligations under the Interest Rate Swap to another
party, subject to satisfaction of the Rating Agency Condition solely in respect
of the Class A-2 Notes. If a Ratings Event occurs, the Issuer, to the extent it
has been notified of such event, shall notify the Trustee and the Servicer.
Unless such a transfer by the Swap Counterparty has occurred within 20 Business
Days after the occurrence of a Ratings Event, the Issuer shall demand that the
Swap Counterparty post Eligible Collateral, as defined in the Interest Rate
Swap, to secure the Issuer's exposure or potential exposure to the Swap
Counterparty. The Eligible Collateral to be posted shall be subject to
satisfaction of the Rating Agency Condition solely in respect of the Class A-2
Notes. Valuation and posting of Eligible Collateral shall be made as of each
Payment Date as provided in the Interest Rate Swap. Notwithstanding the posting
of Eligible Collateral, the Swap Counterparty shall continue to use reasonable
efforts to transfer its rights and obligations under the Interest Rate Swap to
an acceptable third party; provided, however, that the Swap Counterparty's
obligations to find a transferee and to post Eligible Collateral shall remain in
effect only for so long as a Ratings Event is continuing.

        (e)   The Interest Rate Swap shall provide that a "Ratings Event" will
occur with respect to the Swap Counterparty if the long-term and short-term
senior unsecured deposit ratings of the Swap Counterparty cease to be at least A
and A-1 by S&P, or at least A1 and P-1 by Moody's, or at least A and F1 by
Fitch, to the extent such obligations are rated by S&P or Moody's or Fitch.

        The Interest Rate Swap shall further provide that if the long-term and
short-term senior unsecured deposit ratings of the Swap Counterparty cease to be
at least A2 and P-1 by Moody's, then the Swap Counterparty shall not be entitled
to post Eligible Collateral, as defined in the Interest Rate Swap, but rather
shall be required to use reasonable efforts to transfer the Swap Counterparty's
rights and obligations under the Interest Rate Swap to an eligible transferee
within 20 Business Days of the publication date of such downgrade.

        If the Interest Rate Swap is terminated for any reason and no successor
swap is entered into, the Servicer shall solicit bids from three or more
prospective replacement swap counterparties for the price of a replacement swap
agreement with a notional amount equal to the outstanding principal amount of
the Class A-2 Notes. With the consent of Noteholders representing 51% or more of
the Aggregate Principal Amount at such time, and upon satisfaction of the Rating
Agency Condition solely in respect of the Class A-2 Notes, the Issuer will enter
into such replacement swap agreement. If Noteholders representing 51% or more of
the Aggregate Principal Amount do not consent to such replacement swap
agreement, or if such Rating Agency Condition is not met, the Issuer will not
enter into a replacement swap agreement.

44

--------------------------------------------------------------------------------


        Section 3.7    Custody of Permitted Investments and other
Collateral.    

        The Trustee shall hold such of the Collateral (and any other collateral
that may be granted to the Trustee) and the Permitted Investments (other than
the Pledged Loans, the related Loan Files, or the related Timeshare Property) as
consists of instruments, certificated securities, negotiable documents, money,
goods, or tangible chattel paper in the State of New York or the State of North
Carolina. The Trustee shall hold such of the Collateral (and any other
collateral that may be granted to the Trustee) and the Permitted Investments
(other than the Pledged Loans, the related Loan Files, or the related Timeshare
Property) as constitutes investment property (other than certificated
securities) through a securities intermediary, which securities intermediary
shall agree with the Trustee that (I) such investment property shall at all
times be credited to a securities account of the Trustee, (II) such securities
intermediary shall treat the Trustee as entitled to exercise the rights that
comprise each financial asset credited to such securities account, (III) all
property credited to such securities account shall be treated as a financial
asset, (IV) such securities intermediary shall comply with entitlement orders
originated by the Trustee without the further consent of any other person or
entity, (V) such securities intermediary will not agree with any person or
entity other than the Trustee to comply with entitlement orders originated by
any person or entity other than the Trustee, (VI) such securities accounts and
the property credited thereto shall not be subject to any lien, security
interest, encumbrance, or right of set-off in favor of such securities
intermediary or anyone claiming through it (other than the Trustee), (VII) such
agreement shall be governed by the laws of the State of New York, and (VIII) the
State of New York shall be the "securities intermediary's jurisdiction" of such
securities intermediary for purposes of the New York Uniform Commercial Code
(the "NYUCC"). The Trustee shall hold such of the Collateral (and any other
collateral that may be granted to the Trustee) and the Permitted Investments
(other than the Pledged Loans, the related Loan Files, or the related Timeshare
Property) as constitutes a deposit account through a bank, which bank shall
agree in writing with the Trustee and the Issuer that (i) such bank shall comply
with instructions originated by the Trustee directing the disposition of the
funds in the deposit account without further consent of any other person or
entity, (ii) such bank will not agree with any person or entity other than the
Trustee to comply with instructions originated by any person or entity other
than the Trustee, (iii) such deposit account and the property credited thereto
shall not be subject to any lien, security interest, encumbrance, or right of
set-off in favor of such bank or anyone claiming through it (other than the
Trustee), (iv) such agreement shall be governed by the laws of the State of New
York, and (v) the State of New York shall be the "bank's jurisdiction" of such
bank for purposes of Article 9 of the NYUCC. Terms used in this paragraph that
are defined in the NYUCC and not otherwise defined herein shall have the meaning
set forth in the NYUCC. Except as permitted by this paragraph, the Trustee shall
not hold any part of the Collateral (or any other collateral that may be granted
to the Trustee) or the Permitted Investments (other than the Pledged Loans, the
related Loan Files, or the related Timeshare Property) through an agent or a
nominee.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE ISSUER


        Section 4.1    Representations and Warranties Regarding the
Issuer.    The Issuer hereby represents and warrants to the Trustee and the
Collateral Agent on the date of execution of this Indenture as follows:

        (a)    Due Formation and Good Standing.    The Issuer is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, and has full power, authority and legal right to
own its properties and conduct its business as such properties are presently
owned and such business is presently conducted, and to execute, deliver and
perform its obligations under each of the Transaction Documents to which it is a
party. The Issuer is duly qualified to do business and is in good standing as a
foreign entity, and has obtained all necessary licenses and approvals, in each
jurisdiction in which failure to qualify or to obtain such licenses

45

--------------------------------------------------------------------------------

and approvals would render any Pledged Loan unenforceable by the Issuer or would
otherwise have a Material Adverse Effect.

        (b)    Due Authorization and No Conflict.    The execution, delivery and
performance by the Issuer of each of the Transaction Documents to which it is a
party, and the consummation by the Issuer of each of the transactions
contemplated hereby and thereby, including without limitation the acquisition of
the Pledged Loans under the Series 2003-2 Term Purchase Agreement and the making
of the Grants contemplated hereunder, have in all cases been duly authorized by
the Issuer by all necessary action, do not contravene (i) the Issuer's
certificate of formation or the LLC Agreement, (ii) any existing law, rule or
regulation applicable to the Issuer, (iii) any contractual restriction contained
in any material indenture, loan or credit agreement, lease, mortgage, deed of
trust, security agreement, bond, note, or other material agreement or instrument
binding on or affecting the Issuer or its property or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting the Issuer or its
property (except where such contravention would not have a Material Adverse
Effect), and do not result in or require the creation of any Lien upon or with
respect to any of its properties (except as provided in such Transaction
Documents); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law. Each of the other Transaction Documents to which
the Issuer is a party have been duly executed and delivered by the Issuer.

        (c)    Governmental and Other Consents.    All approvals,
authorizations, consents, or orders of any court or governmental agency or body
required in connection with the execution and delivery by the Issuer of any of
the Transaction Documents to which the Issuer is a party, the consummation by
the Issuer of the transactions contemplated hereby or thereby, the performance
by the Issuer of and the compliance by the Issuer with the terms hereof or
thereof, have been obtained, except where the failure so to do would not have a
Material Adverse Effect on the Issuer.

        (d)    Enforceability of Transaction Documents.    Each of the
Transaction Documents to which the Issuer is a party has been duly and validly
executed and delivered by the Issuer and constitutes the legal, valid and
binding obligation of the Issuer, enforceable against the Issuer in accordance
with their respective terms, except as enforceability may be subject to or
limited by any Debtor Relief Law or by general principles of equity (whether
considered in a suit at law or in equity).

        (e)    No Litigation.    There are no proceedings or investigations
pending or, to the best knowledge of the Issuer, threatened, against the Issuer
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Indenture or
any of the other Transaction Documents, (ii) seeking to prevent the consummation
of any of the transactions contemplated by this Indenture or any of the other
Transaction Documents, (iii) seeking any determination or ruling that would
adversely affect the performance by the Issuer of its obligations under this
Indenture or any of the other Transaction Documents to which the Issuer is a
party, (iv) seeking any determination or ruling that would adversely affect the
validity or enforceability of this Indenture or any of the other Transaction
Documents or (v) seeking any determination or ruling which would be reasonably
likely to have a Material Adverse Effect on the Issuer.

        (f)    Use of Proceeds.    All proceeds of the issuance of the Notes
shall be used by the Issuer to acquire Loans from the Depositor under the
Series 2003-2 Term Purchase Agreement, to pay costs related to the issuance of
the Notes, to pay principal and/or interest on any Notes or to otherwise fund
costs and expenses permitted to be paid under the terms of the Transaction
Documents.

        (g)    Governmental Regulations.    The Issuer is not (1) an "investment
company" registered or required to be registered under the Investment Company
Act of 1940, as amended, or (2) a "public utility company" or a "holding
company," a "subsidiary company" or an "affiliate" of any

46

--------------------------------------------------------------------------------




public utility company within the meaning of Section 2(a)(5), 2(a)(7), 2(a)(8)
or 2(a)(11) of the Public Utility Holding Company Act of 1935, as amended.

        (h)    Margin Regulations.    The Issuer is not engaged, principally or
as one of its important activities, in the business of extending credit for the
purpose of "purchasing" or "carrying" any "margin stock" (as each of the quoted
terms is defined or used in any of Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as in effect from time to time). No
part of the proceeds of any of the Notes has been used for so purchasing or
carrying margin stock or for any purpose which violates, or which would be
inconsistent with, the provisions of any of Regulations T, U or X of the Board
of Governors of the Federal Reserve System, as in effect from time to time.

        (i)    Location of Issuer.    As of the date hereof, the Issuer is a
limited liability company organized under the laws of the State of Delaware,
whose correct name is set forth in the signature pages hereof.

        (j)    Lockbox Accounts.    Except in the case of any Lockbox Account
pursuant to which only collections in respect of loans subject to a PAC or
Credit Card Account are deposited, the Issuer has filed or has caused to be
filed a standing delivery order with the United States Postal Service
authorizing each Lockbox Bank to receive mail delivered to the related Post
Office Box. The account numbers of all Lockbox Accounts, together with the
names, addresses, ABA numbers and names of contact persons of all the Lockbox
Banks maintaining such Lockbox Accounts and the related Post Office Boxes, are
specified in the exhibits to this Indenture. From and after the Closing Date,
except as provided in the Intercreditor Agreement, the Trustee shall hold all
right and title to and interest in all of the monies, checks, instruments,
depository transfers or automated clearing house electronic transfers and other
items of payment and their proceeds and all monies and earnings, if any, thereon
in the Lockbox Accounts. The Issuer has no other lockbox accounts for the
collection of Scheduled Payments in respect of Pledged Loans except for the
Lockbox Accounts.

        (k)    No Other Legal Names.    The Issuer has not had any legal name
other than the name set forth herein at any time since its formation.

        (l)    Subsidiaries.    The Issuer has no Subsidiaries and does not own
or hold, directly or indirectly, any capital stock or equity security of, or any
equity interest in, any Person, other than Permitted Investments.

        (m)    Transaction Documents.    The Series 2003-2 Term Purchase
Agreement is the only agreement pursuant to which the Issuer purchases the
Pledged Loans and the related Pledged Assets. The Issuer has furnished to the
Trustee and the Collateral Agent, true, correct and complete copies of each
Transaction Document to which the Issuer is a party, each of which is in full
force and effect. Neither the Issuer nor any Affiliate thereof is in default of
any of its obligations thereunder in any material respect. The Issuer is the
lawful owner of, and has good title to, each Pledged Loan and all related
Pledged Assets, free and clear of any Liens (other than the Lien of this
Indenture and any Permitted Encumbrances on the related Timeshare Properties),
or has a first-priority perfected security interest therein. All such Pledged
Loans and other related Pledged Assets are purchased without recourse to the
Depositor except as described in the Series 2003-2 Term Purchase Agreement. The
purchase by the Issuer under the Series 2003-2 Term Purchase Agreement
constitutes either a sale or a first-priority perfected security interest,
enforceable against creditors of the Depositor.

        (n)    Business.    Since its formation, the Issuer has conducted no
business other than the execution, delivery and performance of the Transaction
Documents contemplated hereby, the purchase of Loans thereunder, the issuance
and payment of the Notes and such other activities as are incidental to the
foregoing. The Issuer has incurred no Debt except that expressly incurred
hereunder and under the other Transaction Documents.

47

--------------------------------------------------------------------------------



        (o)    Ownership of the Issuer.    One hundred percent (100%) of the
outstanding equity interest in the Issuer is directly owned (both beneficially
and of record) by the Depositor.

        (p)    Taxes.    The Issuer has timely filed or caused to be timely
filed all federal, state, and local and foreign tax returns which are required
to be filed by it, and has paid or caused to be paid all taxes due and owing by
it, other than any taxes or assessments, the validity of which are being
contested in good faith by appropriate proceedings timely instituted and
diligently pursued and with respect to which the Issuer has set aside adequate
reserves on its books in accordance with GAAP and which proceedings have not
given rise to any Lien.

        (q)    Tax Classification.    Since its formation, for federal income
tax purposes, the Issuer (i) has been classified as a disregarded entity or
partnership and (ii) has not been classified as an association taxable as a
corporation or a publicly traded partnership.

        (r)    Solvency.    The Issuer (i) is not "insolvent" (as such term is
defined in the Bankruptcy Code); (ii) is able to pay its debts as they become
due; and (iii) does not have unreasonably small capital for the business in
which it is engaged or for any business or transaction in which it is about to
engage.

        (s)    ERISA.    The Issuer has not established and does not maintain or
contribute to any Benefit Plan that is covered by Title IV of ERISA.

        (t)    No Adverse Selection.    No selection procedures materially
adverse to the Noteholders, the Trustee or the Collateral Agent have been
employed in selecting the Pledged Loans for inclusion in the Collateral on the
Closing Date.

        Section 4.2    Representations and Warranties Regarding the Loan
Files.    The Issuer represents and warrants to each of the Trustee, the
Collateral Agent, the Servicer and the Noteholders as to each Pledged Loan that:

        (a)    Possession.    On or immediately prior to the Closing Date the
Custodian will have possession of each original Pledged Loan and the related
Loan File, and will have acknowledged such receipt and its undertaking to hold
such documents for purposes of perfection of the Collateral Agent's interests in
such original Pledged Loan and the related Loan File; provided, however, that
the fact that any Loan Document not required to be in its respective Loan File
under the terms of the respective Purchase Agreements is not in the possession
of the Custodian in its respective Loan File does not constitute a breach of
this representation; and provided that, possession of Loan Documents may be in
the form of microfiche or other electronic copies of the Loan Documents to the
extent provided in the Custodial Agreement.

        (b)    Marking Records.    On or before the Closing Date, each of the
Issuer and the Servicer shall have caused the portions of the computer files
relating to the Pledged Loans Granted to the Collateral Agent on such date to be
clearly and unambiguously marked to indicate that such Loans constitute part of
the Collateral Granted by the Issuer in accordance with the terms of this
Indenture.

        The representations and warranties of the Issuer set forth in this
Section 4.2 shall be deemed to be remade without further act by any Person on
and as of each date of substitution with respect to each Loan Granted by the
Issuer on and as of each such date. The representations and warranties set forth
in this Section 4.2 shall survive any Grant of the respective Loans by the
Issuer.

        Section 4.3    Rights of Obligors and Release of Loan Files.    

        (a)   Notwithstanding any other provision contained in this Indenture,
including the Collateral Agent's, the Trustee's and the Noteholders' remedies
pursuant hereto and pursuant to the Collateral Agency Agreement, the rights of
any Obligor to any Timeshare Property subject to a Pledged Loan

48

--------------------------------------------------------------------------------


shall, so long as such Obligor is not in default thereunder, be superior to
those of the Collateral Agent, the Trustee and the Noteholders, and none of the
Collateral Agent, the Trustee or the Noteholders, so long as such Obligor is not
in default thereunder, shall interfere with such Obligor's use and enjoyment of
the Timeshare Property subject thereto.

        (b)   If pursuant to the terms of this Indenture, the Collateral Agent
or the Trustee shall acquire through foreclosure the Issuer's interest in any
portion of the Timeshare Property subject to a Pledged Loan, the Collateral
Agent and the Trustee hereby specifically agree to release or cause to be
released any Timeshare Property from any Lien hereunder upon completion of all
payments and the performance of all the terms and conditions required to be made
and performed by such Obligor under such Pledged Loan, and each of the
Collateral Agent and the Trustee hereby consents to any such release by, or at
the direction of, the Collateral Agent.

        (c)   At such time as an Obligor has paid in full the purchase price or
the requisite percentage of the purchase price for deeding pursuant to a Pledged
Loan and has otherwise fully discharged all of such Obligor's obligations and
responsibilities required to be discharged as a condition to deeding, the
Servicer shall notify the Trustee by a certificate substantially in the form
attached hereto as Exhibit E (which certificate shall include a statement to the
effect that all amounts received in connection with such payment have been
deposited in the Collection Account) of a Servicing Officer and shall request
delivery to the Servicer from the Custodian of the related Loan Files. Upon
receipt of such certificate and request or at such earlier time as is required
by applicable law, the Trustee and the Collateral Agent (a) shall be deemed,
without the necessity of taking any action, to have approved release by the
Custodian of the Loan Files to the Servicer (in all cases in accordance with the
provisions of the Custodial Agreement), (b) shall be deemed to approve the
release by the Nominee of the related deed of title, and any documents and
records maintained in connection therewith, to the Obligor as provided in the
Title Clearing Agreement, provided that title to the Timeshare Property has not
already been deeded to the Obligor and/or (c) shall execute such documents and
instruments of transfer and assignment and take such other action as is
necessary to release its interest in the Timeshare Property subject to deeding
(in the case of any Pledged Loan which has been paid in full). The Servicer
shall cause each Loan File or any document therein so released which relates to
a Pledged Loan for which the Obligor's obligations have not been fully
discharged to be returned to the Custodian for the sole benefit of the
Collateral Agent when the Servicer's need therefor no longer exists.


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ISSUER;
ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES


        Section 5.1    Representations and Warranties of the Issuer.    The
Issuer hereby represents and warrants to the Trustee, the Collateral Agent and
the Noteholders on the Closing Date as follows:

        (a)   Payment of principal and interest on the Notes and the prompt
observance and performance by the Issuer of all of the terms and provisions of
this Indenture are secured by the Collateral. Upon the issuance of the Notes and
at all times thereafter so long as any Notes are outstanding, this Indenture
creates a security interest (as defined in the applicable UCC) in the Collateral
in favor of the Collateral Agent for the benefit of the Trustee, acting on
behalf of the Noteholders and the Swap Counterparty to secure amounts payable
under the Notes which security interest is perfected and prior to all other
Liens (other than any Permitted Encumbrances) and is enforceable as such against
all creditors of and purchasers from the Issuer; and

        (b)   the Pledged Loans and the documents evidencing such Pledged Loans
constitute either "accounts," "chattel paper," "instruments" or "general
intangibles" within the meaning of the applicable UCC.

49

--------------------------------------------------------------------------------




        Section 5.2    Eligible Loans.    The Issuer hereby represents and
warrants to the Trustee and the Collateral Agent that each of the Pledged Loans
is an Eligible Loan. For purposes of this Indenture, the term "Eligible Loan"
means a Loan purchased by the Issuer under the Series 2003-2 Term Purchase
Agreement which has the following characteristics as of the Cut-Off Date:

        (a)   the related Timeshare Property has been purchased by an Obligor,
and with respect to a Timeshare Property which is a Fixed Week, a UDI or which
constitutes Points (it being understood in the case of a Timeshare Property
which constitutes Points, that references in this clause (a) to a Timeshare
Property shall be deemed to be references to the related Fixed Week or UDI),
(i) is not an interest in a Lot, (ii) except in the case of a Green Loan, a
certificate of occupancy has been issued for the Resort related to such
Timeshare Property, (iii) except in the case of a Green Loan, the unit related
to the Timeshare Property is complete and ready for occupancy, is not in need of
material maintenance or repair, except for ordinary, routine maintenance and
repairs that are not substantial in nature or cost and contains no structural
defects materially affecting its value, (iv) the Resort in which the related
Timeshare Property Regime is created is not in need of maintenance or repair,
except for ordinary, routine maintenance and repairs that are not substantial in
nature or cost and contains no structural defects materially affecting its
value, (v) there is no legal, judicial or administrative proceeding pending, or
to the Issuer's knowledge threatened, for the total condemnation of the Resort
to which the Timeshare Property relates or partial condemnation of any portion
of the property in which the related Timeshare Property Regime is created that
would have a material adverse effect on the value of the related Timeshare
Property and (vi) the Resort related to the Timeshare Property is not located
outside of the United States;

        (b)   with respect to which the rights of the Obligor thereunder are
subject to declarations, covenants and restrictions of record affecting the
Resort; provided, however, that a Pledged Loan shall not fail to be an Eligible
Loan solely because the rights of the Obligor thereunder have been subjected to
the FairShare Plus Program;

        (c)   in the case of a Pledged Loan that is an Installment Contract,
with respect to which the Issuer has a valid ownership or security interest in
an underlying Timeshare Property, subject only to Permitted Encumbrances, unless
the criteria in paragraph (d) are satisfied;

        (d)   with respect to Loans which are Fairfield Loans (i) if the related
Timeshare Property has been deeded to the Obligor of the related Pledged Loan,
then (A) the Issuer has a valid and enforceable first lien Mortgage on such
Timeshare Property, except as such enforceability may be limited by Debtor
Relief Laws and as such enforceability may be limited by general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law, (B) such Mortgage and related mortgage note have been
assigned to the Collateral Agent, (C) such Mortgage and the related note have
been transferred to the custody of the Custodian in accordance with the
provisions of Section 6(c)(i) of the applicable Purchase Agreement and (D) if
any Mortgage relating to such Pledged Loan is a deed of trust, a trustee duly
qualified under applicable law to serve as such has been properly designated in
accordance with applicable law and currently so serves or (ii) if the related
Timeshare Property has not been deeded to the Obligor of the related Pledged
Loan, then a nominee has legal title to such Timeshare Property and the Issuer
has an equitable interest in such Timeshare Property underlying the related
Pledged Loan;

        (e)   that was issued in a transaction that complied, and is in
compliance, in all material respects with all requirements of applicable
federal, state and local law, including applicable laws relating to usury,
truth-in-lending, property sales, consumer credit protection and disclosure,
except, with respect only to California Business and Professions Code
Section 11018, where such failure to comply would not have a Material Adverse
Effect on the Sellers or a material adverse effect on the Pledged Loans;

50

--------------------------------------------------------------------------------




        (f)    that requires the Obligor to pay the unpaid principal balance
over an original term of not greater than 120 months;

        (g)   the Scheduled Payments on which are denominated and payable in
United States dollars;

        (h)   that is not a Defective Loan either under this Indenture or under
the terms of the Purchase Agreement applicable to such Pledged Loan or a
Defaulted Loan;

        (i)    the Scheduled Payments on which are not 30 days or more
delinquent as of the Cut-Off Date;

        (j)    that does not (i) finance the purchase of credit life insurance
and (ii) finance, and was not originated in connection with, the Trendwest
"Explorer" program, unless such Loan has been converted to a Loan in connection
with the WorldMark program;

        (k)   with respect to which the related Timeshare Property (i) if the
Loan is a Fairfield Loan (A) consists of a Fixed Week or a UDI and (B) if it
consists of a Fixed Week, it has been converted into a UDI or has become subject
to the FairShare Plus Program, which conversion or other modification does not
give rise to the extension of the maturity of any payments under such Pledged
Loan or (ii) if the Loan is a Trendwest Loan, consists of Vacation Credits;

        (l)    that, if it is a Fairfield Loan (i) either (A) was transferred by
FRI to FAC pursuant to the Operating Agreement, (B) in the case of any Pledged
Loan originated by an Originator (other than any Pledged Loan originated by FRI,
any Loan related to the Dolphin's Cove Resort or a Kona Loan), was transferred
by such Originator to FRI pursuant to the Operating Agreement, (C) in the case
of any Loan related to the Dolphin's Cove Resort, was originated by Dolphin's
Cove Resort, Ltd., a California limited partnership, and was transferred to FRI
pursuant to a receivables purchase agreement dated December 29, 2000 by and
between Dolphin's Cove Resort, Ltd. and FRI or (D) in the case of a Kona Loan
was transferred to FRI under the terms of a July 2002 agreement or (ii) was
purchased by FAC from Fairfield Receivables Corporation pursuant to an
Assignment of Contracts and Mortgages, dated as of August 29, 2002;

        (m)  that (i) if it is a Fairfield Loan, it was, except with respect to
a Loan related to Dolphin's Cove Resort, Ltd. and except with respect to Kona
Loans, originated by a Fairfield Originator and has been consistently serviced
by FAC, in each case in the ordinary course of its respective business and in
accordance with Customary Practices and Credit Standards and Collection
Policies, (ii) if it is a Fairfield Loan related to Dolphin's Cove Resort, Ltd.,
it was acquired by FRI in December 2000 and has since that date been
consistently serviced by FAC or if it is a Kona Loan, it was originated by Kona
and has since December 1, 2002 been consistently serviced by FAC, in each case,
in the ordinary course of its respective business and in accordance with
Customary Practices and Credit Standards and Collection Policies or (iii) if it
is a Trendwest Loan, was originated by Trendwest and has been consistently
serviced by FAC or Trendwest, in each case in the ordinary course of its
business and in accordance with FAC's or Trendwest's Customary Practices and
Credit Standards and Collection Policies;

        (n)   that has not been specifically reserved against by the Issuer or
classified as uncollectible or charged off;

        (o)   that arises from transactions in a jurisdiction in which (i) with
respect to Fairfield Loans, FRI and each Subsidiary of FRI (other than the
Depositor, the Issuer, Sierra 2002 and Sierra 2003-1) that conducts business in
such jurisdiction is duly qualified to do business, except where the failure to
so qualify will not adversely affect or impair the legality, validity, binding
effect and enforceability of such Pledged Loan and (ii) with respect to
Trendwest Loans, Trendwest is duly qualified to do business, except where the
failure to so qualify will not adversely affect or impair the legality,
validity, binding effect and enforceability of such Pledged Loan;

51

--------------------------------------------------------------------------------




        (p)   that constitutes a legal, valid, binding and enforceable
obligation of the related Obligor, except as such enforceability may be limited
by Debtor Relief Laws and as such enforceability may be limited by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law;

        (q)   that is fully amortizing pursuant to a required schedule of
substantially equal monthly payments of principal and interest;

        (r)   with respect to which, (i) the downpayment has been made,
(ii) neither statutory nor regulatively imposed rescission rights exist with
respect to the related Obligor and (iii) no basis for such rights exists on the
Cut-Off Date in the case of any Pledged Loan for which such rights are, at any
time following the Cut-Off Date, granted or imposed;

        (s)   that had an Equity Percentage of 10% or more at the time of the
sale of the related Timeshare Property to the related Obligor (or, in the case
of a Loan relating to a Timeshare Upgrade originated by Trendwest, an Equity
Percentage of 10% or more of the value of all Vacation Credits owned by the
related Obligor);

        (t)    with respect to which at least one Scheduled Payment has been
made by the Obligor; and

        (u)   that, in the case of a Green Loan, (i) satisfies each of the
eligibility criteria set forth in paragraphs (a) through (t) above other than
any such criteria that cannot be satisfied due solely to (A) the related Green
Timeshare Property being an interest in a unit at a Resort that is not yet
complete and ready for occupancy; (B) the Issuer not having a valid ownership
interest in the related Green Timeshare Property; or (C) the related Green
Timeshare Property not having been deeded to the Obligor or legal title not
being held by the Nominee; and (ii) the Fairfield Resort related to the Green
Timeshare Property has a scheduled completion date no more than six months
following the Cut-Off Date.

        Section 5.3    Assignment of Representations and Warranties.    The
Issuer hereby assigns to the Trustee and the Collateral Agent all of its rights
relating to the Pledged Loans and related Pledged Assets under the Series 2003-2
Term Purchase Agreement including the rights assigned to the Issuer by the
Depositor of the Depositor's rights to payment due from the related Seller for
repurchases of Defective Loans (as such term is defined in such Purchase
Agreement) resulting from the breach of representations and warranties under
such Purchase Agreement and the Depositor's rights under the First Guaranty
Agreement.

        Section 5.4    Release of Defective Loans.    

        (a)    Deposit of Release Price or Substitution of Qualified Substitute
Loan.    Subject to subsection (b) of this section, upon discovery by the Issuer
or upon written notice from the Depositor or the Trustee that any Pledged Loan
is a Defective Loan, the Issuer shall, within 90 days after the earlier of its
discovery or receipt of notice thereof (i) if such Defective Loan constitutes a
Defective Loan as defined in the Purchase Agreement pursuant to which the
Depositor acquired such Defective Loan, direct the applicable Seller to perform
its obligation under such Purchase Agreement to either (A) deposit the Release
Price with the Trustee or (B) deliver to the Trustee one or more Qualified
Substitute Loans in substitution for such Defective Loan and pay to the Trustee
the Substitution Adjustment Amount, or (ii) if such Defective Loan does not
constitute a Defective Loan as defined in the Purchase Agreement pursuant to
which the Depositor acquired such Defective Loan, deposit the Release Price with
the Trustee. If such Defective Loan constitutes a Defective Loan as defined in
the Purchase Agreement pursuant to which the Depositor acquired such Defective
Loan, then, notwithstanding any other provision of this Indenture, the Issuer
shall have no obligation or liability with respect to such Defective Loan should
the applicable Seller fail to perform its obligations under the Purchase
Agreement with respect to such Defective Loan.

52

--------------------------------------------------------------------------------


        (b)    Substitution.    If under a Purchase Agreement, a Seller delivers
a Qualified Substitute Loan for release of a Defective Loan, the Issuer shall
execute a Supplemental Grant in substantially the form of Exhibit J hereto and
deliver such Supplemental Grant to the Trustee and the Collateral Agent.
Payments due with respect to Qualified Substitute Loans on or prior to the
Calculation Date next preceding the date of substitution shall not be property
of the Issuer, but, to the extent received by the Servicer, will be retained by
the Servicer and remitted by the Servicer to the Seller on the next succeeding
Payment Date. Payments due and other amounts received with respect to the
Qualified Substitute Loans after the Calculation Date next preceding the date of
substitution shall be property of the Issuer. Scheduled Payments due on a
Defective Loan on or prior to the Calculation Date next preceding the date of
substitution shall be property of the Issuer, and after such last day of the Due
Period next preceding the date of substitution the Seller shall be entitled to
retain all Scheduled Payments due thereafter and other amounts received in
respect of such Defective Loan. The Issuer shall cause the Servicer to deliver a
schedule of any Defective Loans so removed and Qualified Substitute Loans so
substituted to the Trustee and the Collateral Agent and such schedule shall be
an amendment to the Loan Schedule. Upon such substitution, the Qualified
Substitute Loan or Qualified Substitute Loans shall be subject to the terms of
this Indenture in all respects, the Issuer shall be deemed to have made the
representations, and warranties with respect to each Qualified Substitute Loan
set forth in Section 5.1 and 5.2 of this Indenture, in each case as of the date
of substitution, and the Issuer shall be deemed to have made a representation
and warranty that each Loan so substituted is a Qualified Substitute Loan as of
the date of substitution. The provisions of Section 5.4(a) shall apply to any
Qualified Substitute Loan as to which the Issuer has breached the Issuer's
representations and warranties in Section 5.1 and 5.2 to the same extent as for
any other Pledged Loan. In connection with the substitution of one or more
Qualified Substitute Loans for one or more Defective Loans, the Servicer shall
determine the Substitution Adjustment Amount. If such Defective Loan constitutes
a Defective Loan as defined in the Purchase Agreement pursuant to which the
Depositor acquired such Defective Loan, the Issuer shall direct the applicable
Seller to perform its obligation under such Purchase Agreement to pay to the
Trustee the Substitution Adjustment Amount in immediately available funds. Such
Substitution Adjustment Amount shall be paid to the Trustee and treated as if it
were a portion of the Release Price for the Defective Loan and included in
Available Funds as such. If such Defective Loan constitutes a Defective Loan as
defined in the Purchase Agreement pursuant to which the Depositor acquired such
Defective Loan, then, notwithstanding any other provision of this Indenture, the
Issuer shall have no obligation or liability to pay the Substitution Adjustment
Amount with respect to such Defective Loan should the applicable Seller fail to
perform its obligation under the Purchase Agreement to pay such Substitution
Adjustment Amount to the Trustee.

        (c)    Release of Defective Loan.    If a Seller repurchases a Pledged
Loan as a Defective Loan or provides a Qualified Substitute Loan and the related
Substitution Adjustment Amount, if any, for a Defective Loan, then the Issuer
shall automatically and without further action sell, transfer, assign, set over
and otherwise convey to such Seller, without recourse, representation or
warranty, all of the Issuer's right, title and interest in and to the related
Defective Loan, the related Timeshare Property, the Loan File relating thereto
and any other related Pledged Assets, all monies due or to become due with
respect thereto and all Collections with respect thereto (including payments
received from Obligors after the Calculation Date next preceding the date of
transfer, subject to the payment of any Substitution Adjustment Amount). The
Issuer shall execute such documents, releases and instruments of transfer or
assignment and take such other actions as shall reasonably be requested by the
applicable Seller to effect the conveyance of such Defective Loan, the related
Timeshare Property and related Loan File pursuant to this Section 5.4(c).

        Promptly after the repurchase of Defective Loans in respect of which the
Release Price has been paid or a Qualified Substitute Loan has been provided, on
such date, the Issuer shall direct the Servicer to delete such Defective Loans
from the Loan Schedule.

53

--------------------------------------------------------------------------------




        The obligations of the Issuer set forth in Section 5.4(a) shall
constitute the sole remedy against the Issuer with respect to any breach of the
representations and warranties set forth in Section 5.2 available hereunder to
the Trustee or the Collateral Agent.


ARTICLE VI

ADDITIONAL COVENANTS OF ISSUER


        Section 6.1    Affirmative Covenants.    The Issuer shall:

        (a)    Compliance with Laws, Etc.    Comply in all material respects
with all applicable laws, rules, regulations and orders with respect to it, its
business and properties, and all Pledged Loans and Transaction Documents to
which it is a party (including without limitation the laws, rules and
regulations of each state governing the sale of timeshare contracts).

        (b)    Preservation of Existence.    Preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity, and maintain all necessary licenses and approvals, in each jurisdiction
in which it does business, except where the failure to preserve and maintain
such existence, rights, franchises, privileges, qualifications, licenses and
approvals would not have a Material Adverse Effect.

        (c)    Adequate Capitalization.    Ensure that at all times it is
adequately capitalized to engage in the transactions contemplated by this
Indenture.

        (d)    Keeping of Records and Books of Account.    Maintain and
implement administrative and operating procedures (including without limitation
an ability to recreate records evidencing the Pledged Loans in the event of the
destruction or loss of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pledged Loans (including without limitation
records adequate to permit the daily identification of all Collections with
respect to, and adjustments of amounts payable under, each Pledged Loan).

        (e)    Performance and Compliance with Receivables and Loans.    At its
expense, timely and fully perform and comply in all material respects with all
material provisions, covenants and other promises required to be observed by it
under the Pledged Loans.

        (f)    Credit Standards and Collection Policies.    Comply in all
material respects with the Credit Standards and Collection Policies and
Customary Practices in regard to each Pledged Loan and the related Pledged
Assets.

        (g)    Collections.    (1) Instruct or cause all Obligors to be
instructed to either:

        (A)  send all Collections directly to a Post Office Box for credit to a
Lockbox Account or directly to a Lockbox Account, or

        (B)  in the alternative, make Scheduled Payments by way of
pre-authorized debits from a deposit account of such Obligor pursuant to a PAC
or from a credit card of such Obligor pursuant to a Credit Card Account from
which Scheduled Payments shall be electronically transferred directly to a
Lockbox Account immediately upon each such debit (provided that, for the
avoidance of doubt, each Obligor may at any time cease to pay its Scheduled
Payments directly to a Post Office Box or a Lockbox Account or pursuant to a PAC
or Credit Card Account, so long as the Servicer promptly instructs such Obligor
to commence one of the two alternative methods of funds transfer provided for in
either of sub-clauses (A) or (B) of this clause (1)).

54

--------------------------------------------------------------------------------




        (2)   In the case of funds transfers pursuant to a PAC or Credit Card
Account, take, or cause each of the Servicer, a Lockbox Bank and/or the Trustee
to take, all necessary and appropriate action to ensure that each such
pre-authorized debit is credited directly to a Lockbox Account.

        (3)   If the Issuer shall receive any Collections, hold such Collections
in trust for the benefit of the Trustee, the Noteholders and the Swap
Counterparty and deposit such Collections into a Lockbox Account or the
Collection Account within two Business Days following the Issuer's receipt
thereof.

        (h)    Compliance with ERISA.    Comply in all material respects with
the provisions of ERISA, the Code, and all other applicable laws and the
regulations and interpretations thereunder.

        (i)    Perfected Security Interest.    Take such action with respect to
each Pledged Loan as is necessary to ensure that the Collateral Agent maintains
on behalf of the Trustee, a first priority perfected security interest in such
Pledged Loan and the Pledged Assets relating thereto, in each case free and
clear of any Liens (other than the Lien created by this Indenture and in the
case of any Timeshare Properties, any Permitted Encumbrance).

        (j)    No Release.    Not take any action and shall use its best efforts
not to permit any action to be taken by others that would release any Person
from any of such Person's material covenants or material obligations under any
document, instrument or agreement included in the Collateral, or which would
result in the amendment, hypothecation, subordination, termination or discharge
of, or impair the validity or effectiveness of, any such document, instrument or
agreement except as expressly provided in this Indenture or such other
instrument or document.

        (k)    Insurance and Condemnation.    

        (i)    The Issuer shall do or cause to be done all things that it may
accomplish with a reasonable amount of cost or effort to cause each of the POAs
for each Resort to (A) maintain one or more policies of "all-risk" property and
general liability insurance with financially sound and reputable insurers,
providing coverage in scope and amount which (x) satisfies the requirements of
the declarations (or any similar charter document) governing the POA for the
maintenance of such insurance policies and (y) is at least consistent with the
scope and amount of such insurance coverage obtained by prudent POAs and/or
management of other similar developments in the same jurisdiction; and (B) apply
the proceeds of any such insurance policies in the manner specified in the
relevant declarations (or any similar charter document) governing the POA and/or
any similar charter documents of such POA. For the avoidance of doubt, the
parties hereto acknowledge that the ultimate discretion and control relating to
the maintenance of any such insurance policies is vested in the POAs in
accordance with the respective declaration (or any similar charter document)
relating to each Timeshare Property Regime.

        (ii)   The Issuer shall remit to the Collection Account the portion of
any proceeds received pursuant to a condemnation of property in any Resort to
the extent that such proceeds relate to any of the Timeshare Properties.

        (l)    Custodian.    

        (i)    On or before the Closing Date, the Issuer shall deliver or cause
to be delivered directly to the Custodian for the benefit of the Collateral
Agent pursuant to the Custodial Agreement the Loan File for each Pledged Loan.
Such Loan File may be provided in microfiche or other electronic form to the
extent permitted under the Custodial Agreement. The Issuer shall cause the
Custodian to hold, maintain and keep custody of the Loan Files for the benefit
of the Collateral Agent in a secure fire retardant location at an office of the
Custodian, which location shall be reasonably acceptable to the Collateral Agent
and the Trustee.

55

--------------------------------------------------------------------------------

        (ii)   The Issuer shall cause the Custodian at all times to maintain
control of the Loan Files for the benefit of the Collateral Agent on behalf of
the Trustee in each case pursuant to the Custodial Agreement. Each of the Issuer
and the Servicer may access the Loan Files at the Custodian's storage facility
only for the purposes and upon the terms and conditions set forth herein and in
the Custodial Agreement. Each of the Issuer and the Servicer may only remove
documents from the Loan File for collection services and other routine servicing
requirements from such facility in accordance with the terms of the Custodial
Agreement, all as set forth and pursuant to the "Bailment Agreement" (as defined
in and attached as an exhibit to the Custodial Agreement).

        (iii)  The Issuer shall at all times comply in all material respects
with the terms of its obligations under the Custodial Agreement and shall not
enter into any modification, amendment or supplement of or to, and shall not
terminate, the Custodial Agreement, without the Collateral Agent's and Trustee's
prior written consent.

        (m)    Separate Identity.    Take all actions required to maintain the
Issuer's status as a separate legal entity. Without limiting the foregoing, the
Issuer shall:

        (i)    Maintain in full effect its existence, rights and franchises as a
limited liability company under the laws of the state of its formation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture and the other Transaction Documents to which
the Issuer is a party and each other instrument or agreement necessary or
appropriate to proper administration hereof and permit and effectuate the
transactions contemplated hereby.

        (ii)   Except as provided herein, maintain its own deposit, securities
and other account or accounts with financial institutions, separate from those
of any Affiliate of the Issuer. The funds of the Issuer will not be diverted to
any other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Indenture or any other Transaction Document to which
the Issuer is a party, the funds of the Issuer shall not be commingled with
those of any other Person.

        (iii)  Ensure that, to the extent that it shares the same officers or
other employees as any of its members, managers or other Affiliates, the
salaries of and the expenses related to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.

        (iv)  Ensure that, to the extent that it jointly contracts with any of
its stockholders, members or managers or other Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that the Issuer contracts
or does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.

        (v)   Ensure that all material transactions between the Issuer and any
of its Affiliates shall be only on an arm's-length basis and shall not be on
terms more favorable to either party than the terms that would be found in a
similar transaction involving unrelated third parties. All such transactions
shall receive the approval of the Issuer's board of directors including at least
one Independent Director (defined below).

56

--------------------------------------------------------------------------------




        (vi)  Maintain a principal executive and administrative office through
which its business is conducted and a telephone number separate from those of
its members, managers and other Affiliates. To the extent that the Issuer and
any of its members, managers or other Affiliates have offices in contiguous
space, there shall be fair and appropriate allocation of overhead costs
(including rent) among them, and each such entity shall bear its fair share of
such expenses.

        (vii) Conduct its affairs strictly in accordance with its certificate of
formation and limited liability company agreement and observe all necessary,
appropriate and customary formalities, including, but not limited to, holding
all regular and special meetings of the board of directors appropriate to
authorize all actions of the Issuer, keeping separate and accurate minutes of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, but not limited to, intercompany transaction
accounts. Regular meetings of the board of directors shall be held at least
annually.

        (viii) Ensure that its board of directors shall at all times include at
least one Independent Director (for purposes hereof, "Independent Director"
shall mean any member of the board of directors of the Issuer that is not and
has not at any time been (x) an officer, agent, advisor, consultant, attorney,
accountant, employee or shareholder of any Affiliate of the Issuer which is not
a special purpose entity, (y) a director of any Affiliate of the Issuer other
than an independent director of any Affiliate which is a special purpose entity
or (z) a member of the immediate family of any of the foregoing).

        (ix)  Ensure that decisions with respect to its business and daily
operations shall be independently made by the Issuer (although the officer
making any particular decision may also be an officer or director of an
Affiliate of the Issuer) and shall not be dictated by an Affiliate of the
Issuer.

        (x)   Act solely in its own company name and through its own authorized
members, managers, officers and agents, and no Affiliate of the Issuer shall be
appointed to act as agent of the Issuer. The Issuer shall at all times use its
own stationery and business forms and describe itself as a separate legal
entity.

        (xi)  Except as contemplated by the Transaction Documents, ensure that
no Affiliate of the Issuer shall loan money to the Issuer, and no Affiliate of
the Issuer will otherwise guaranty debts of the Issuer.

        (xii) Other than organizational expenses and as contemplated by the
Transaction Documents, pay all expenses, indebtedness and other obligations
incurred by it using its own funds.

        (xiii) Except as provided herein and in any other Transaction Document,
not enter into any guaranty, or otherwise become liable, with respect to or hold
its assets or creditworthiness out as being available for the payment of any
obligation of any Affiliate of the Issuer nor shall the Issuer make any loans to
any Person.

        (xiv) Ensure that any financial reports required of the Issuer shall
comply with GAAP and shall be issued separately from, but may be consolidated
with, any reports prepared for any of its Affiliates so long as such
consolidated reports contain footnotes describing the effect of the transactions
between the Issuer and such Affiliate and also state that the assets of the
Issuer are not available to pay creditors of the Affiliate.

        (xv) Ensure that at all times it is adequately capitalized to engage in
the transactions contemplated in its certificate of formation and its limited
liability company agreement.

57

--------------------------------------------------------------------------------




        (n)    Computer Files.    Mark or cause to be marked each Pledged Loan
in its computer files as described in Section 4.2(b).

        (o)    Taxes.    File or cause to be filed, and cause each of its
Affiliates with whom it shares consolidated tax liability to file, all federal,
state, and foreign local tax returns which are required to be filed by it,
except where the failure to file such returns could not reasonably be expected
to have a Material Adverse Effect. The Issuer shall pay or cause to be paid all
taxes due and owing by it, other than any taxes or assessments, the validity of
which are being contested in good faith by appropriate proceedings and with
respect to which the Issuer or the applicable Affiliate shall have set aside
adequate reserves on its books in accordance with GAAP, and which proceedings
could not reasonably be expected to have a Material Adverse Effect.

        (p)    Tax Classification.    For as long as the Notes are outstanding,
the Issuer shall not take any action, or fail to take any action, that would
cause the Issuer to not remain classified, for federal income tax purposes, as a
disregarded entity or a partnership that is not classified as a publicly traded
partnership.

        (q)    Tax Sharing Agreement.    For as long as the Notes are
outstanding, (i) the Tax Sharing Agreement shall remain in effect and (ii) no
amendment shall be made to the Tax Sharing Agreement without the prior written
consent of a majority of the Noteholders if such amendment (i) would reduce the
amount or timing of payments for which Cendant is responsible, or (ii) would
effect any limitations on payments required to be made by the Issuer pursuant to
the Tax Sharing Agreement as in effect as of the date hereof.

        (r)    Transaction Documents.    Comply in all material respects with
the terms of, employ the procedures outlined in and enforce the obligations of
the Depositor under the Series 2003-2 Term Purchase Agreement and of the parties
to each of the other Transaction Documents to which the Issuer is a party, and
take all such action as may reasonably be required to maintain all such
Transaction Documents to which the Issuer is a party in full force and effect.

        (s)    Loan Schedule.    At least once each calendar month, provide to
the Trustee an amendment to the Loan Schedule, or cause the Servicer to provide
an amendment to the Loan Schedule, listing the Pledged Loans released from the
Collateral and adding to the Loan Schedule any Qualified Substitute Loans and
amending the Loan Schedule to reflect terms or discrepancies in such schedule
that become known to the Issuer since the filing of the original Loan Schedule
or since the most recent amendment thereto.

        (t)    Segregation of Collections.    (a) Prevent the deposit into any
Account of any funds other than Collections or other funds to be deposited into
such Accounts under this Indenture or the other Transaction Documents (provided
that, this covenant shall not be breached to the extent that funds are
inadvertently deposited into any of such Accounts and are promptly segregated
and removed from the Account); and

        (b)   With respect to each Lockbox Account either (i) prevent the
deposit into such account of any funds other than Collections in respect of
Pledged Loans or (ii) enter into an intercreditor agreement with other entities
which have an interest in the amounts in the Lockbox Account to allocate the
Collections with respect to the Pledged Loans to the Issuer and transfer such
amounts to the Trustee for deposit into the appropriate Collection Account;
(provided that, the covenant in clause (i) of this paragraph (b) shall not be
breached to the extent that funds not constituting Collections in respect of the
Pledged Loans are inadvertently deposited into such Lockbox Account and are
promptly segregated and remitted to the owner thereof).

        (u)    Filings; Further Assurances.    (a) On or prior to the Closing
Date, the Issuer shall have caused at its sole expense the Financing Statements,
assignments and amendments thereof

58

--------------------------------------------------------------------------------

necessary to perfect the security interest in the Collateral to be filed or
recorded in the appropriate offices.

        (b)   The Issuer shall, at its sole expense, from time to time
authorize, prepare, execute and deliver, or authorize and cause to be prepared,
executed and delivered, all such Financing Statements, continuation statements,
amendments, instruments of further assurance and other instruments, in such
forms, and shall take such other actions, as shall be required by the Servicer
or the Trustee or as the Servicer or the Trustee otherwise deems reasonably
necessary or advisable to perfect the Lien created in the Collateral. The
Servicer agrees, at its sole expense, to cooperate with the Issuer in taking any
such action (whether at the request of the Issuer or the Trustee). Without
limiting the foregoing, the Issuer shall from time to time, at its sole expense,
authorize, execute, file, deliver and record all such supplements and amendments
hereto and all such Financing Statements, amendments thereto, continuation
statements, instruments of further assurance, or other statements, specific
assignments or other instruments or documents and take any other action that is
reasonably necessary to, or that any of the Servicer or the Trustee deems
reasonably necessary or advisable to: (i) Grant more effectively all or any
portion of the Collateral; (ii) maintain or preserve the Lien Granted hereunder
(and the priority thereof) or carry out more effectively the purposes hereof;
(iii) perfect, maintain the perfection of, publish notice of, or protect the
validity of any Grant made pursuant to this Indenture; (iv) enforce any of the
Pledged Loans or any of the other Pledged Assets (including without limitation
by cooperating with the Trustee, at the expense of the Issuer, in filing and
recording such Financing Statements against such Obligors as the Servicer or the
Trustee shall deem necessary or advisable from time to time); (v) preserve and
defend title to any Pledged Loans or all or any other part of the Pledged
Assets, and the rights of the Trustee in such Pledged Loans or other related
Pledged Assets, against the claims of all Persons and parties; or (vi) pay any
and all taxes levied or assessed upon all or any part of any Collateral.

        (iii)  The Issuer shall, on or prior to the date of Grant of any Pledged
Loans hereunder, deliver or cause to be delivered all original copies of the
Pledged Loan (other than in the case of any Pledged Loans not required under the
terms of the relevant Purchase Agreement to be in the relevant Loan File),
together with the related Loan File, to the Custodian, in suitable form for
transfer by delivery, or accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Trustee. Such
"original copies" may be provided in microfiche or other electronic form to the
extent permitted under the Custodial Agreement. In the event that the Issuer
receives any other instrument or any writing which, in either event, evidences a
Pledged Loan or other Pledged Assets, the Issuer shall deliver such instrument
or writing to the Custodian to be held as collateral in which the Collateral
Agent has a security interest for the benefit of the Trustee within two Business
Days after the Issuer's receipt thereof, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Trustee.

        (iv)  The Issuer hereby authorizes the Trustee, and gives the Collateral
Agent its irrevocable power of attorney (which authorization is coupled with an
interest and is irrevocable), in the name of the Issuer or otherwise, to
execute, deliver, file and record any Financing Statement, continuation
statement, amendment, specific assignment or other writing or paper and to take
any other action that the Trustee in its sole discretion, may deem necessary or
appropriate to further perfect the Lien created hereby. Any expenses incurred by
the Trustee or the Collateral Agent pursuant to the exercise of its rights under
this Section 6.1 shall be for the sole account and responsibility of the Issuer
and payable under Section 3.1 to the Trustee.

        (v)    Management of Resorts.    The Issuer hereby covenants and agrees
that it will with respect to each Resort cause the Originator with respect to
that Resort (to the extent that such Originator

59

--------------------------------------------------------------------------------




is otherwise responsible for maintaining such Resort) to do or cause to be done
all things which it may accomplish with a reasonable amount of cost or effort,
in order to maintain each such Resort (including without limitation all grounds,
waters and improvements thereon) in at least as good condition, repair and
working order as would be customary for prudent managers of similar timeshare
properties.

        Section 6.2    Negative Covenants of the Issuer.    So long as any of
the Notes are outstanding, the Issuer shall not:

        (a)    Sales, Liens, Etc., Against Receivables and Related
Security.    Except for the releases contemplated under Sections 5.4, 14.4,
14.5, 14.6 and 14.7 of this Indenture, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist, any Lien
(other than the Lien created by this Indenture or, with respect to Timeshare
Properties relating to Pledged Loans, any Permitted Encumbrances thereon) upon
or with respect to, any Pledged Loan or any other Pledged Assets, or any
interests in either thereof, or upon or with respect to any Collateral
hereunder. The Issuer shall immediately notify the Trustee and the Collateral
Agent of the existence of any Lien on any Pledged Loan or any other Pledged
Assets, and the Issuer shall defend the right, title and interest of each of the
Issuer and the Collateral Agent, Trustee and Noteholders in, to and under the
Pledged Loans and all other Pledged Assets, against all claims of third parties.

        (b)    Extension or Amendment of Loan Terms.    Extend (other than as a
result of a Timeshare Upgrade or in accordance with Customary Practices), amend,
waive or otherwise modify the terms of any Pledged Loan or permit the rescission
or cancellation of any Pledged Loan, whether for any reason relating to a
negative change in the related Obligor's creditworthiness or inability to make
any payment under the Pledged Loan or otherwise.

        (c)    Change in Business or Credit Standard and Collection
Policies.    (i) Make any change in the character of its business or (ii) make
any change in the Credit Standards and Collection Policies or (iii) deviate from
the exercise of Customary Practices, which change or deviation would, in any
such case, materially impair the value or collectibility of any Pledged Loan.

        (d)    Change in Payment Instructions to Obligors.    Add or terminate
any bank as a Lockbox Bank from those listed in Schedule 3 hereto or make any
change in the instructions to Obligors regarding payments to be made to any
Lockbox Account at a Lockbox Bank, unless the Trustee shall have received
(i) 30 days' prior notice of such addition, termination or change; (ii) written
confirmation from the Issuer that after the effectiveness of any such
termination, there shall be at least one (1) Lockbox Account in existence; and
(iii) prior to the effective date of such addition, termination or change,
(x) executed copies of Lockbox Agreements executed by each new Lockbox Bank, the
Issuer, the Trustee and the Servicer and (y) copies of all agreements and
documents signed by either the Issuer or the respective Lockbox Bank with
respect to any new Lockbox Account.

        (e)    Stock, Merger, Consolidation, Etc.    Consolidate with or merge
into or with any other Person, or purchase or otherwise acquire all or
substantially all of the assets or capital stock, or other ownership interest
of, any Person or sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Person, except as expressly permitted
under the terms of this Indenture.

        (f)    No Change in Control.    At any time fail to be (i) a wholly
owned member of the Cendant Group, as defined in the Tax Sharing Agreement and
(ii) an entity wholly owned directly or indirectly by FAC.

        (g)    ERISA Matters.    Establish or maintain or contribute to any
Benefit Plan that is covered by Title IV of ERISA.

60

--------------------------------------------------------------------------------




        (h)    Terminate or Reject Loans.    Without limiting anything in
subsection 6.2(b), terminate or reject any Pledged Loan prior to the end of the
term of such Loan, whether such rejection or early termination is made pursuant
to an equitable cause, statute, regulation, judicial proceeding or other
applicable law, unless prior to such termination or rejection, such Pledged Loan
and any related Pledged Assets have been released from the Lien created by this
Indenture.

        (i)    Debt.    Create, incur, assume or suffer to exist any Debt except
as contemplated by the Transaction Documents.

        (j)    Guarantees.    Guarantee, endorse or otherwise be or become
contingently liable (including by agreement to maintain balance sheet tests) in
connection with the obligations of any other Person, except endorsements of
negotiable instruments for collection in the ordinary course of business and
reimbursement or indemnification obligations as provided for under this
Indenture or as contemplated by the Transaction Documents.

        (k)    Limitation on Transactions with Affiliates.    Enter into, or be
a party to any transaction with any Affiliate, except for:

(i)the transactions contemplated hereby and by the other Transaction Documents;
and

(ii)to the extent not otherwise prohibited under this Indenture, other
transactions upon fair and reasonable terms materially no less favorable to the
Issuer than would be obtained in a comparable arm's-length transaction with a
Person not an Affiliate.

        (l)    Lines of Business.    Conduct any business other than that
described in the LLC Agreement, or enter into any transaction with any Person
which is not contemplated by or incidental to the performance of its obligations
under the Transaction Documents to which it is a party.

        (m)    Limitation on Investments.    Make or suffer to exist any loans
or advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets or
otherwise) in, any Affiliate or any other Person except for (i) Permitted
Investments and (ii) the purchase of Loans pursuant to the terms of the
Series 2003-2 Term Purchase Agreement.

        (n)    Insolvency Proceedings.    Seek dissolution or liquidation in
whole or in part of the Issuer.

        (o)    Distributions to Member.    Make any distribution to its Member
except as provided in the LLC Agreement.

        (p)    Place of Business; Change of Name.    Change (x) its type or
jurisdiction of organization from that listed in Section 4.1(a) or (y) its name,
unless in any such event the Issuer shall have given the Trustee and the
Collateral Agent and the Swap Counterparty at least ten (10) days prior written
notice thereof and shall take all action necessary or reasonably requested by
the Trustee or the Collateral Agent to amend its existing Financing Statements
and file additional Financing Statements in all applicable jurisdictions
necessary or advisable to maintain the perfection of the Lien of the Collateral
Agent under this Indenture.


ARTICLE VII

SERVICING OF PLEDGED LOANS


        Section 7.1    Responsibility for Loan Administration.    The Servicer
shall manage, administer, service and make collections on the Pledged Loans on
behalf of the Trustee and Issuer. Without limiting the generality of the
foregoing, but subject to all other provisions hereof, the Trustee and the
Issuer grant to the Servicer a limited power of attorney to execute and the
Servicer is hereby authorized and empowered to so execute and deliver, on behalf
of itself, the Issuer and the Trustee or any of them,

61

--------------------------------------------------------------------------------



any and all instruments of satisfaction or cancellation or of partial or full
release or discharge and all other comparable instruments with respect to the
Pledged Loans, any related Mortgages and the related Timeshare Properties, but
only to the extent deemed necessary by the Servicer.

        The Trustee, the Issuer and the Collateral Agent, at the request of a
Servicing Officer, shall furnish the Servicer with any reasonable documents or
take any action reasonably requested, necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder
(subject, in the case of requests for documents contained in any Loan Files, to
the requirements of Section 6.1(l)).

        FAC is hereby appointed as the Servicer until such time as any Service
Transfer shall be effected under Article XII.

        Section 7.2    Standard of Care.    In managing, administering,
servicing and making collections on the Pledged Loans pursuant to this
Indenture, the Servicer will exercise that degree of skill and care consistent
with Customary Practices and the Credit Standards and Collection Policies.

        Section 7.3    Records.    The Servicer shall, during the period it is
Servicer hereunder, maintain such books of account, computer data files and
other records as will enable the Trustee to determine the status of each Pledged
Loan and will enable such Loan to be serviced in accordance with the terms of
this Indenture by a Successor Servicer following a Service Transfer.

        Section 7.4    Loan Schedule.    The Servicer shall at all times
maintain the Loan Schedule and provide to the Trustee, the Issuer, the
Collateral Agent and the Custodian a current, complete copy of the Loan
Schedule. The Loan Schedule may be in one or multiple documents including an
original listing and monthly amendments listing changes.

        Section 7.5    Enforcement.    

        (a)   The Servicer will, consistent with Section 7.2, act with respect
to the Pledged Loans in such manner as will maximize the receipt of Collections
in respect of such Pledged Loans (including, to the extent necessary,
instituting foreclosure proceedings against the Timeshare Property, if any,
underlying a Pledged Loan or disposing of the underlying Timeshare Property, if
any). The Servicer will diligently monitor the integration of the collection
functions of FAC and Trendwest and to the extent the Servicer detects any
deterioration in collections or any increase in delinquencies or defaults or
other factors which indicate or might indicate any deterioration in collections,
the Servicer will use its best efforts to determine the source of the problem
and will use its best efforts to remedy such problem.

        (b)   The Servicer may sue to enforce or collect upon Pledged Loans, in
its own name, if possible, or as agent for the Issuer. If the Servicer elects to
commence a legal proceeding to enforce a Pledged Loan, the act of commencement
shall be deemed to be an automatic assignment of the Pledged Loan to the
Servicer for purposes of collection only. If, however, in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce a Pledged Loan
on the grounds that it is not a real party in interest or a holder entitled to
enforce the Pledged Loan, the Trustee on behalf of the Issuer shall, at the
Servicer's expense, take such steps as the Servicer and the Trustee may mutually
agree are necessary (such agreement not to be unreasonably withheld) to enforce
the Pledged Loan, including bringing suit in its name or the name of the Issuer.
The Servicer shall provide to the Trustee reasonable security or indemnity
against the costs, expenses and liabilities which may be incurred thereby.

        (c)   The Servicer, upon notice to the Trustee, may grant to the Obligor
on any Pledged Loan any rebate, refund or adjustment out of the appropriate
Collection Account that the Servicer in good faith believes is required as a
matter of law; provided that, on any Business Day on which such rebate, refund
or adjustment is to be paid hereunder, such rebate, refund or adjustment shall
only be paid to the extent of funds otherwise available for distribution from
the Collection Account.

62

--------------------------------------------------------------------------------


        (d)   The Servicer will not extend, amend, waive or otherwise modify the
terms of any Pledged Loan (other than in accordance with Customary Practices) or
permit the rescission or cancellation of any Pledged Loan, whether for any
reason relating to a negative change in the related Obligor's creditworthiness
or inability to make any payment under the Pledged Loan or otherwise.

        (e)   The Servicer shall have discretion to sell the collateral which
secures any Defaulted Loans free and clear of the Lien of this Indenture, in
exchange for cash, in accordance with Customary Practices and Credit Standards
and Collection Policies. All proceeds of any such sale of such collateral shall
be deposited by the Servicer into the Collection Account.

        (f)    The Servicer shall not sell any Defaulted Loan or any collateral
securing a Defaulted Loan to any Seller or Originator except for an amount at
least equal to the fair market value thereof.

        (g)   Notwithstanding any other provision of this Indenture, the
Servicer shall have no obligation to, and shall not, foreclose on the collateral
securing any Pledged Loan unless the proceeds from such foreclosure will be
sufficient to cover the expenses of such foreclosure. Notwithstanding any other
provision of this Indenture, proceeds from the foreclosure by the Servicer on
the collateral securing any Pledged Loans shall first be applied by the Servicer
to reimburse itself for the expenses of such foreclosure, and any remaining
proceeds shall be deposited into the Collection Account.

        Section 7.6    Trustee and Collateral Agent to Cooperate.    Upon
request of a Servicing Officer, the Trustee and the Collateral Agent shall
perform such other acts as are reasonably requested by the Servicer (including
without limitation the execution of documents) and otherwise cooperate with the
Servicer in enforcement of the Trustee's rights and remedies with respect to
Pledged Loans.

        Section 7.7    Other Matters Relating to the Servicer.    The Servicer
is hereby authorized and empowered to:

        (a)   advise the Trustee in connection with the amount of withdrawals
from Accounts in accordance with the provisions of this Indenture;

        (b)   execute and deliver, on behalf of the Issuer, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Pledged
Loans and, after the delinquency of any Pledged Loan and to the extent permitted
under and in compliance with applicable law and regulations, to commence
enforcement proceedings with respect to such Pledged Loan including without
limitation the exercise of rights under any power-of-attorney granted in any
Pledged Loan; and

        (c)   make any filings, reports, notices, applications, registrations
with, and to seek any consents or authorizations from the Securities and
Exchange Commission and any state securities authority on behalf of the Issuer
as may be necessary or advisable to comply with any federal or state securities
or reporting requirements laws.

        Prior to the occurrence of an Event of Default hereunder, the Trustee
agrees that it shall promptly follow the instructions of the Servicer duly given
to withdraw funds from the Accounts.

        Section 7.8    Servicing Compensation.    As compensation for its
servicing activities hereunder the Servicer shall be entitled to receive the
Monthly Servicer Fee.

        Section 7.9    Costs and Expenses.    The costs and expenses incurred by
the Servicer in carrying out its duties hereunder, including without limitation
the fees and expenses incurred in connection with the enforcement of Pledged
Loans, shall be paid by the Servicer and the Servicer shall be entitled to
reimbursement hereunder from the Issuer as provided in Section 3.1. Failure by
the Servicer to receive reimbursement shall not relieve the Servicer of its
obligations under this Indenture.

63

--------------------------------------------------------------------------------


        Section 7.10    Representations and Warranties of the Servicer.    The
Servicer hereby represents and warrants to the Trustee, the Collateral Agent and
the Noteholders as of the date of this Indenture:

        (a)    Organization and Good Standing.    The Servicer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power, authority, and legal right to
own its property and conduct its business as such properties are presently owned
and such business is presently conducted, and to execute, deliver and perform
its obligations under this Indenture. The Servicer is duly qualified to do
business and is in good standing as a foreign corporation, and has obtained all
necessary licenses and approvals in each jurisdiction necessary for the
enforcement of each Pledged Loan or in which failure to qualify or to obtain
such licenses and approvals would have a Material Adverse Effect on the
Noteholders.

        (b)    Due Authorization.    The execution and delivery by the Servicer
of each of the Transaction Documents to which it is a party, and the
consummation by the Servicer of the transactions contemplated hereby and thereby
have been duly authorized by the Servicer by all necessary corporate action on
the part of the Servicer.

        (c)    Binding Obligations.    Each of the Transaction Documents to
which Servicer is a party constitutes a legal, valid and binding obligation of
the Servicer enforceable against the Servicer in accordance with its terms,
except as such enforceability may be subject to or limited by applicable Debtor
Relief Laws and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).

        (d)    No Conflict; No Violation.    The execution and delivery by the
Servicer of each of the Transaction Documents to which the Servicer is a party,
and the performance by the Servicer of the transactions contemplated by such
agreements and the fulfillment by the Servicer of the terms hereof and thereof
applicable to the Servicer, will not conflict with, violate, result in any
breach of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under any provision of any existing law or
regulation or any order or decree of any court applicable to the Servicer or its
certificate of incorporation or bylaws or any material indenture, contract,
agreement, mortgage, deed of trust or other material instrument, to which the
Servicer is a party or by which it is bound, except where such conflict,
violation, breach or default would not have a Material Adverse Effect.

        (e)    No Proceedings.    There are no proceedings or investigations
pending or, to the knowledge of the Servicer threatened, against the Servicer,
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality (i) asserting the invalidity of this Indenture or
any of the other Transaction Documents, (ii) seeking to prevent the consummation
of any of the transactions contemplated by this Indenture or any of the other
Transaction Documents, (iii) seeking any determination or ruling that, in the
reasonable judgment of the Servicer, would adversely affect the performance by
the Servicer of its obligations under this Indenture or any of the other
Transaction Documents, (iv) seeking any determination or ruling that would
adversely affect the validity or enforceability of this Indenture or any of the
other Transaction Documents or (v) seeking any determination or ruling that
would have a Material Adverse Effect.

        (f)    All Consents Required.    All approvals, authorizations,
consents, orders or other actions of any Person or any governmental body or
official required in connection with the execution and delivery by the Servicer
of this Indenture or of the other Transaction Documents to which it is a party
or the performance by the Servicer of the transactions contemplated hereby and
thereby and the fulfillment by the Servicer of the terms hereof and thereof,
have been obtained, except where the failure so to do would not have a Material
Adverse Effect.

64

--------------------------------------------------------------------------------




        Section 7.11    Additional Covenants of the Servicer.    The Servicer
further agrees as provided in this Section 7.11.

        (a)    Change in Payment Instructions to Obligors.    The Servicer will
not add or terminate any bank as a Lockbox Bank from those listed in Schedule 3
to this Indenture or make any change in the instructions to Obligors regarding
payments to be made to any Lockbox Bank, unless the Trustee shall have received
(i) 30 Business Days' prior notice of such addition, termination or change and
(ii) prior to the effective date of such addition, termination or change,
(x) fully executed copies of the new or revised Lockbox Agreements executed by
each new Lockbox Bank, the Issuer, the Trustee and the Servicer and (y) copies
of all agreements and documents signed by either the Issuer or the respective
Lockbox Bank with respect to any new Lockbox Account.

        (b)    Collections.    If the Servicer receives any Collections, the
Servicer shall hold such Collections in trust for the benefit of the Trustee and
deposit such Collections into a Lockbox Account or the Collection Account as
soon as practicable but in any event within two Business Days following the
Servicer's receipt thereof.

        (c)    Compliance with Requirements of Law.    The Servicer will
maintain in effect all qualifications required under all relevant laws, rules,
regulations and orders in order to service each Pledged Loan, and shall comply
in all material respects with all applicable laws, rules, regulations and orders
with respect to it, its business and properties, and the servicing of the
Pledged Loans (including without limitation the laws, rules and regulations of
each state governing the sale of timeshare contracts).

        (d)    Protection of Rights.    The Servicer will take no action that
would impair in any material respect the rights of any of the Collateral Agent
or the Trustee in the Pledged Loans or any other Collateral, or violate the
Collateral Agency Agreement.

        (e)    Credit Standards and Collection Policies.    The Servicer will
comply in all material respects with the Credit Standards and Collection
Policies and Customary Practices with respect to each Pledged Loan.

        (f)    Notice to Obligors.    The Servicer will ensure that the Obligor
of each Pledged Loan either:

        (1)   has been instructed, pursuant to the Servicer's routine
distribution of a periodic statement to such Obligor next succeeding:

(A)the date the Loan becomes a Pledged Loan, or

(B)the day on which a PAC ceased to apply to such Pledged Loan, in the case of a
Pledged Loan formerly subject to a PAC,

but in no event later than the then next succeeding due date for a Scheduled
Payment under the related Pledged Loan, to remit Scheduled Payments thereunder
to a Post Office Box for credit to a Lockbox Account, or directly to a Lockbox
Account, in each case maintained at a Lockbox Bank pursuant to the terms of a
Lockbox Agreement, or

        (2)   has entered into a PAC, pursuant to which a deposit account of
such Obligor is made subject to a pre-authorized debit in respect of Scheduled
Payments as they become due and payable, and the Issuer has, and has caused each
of the Servicer, a Lockbox Bank and/or the Trustee, to take all necessary and
appropriate action to ensure that each such pre-authorized debit is credited
directly to a Lockbox Account.

        (g)    Relocation of Servicer.    The Servicer shall at all times
maintain each office from which it services Pledged Loans within the United
States of America.

        (h)    Instruments.    The Servicer will not remove any portion of the
Pledged Loans or other collateral that consists of money or is evidenced by an
instrument, certificate or other writing (including

65

--------------------------------------------------------------------------------


any Pledged Loan) from the jurisdiction in which it is then held unless the
Trustee has first received an Opinion of Counsel to the effect that the Lien
created by this Indenture with respect to such property will continue to be
maintained after giving effect to such action or actions; provided, however,
that the Custodian, the Collateral Agent and the Servicer may remove Loans from
such jurisdiction to the extent necessary to satisfy any requirement of law or
court order, in all cases in accordance with the provisions of the Custodial
Agreement, the Collateral Agency Agreement and this Indenture.

        (i)    Loan Schedule.    The Servicer will promptly amend the Loan
Schedule to reflect terms or discrepancies that become known to the Servicer at
any time.

        (j)    Segregation of Collections.    The Servicer will:

        (a)   prevent the deposit into any Account of any funds other than
Collections or other funds to be deposited into such Account under this
Indenture (provided that, this covenant shall not be breached to the extent that
funds are inadvertently deposited into any of such Accounts and are promptly
segregated and removed from the Account); and

        (b)   with respect to each Lockbox Account either (i) prevent the
deposit into such account of any funds other than Collections in respect of
Pledged Loans or (ii) enter into an intercreditor agreement with other entities
which have an interest in the amounts in such Lockbox Account to allocate the
Collections with respect to Pledged Loans to the Issuer and transfer such
amounts to the Trustee for deposit into the appropriate Collection Account
(provided that, the covenant in clause (i) of this paragraph (b) shall not be
breached to the extent funds not constituting Collections in respect of Pledged
Loans are inadvertently deposited into such Lockbox Account and are promptly
segregated and remitted to the owner thereof).

        (k)    Terminate or Reject Loans.    Except to the extent necessary to
address defects in the sales process or in cases of exceptional hardship of the
Obligor, and without limiting anything in subsection 6.2(b), the Servicer will
not terminate any Pledged Loan prior to the end of the term of such Loan,
whether such early termination is made pursuant to an equitable cause, statute,
regulation, judicial proceeding or other applicable law, unless prior to such
termination, the Issuer consents and any related Pledged Assets have been
released from the Lien of this Indenture.

        (l)    Change in Business or Credit Standards and Collection
Policies.    The Servicer will not make any change in the Credit Standards and
Collection Policies or deviate from the exercise of Customary Practices, which
change or deviation would materially impair the value or collectibility of any
Pledged Loan.

        (m)    Keeping of Records and Books of Account.    The Servicer shall
maintain and implement administrative and operating procedures (including
without limitation an ability to recreate records evidencing the Pledged Loans
in the event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pledged Loans (including
without limitation records adequate to permit the daily identification of all
Collections with respect to, and adjustments of amounts payable under, each
Pledged Loan).

        (n)    Recordation of Collateral Assignments    The Servicer will cause
the collateral Assignment of Mortgage to the Collateral Agent to be perfected as
provided in the Fairfield Master Loan Purchase Agreement, except that the
Servicer shall not be required to file or cause the filing of such collateral
Assignment of Mortgage to the extent (a) the related Timeshare Property is
located in the State of Florida and the Servicer shall have received an Opinion
of Counsel to the effect that recordation of the Assignment of Mortgage is not
necessary to perfect a security interest therein in favor of the Collateral
Agent and (b) the long-term debt rating assigned by Moody's to the obligations
of Cendant has not been withdrawn or reduced below Baa1. If the Servicer is
unable to obtain the opinion described in clause (a) of the preceding sentence
or if the rating described in clause (b) is withdrawn or reduced,

66

--------------------------------------------------------------------------------


then the Servicer will take or cause to be taken such action as is required to
record the Assignment of Mortgage with respect to the Timeshare Properties
located in the State of Florida.

        Section 7.12    Servicer not to Resign.    

        The entity then serving as Servicer shall not resign from the
obligations and duties hereby imposed on it hereunder except upon determination
that (i) the performance of its duties hereunder is no longer permissible under
applicable law, (ii) there is no reasonable action which can be taken to make
the performance of its duties hereunder permissible under applicable law and
(iii) a Successor Servicer shall have been appointed and accepted the duties as
Servicer pursuant to Section 12.2. Any such determination permitting the
resignation of the Servicer pursuant to clause (i) of the preceding sentence
shall be evidenced by an Opinion of Counsel to such effect delivered to the
Trustee. No such resignation shall be effective until a Successor Servicer shall
have assumed the responsibilities and obligations of the Servicer in accordance
with Section 12.2.

        Section 7.13    Merger or Consolidation of, or Assumption of the
Obligations of Servicer.    

        The Servicer shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person unless:

          (i)  the corporation formed by such consolidation or into which the
Servicer is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Servicer substantially as an entirety shall be a
corporation organized and existing under the laws of the United States of
America or any state or the District of Columbia and, if the Servicer is not the
surviving entity, shall expressly assume by an agreement supplemental hereto,
executed and delivered to the Trustee in form satisfactory to the Trustee, the
performance of every covenant and obligation of the Servicer hereunder;

         (ii)  the Servicer has delivered to the Trustee an Officer's
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, conveyance or transfer and such supplemental agreement comply with this
Section 7.13, and all conditions precedent provided for herein relating to such
transaction have been satisfied;

        (iii)  the Rating Agency Condition has been satisfied with respect to
such consolidation, amendment, merger, conveyance or transfer; and

        (iv)  immediately prior to and after the consummation of such merger,
consolidation, conveyance or transfer, no event which, with notice or passage of
time or both, would become a Servicer Default under the terms of this Indenture
shall have occurred and be continuing.

        Section 7.14    Examination of Records.    Each of the Issuer and the
Servicer shall clearly and unambiguously identify each Pledged Loan in its
respective computer or other records to reflect that such Pledged Loan has been
Granted to the Collateral Agent pursuant to this Indenture. Each of the Issuer
and the Servicer shall, prior to the sale or transfer to a third party of any
Loan similar to the Pledged Loans held in its custody, examine its computer and
other records to determine that such Loan is not a Pledged Loan.

        Section 7.15    Subservicing Agreements; Delegation of Duties.    

        (a)   Notwithstanding anything to the contrary in subsection 7.15(b),
the Servicer, including any Successor Servicer, may enter into the Subservicing
Agreements with the Subservicers for the servicing and administration of all or
a part of the Pledged Loans for which the Servicer is responsible hereunder,
provided that, in each case, the Subservicing Agreement is not inconsistent with
this Indenture. References in this Indenture to actions taken or to be taken by
the Servicer include actions taken or to be taken by a Subservicer. As part of
its servicing activities hereunder, the Servicer shall monitor the performance
and enforce the obligations of each Subservicer retained by it under the

67

--------------------------------------------------------------------------------


related Subservicing Agreement. Subject to the terms of the Subservicing
Agreement, the Servicer shall have the right to remove a Subservicer retained by
it at any time it considers to be appropriate provided that no Subservicer shall
be removed unless Cendant has given its prior written consent to the Servicer
and the Trustee. Upon the resignation or removal of a Servicer, all Subservicing
Agreements shall also be terminated unless accepted or reaffirmed by the
Successor Servicer.

        Notwithstanding anything to the contrary contained herein, or any
Subservicing Agreement, the Servicer shall remain obligated and liable to the
Trustee, the Issuer, the Collateral Agent and the Noteholders for the servicing
and administration of the Pledged Loans in accordance with the provisions of
this Indenture to the same extent and under the same terms and conditions as if
it alone were servicing and administering the Pledged Loans.

        The fees of a Subservicer shall be the obligation of the Servicer and
neither the Issuer nor any other Person shall bear any responsibility for such
fees.

        (b)   In the ordinary course of business, the Servicer, including any
Successor Servicer, and each Subservicer may at any time delegate any duties
hereunder to any Person who agrees to conduct such duties in accordance with the
terms of this Indenture. Any such delegations shall not constitute a resignation
within the meaning of Section 7.12 of this Indenture. Notwithstanding anything
to the contrary contained herein, or in any agreement relating to such
delegations, the Servicer shall remain obligated and liable to the Trustee, the
Issuer, the Collateral Agent and the Noteholders for the servicing and
administration of the Pledged Loans in accordance with the provisions of this
Indenture to the same extent and under the same terms and conditions as if it
alone were servicing and administering the Pledged Loans.

        Section 7.16    Servicer Advances.    On or before each Determination
Date the Servicer may deposit into the Collection Account an amount equal to the
aggregate amount of Servicer Advances, if any, with respect to Scheduled
Payments on Pledged Loans for the preceding Due Period which are not received on
or prior to such Payment Date. Such Servicer Advances shall be included as
Available Funds. Neither the Servicer, any Successor Servicer nor the Trustee,
acting as Servicer, shall have any obligation to make any Servicer Advance and
may refuse to make a Servicer Advance for any reason or no reason. The Servicer
shall not make any Servicer Advance that, after reasonable inquiry and in its
sole discretion, it determines is unlikely to be ultimately recoverable from
subsequent payments or collections or otherwise with respect to the Pledged Loan
with respect to which such Servicer Advance is proposed to be made.


ARTICLE VIII

REPORTS


        Section 8.1    Monthly Servicing Report.    On or before the
Determination Date prior to each Payment Date, the Servicer shall deliver to the
Trustee, the Issuer and S&P a Monthly Servicing Report in a form substantially
like that attached as Exhibit G to this Indenture with such additions as the
Trustee may from time to time request and containing information necessary to
make payments and transfer funds as provided in Sections 3.1 and 3.4 of this
Indenture. Each Monthly Servicing Report shall be accompanied by a certificate
of a Servicing Officer substantially in the form of Exhibit G certifying the
accuracy of such report and that no Event of Default or event that with the
giving of notice or lapse of time or both would become an Event of Default has
occurred, or if such event has occurred and is continuing, specifying the event
and its status. Such certificate shall state whether or not a Sequential Order
Event has occurred and shall also identify which, if any, Pledged Loans have
been identified as Defective Loans or have become Defaulted Loans during the
preceding Due Period and if a Cash Accumulation Event has occurred.

68

--------------------------------------------------------------------------------

        Section 8.2    Other Data.    In addition, the Servicer shall at the
reasonable request of the Trustee, the Issuer or a Rating Agency, furnish to the
Trustee, the Issuer or such Rating Agency such underlying data as can be
generated by the Servicer's existing data processing system without undue
modification or expense; provided, however, nothing in this Section 8.2 shall
permit any of the Trustee, the Issuer or any Rating Agency to materially change
or modify the ongoing data reporting requirements under this Article VIII.

        Section 8.3    Annual Servicer's Certificate.    The Servicer will
deliver to the Issuer, the Trustee and each Rating Agency within forty-five
(45) days after the end of each fiscal year, beginning with the fiscal year
ending December 31, 2004, an Officer's Certificate substantially in the form of
Exhibit H stating that (a) a review of the activities of the Servicer during the
preceding calendar year (or, in the case of the first such Officer's
Certificate, the period since the Closing Date) and of its performance under
this Indenture during such period was made under the supervision of the officer
signing such certificate and (b) to the Servicer's knowledge, based on such
review, the Servicer has fully performed all of its obligations under this
Indenture for the relevant time period, or, if there has been a default in the
performance of any such obligation, specifying each such default known to such
officer and the nature and status thereof.

        Section 8.4    Notices to FAC.    In the event that FAC is not acting as
Servicer, any Successor Servicer appointed and acting pursuant to Section 12.2
shall deliver or make available to FAC each certificate and report required to
be prepared, forwarded or delivered thereafter pursuant to the provisions of
this Article VIII.

        Section 8.5    Tax Reporting.    The Trustee shall file or cause to be
filed with the Internal Revenue Service and furnish or cause to be furnished to
Noteholders Information Reporting Forms 1099, together with such other
information reports or returns at the time or times and in the manner required
by the Code consistent with the treatment of the Notes as indebtedness of the
Issuer for federal income tax purposes.


ARTICLE IX

LOCKBOX ACCOUNTS


        Section 9.1    Lockbox Accounts.    The Issuer has established or has
caused to be established and shall maintain or cause to be maintained a system
of operations, accounts and instructions with respect to the Obligors and
Lockbox Accounts at the Lockbox Banks as described in Sections 4.1(i) and 6.1.
Pursuant to the Lockbox Agreement to which it is party, each Lockbox Bank shall
be irrevocably instructed to initiate an electronic transfer of all funds on
deposit in the relevant Lockbox Account or to the extent the Lockbox Account is
operated under an intercreditor agreement all funds in the Lockbox Account that
are derived from Pledged Loans, to the Collection Account on the Business Day on
which such funds become available. Prior to the occurrence of an Event of
Default, the Trustee shall be authorized to allow the Servicer to effect or
direct deposits into the Lockbox Accounts. The Trustee is hereby irrevocably
authorized and empowered, as the Issuer's attorney-in-fact, to endorse any item
deposited in a Lockbox Account, or presented for deposit in any Lockbox Account
or the Collection Account, requiring the endorsement of the Issuer, which
authorization is coupled with an interest and is irrevocable.

        All funds in each Lockbox Account shall be transferred daily by or upon
the order of the Trustee by electronic funds transfer or intra-bank transfer to
the Collection Account.

69

--------------------------------------------------------------------------------





ARTICLE X

INDEMNITIES


        Section 10.1    Liabilities to Obligors.    No obligation or liability
to any Obligor under any of the Pledged Loans is intended to be assumed by the
Trustee or the Noteholders under or as a result of this Indenture and the
transactions contemplated hereby and, to the maximum extent permitted by law,
the Trustee and the Noteholders expressly disclaim any such obligation and
liability.

        Section 10.2    Tax Indemnification.    The Issuer agrees to pay, and to
indemnify, defend and hold harmless the Trustee, the Noteholders and the Swap
Counterparty from, any taxes which may at any time be asserted with respect to,
and as of the date of, the Grant of the Pledged Loans to the Collateral Agent
for the benefit of the Trustee, the Noteholders and the Swap Counterparty,
including without limitation any sales, gross receipts, general corporation,
personal property, privilege or license taxes (but not including any federal,
state or other income or intangible asset taxes arising out of the issuance of
the Notes or distributions with respect thereto, other than any such intangible
asset taxes in respect of a jurisdiction in which the indemnified person is not
otherwise subject to tax on its intangible assets) and costs, expenses and
reasonable counsel fees in defending against the same.

        Section 10.3    Servicer's Indemnities.    Each entity serving as
Servicer shall defend and indemnify the Issuer and the Trustee against any and
all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel and expenses of litigation, in respect
of any action taken, or failure to take any action by such entity as Servicer
(but not by any predecessor or successor Servicer) with respect to this
Indenture or any Pledged Loan; provided, however, such indemnity shall apply
only in respect of any negligent action taken, or negligent failure to take any
action, or reckless disregard of duties hereunder, or bad faith or willful
misconduct by the Servicer. This indemnity shall survive any Service Transfer
(but a Servicer's obligations under this Section 10.3 shall not relate to any
actions of any Successor Servicer after a Service Transfer) and any payment of
the amount owing hereunder or any release by the Issuer of any such Pledged
Loan.

        Section 10.4    Operation of Indemnities.    Indemnification under this
Article X shall include without limitation reasonable fees and expenses of
counsel and expenses of litigation. If the Servicer has made any indemnity
payments to the Trustee, the Noteholders, the Swap Counterparty or the Issuer
pursuant to this Article X and if either the Trustee or the Issuer thereafter
collect any of such amounts from others, the Trustee, the Noteholders, the Swap
Counterparty or the Issuer will promptly repay such amounts collected to the
Servicer without interest.


ARTICLE XI

EVENTS OF DEFAULT


        Section 11.1    Events of Default.    If any one of the following events
shall occur:

        (a)   a default in the payment of any Accrued Interest on any Note when
the same becomes due and payable, and such default shall continue for five
Business Days; or

        (b)   a default in the payment of the principal of any Note when the
same becomes due and payable on the Final Maturity Date; or

        (c)   a default in the observance or performance of any material
covenant or agreement of the Issuer made with respect to itself or of the
Servicer made with respect to itself in this Indenture (other than a covenant or
agreement, a default in the observance or performance of which is elsewhere in
this Section 11.1 specifically dealt with), or any representation or warranty of
the Issuer made as to itself or the Servicer made with respect to itself in this
Indenture or in any certificate or other writing delivered pursuant hereto or in
connection herewith proving to have

70

--------------------------------------------------------------------------------




been incorrect in any material respect as of the time when the same shall have
been made, and such default shall continue or not be cured, or the circumstance
or condition in respect of which such representation or warranty was incorrect
shall not have been eliminated or otherwise cured, for a period of thirty
(30) days after there shall have been given, by registered or certified mail,
return receipt requested to the Issuer and to the Servicer if the Servicer is in
default by the Trustee or to the Issuer and the Servicer, as applicable, and the
Trustee by the Holders of at least 25% of the Aggregate Principal Amount of the
Notes, a written notice specifying such default or incorrect representation or
warranty and requiring it to be remedied and stating that such notice is a
"Notice of Default" hereunder; or

        (d)   (1) the Issuer shall consent to the appointment of a conservator,
receiver or liquidator in any insolvency, adjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to the Issuer or to
all or substantially all of its property, as the case may be; (2) a decree or
order of a court, agency or supervisory authority having jurisdiction for the
appointment of a conservator or receiver or liquidator in any insolvency,
adjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Issuer and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or (3) the Issuer shall
become insolvent or admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors
or voluntarily suspend payment of its obligations.

        (e)   the Issuer shall become an "investment company" or shall become
under the control of an "investment company" within the meaning of the
Investment Company Act;

        (f)    failure on the part of FAC or Trendwest, if any, to
(i) repurchase any Defective Loan or provide a Qualified Substitute Loan if
required to do so under the terms of the applicable Purchase Agreement or
(ii) maintain the perfection and first priority status of the security interest
granted to the Depositor upon the sale of the Pledged Loans and such failure
continues for a period of thirty (30) days after there shall have been given, by
registered or certified mail, return receipt requested to the Issuer, and to FAC
or Trendwest, as applicable, by the Trustee or to the Issuer and FAC or
Trendwest, as applicable, and the Trustee by the Holders of at least 25% of the
Aggregate Principal Amount of the Notes, a written notice specifying such
failure and requiring it to be remedied and stating that such notice is a
"Notice of Default" hereunder;

THEN, with respect to the event described in subparagraph (d), an Event of
Default shall occur as of the date of such event and with respect to each of the
events described in subparagraphs (a), (b), (c), (e) and (f) an Event of Default
shall occur upon the occurrence of the event, the passage of the applicable
grace period, if any and the declaration that such event shall constitute an
Event of Default which declaration shall be made by the Trustee or the Holders
of at least 25% of the Aggregate Principal Amount of the Notes. If an Event of
Default has occurred, it shall continue unless waived in writing by the Holders
of at least 50% of the Aggregate Principal Amount of the Notes.

        Promptly after the automatic occurrence of an Event of Default, and, in
any event, within two Business Days thereafter, the Trustee shall notify each
Noteholder and each Rating Agency of the occurrence thereof to the extent a
Responsible Officer of the Trustee has actual knowledge thereof based upon
receipt of written information or other communication.

        Section 11.2    Acceleration of Maturity; Rescission and Annulment.    

        (a)   If any Event of Default occurs under subparagraph (d) of
Section 11.1, the principal of each Class of Notes then outstanding, together
with accrued and unpaid interest thereon, will automatically be accelerated and
become immediately due and payable. If any other Event of Default occurs, the
Majority Holders of the Notes may accelerate the Notes by declaring the
principal of all the Notes then

71

--------------------------------------------------------------------------------


outstanding, together with accrued and unpaid interest thereon to be immediately
due and payable, by a notice in writing to the Issuer, the Trustee and the Swap
Counterparty and upon any such declaration such principal and interest shall
become immediately due and payable.

        (b)   At any time after such an acceleration or declaration of
acceleration of the Notes has been made and before a judgment or decree for
payment of the money due has been obtained by the Trustee as provided in this
Indenture, such acceleration may be rescinded by the Holders of at least 50% of
the Aggregate Principal Amount by written notice to the Issuer, the Trustee and
the Swap Counterparty. No such rescission shall affect any subsequent Event of
Default or impair any right consequent thereon.

        (c)   If an Event of Default has occurred and the Notes have been
accelerated, payments will continue to be made in accordance with the Priority
of Payment unless a Sequential Order Event has also occurred, in which case
payments will be made as provided in Section 3.1 upon the occurrence of a
Sequential Order Event; provided, however, if the Trustee has sold the
Collateral under this Indenture, then payments shall be made as provided in
Section 11.7.

        Section 11.3    Collection of Indebtedness and Suits for Enforcement by
Trustee.    The Issuer covenants that if the Notes of a Series are accelerated
following the occurrence of an Event of Default, and such acceleration has not
been rescinded and annulled, the Issuer shall, upon demand of the Trustee, pay
to it, for the benefit of the Noteholders and the Swap Counterparty the whole
amount then due and payable on the Notes for principal and interest, with
interest upon the overdue principal and upon overdue installments of interest,
as determined for each Class, and any amounts due to the Swap Counterparty, to
the extent that payment of such interest shall be legally enforceable; and, in
addition thereto, such further amount as shall be sufficient to cover the
reasonable costs and expenses of collection, including the compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel;
provided, however, the amount due under this Section 11.3 shall not exceed the
aggregate proceeds from the sale of the relevant Collateral and amounts
otherwise held by the Issuer and available for such purpose.

        Until such demand is made by the Trustee, the Issuer shall pay the
principal of and interest on the Notes to the Trustee for the benefit of the
registered Holders to be applied as provided in this Indenture, whether or not
the Notes are overdue.

        If the Issuer fails to pay such amounts forthwith upon such demand, then
the Trustee for the benefit of the Noteholders and the Swap Counterparty and as
trustee of an express trust, may, with the prior written consent of or at the
direction of the Majority Holders, institute suits in equity, actions at law or
other legal, judicial or administrative proceedings (each, a "Proceeding") for
the collection of the sums so due and unpaid, and may prosecute such Proceeding
to judgment or final decree, and may enforce the same against the Issuer and
collect the monies adjudged or decreed to be payable in the manner provided by
law out of the Collateral wherever situated. In the event a Proceeding shall
involve the liquidation of Collateral, the Trustee shall pay all costs and
expenses for such Proceeding and shall be reimbursed for such costs and expenses
from the resulting liquidation proceeds. In the event that the Trustee
determines that liquidation proceeds will not be sufficient to fully reimburse
the Trustee, the Trustee shall receive indemnity satisfactory to it against such
costs and expenses from the Noteholders (which indemnity may include, at the
Trustee's option, consent by each Noteholder authorizing the Trustee to be
reimbursed from amounts available in the Collection Account).

        If an Event of Default occurs and is continuing, the Trustee may, and
with the prior written consent of or at the direction of the Majority Holders,
shall, proceed to protect and enforce its rights and the rights of the
Noteholders hereunder and under the Notes, by such appropriate Proceedings as
are necessary to effectuate, protect and enforce any such rights, whether for
the specific enforcement of any covenant, agreement, obligation or indemnity in
this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy.

72

--------------------------------------------------------------------------------


        Section 11.4    Trustee May File Proofs of Claim.    In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other Proceeding
relative to the Issuer or the property of the Issuer or its creditors, the
Trustee (irrespective of whether the principal of the Notes shall then be due
and payable as therein expressed or by declaration or otherwise) shall be
entitled and empowered, by intervention in such Proceeding or otherwise,

        (a)   to file a proof of claim for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and of the
Noteholders allowed in such Proceeding, and

        (b)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same to the Noteholders;

and any receiver, assignee, trustee, liquidator or sequestrator (or other
similar official) in any such Proceeding is hereby authorized by each Noteholder
to make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Noteholders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due to the Trustee under Article XIII.

        Nothing contained herein shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding.

        Section 11.5    Remedies.    

        (a)   If an Event of Default shall have occurred and be continuing, the
Trustee and the Collateral Agent (upon direction by the Trustee) may, with the
prior written consent of or at the direction of the Majority Holders, do one or
more of the following (subject to Section 11.6):

        (1)   institute Proceedings in its own name and as trustee of an express
trust for the collection of all amounts then payable on the Notes or under this
Indenture, whether by declaration or otherwise, enforce any judgment obtained,
and collect from the Collateral monies adjudged due;

        (2)   obtain possession of the Pledged Loans in accordance with the
terms of the Custodial Agreement and sell the Collateral or any portion thereof
or rights or interests therein, at one or more public or private sales called
and conducted in any manner permitted by law and in accordance with
Section 11.13;

        (3)   institute Proceedings in its own name and as trustee of an express
trust from time to time for the complete or partial foreclosure of this
Indenture with respect to the Collateral; and

        (4)   exercise any remedies of a secured party under the UCC with
respect to the Collateral (including any Accounts) and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
or the Holders and each other agreement contemplated hereby (including retaining
the Collateral pursuant to Section 11.6 and applying distributions from the
Collateral pursuant to Section 11.7);

provided, however, that neither the Trustee nor the Collateral Agent may sell or
otherwise liquidate the Collateral which constitutes Pledged Loans and Pledged
Assets following an Event of Default other than an Event of Default described in
this Indenture resulting from an Insolvency Event, unless either (i) the Holders
of 100% of the Aggregate Principal Amount of the Notes then outstanding consent

73

--------------------------------------------------------------------------------

thereto, (ii) the proceeds of such sale or liquidation are sufficient to
discharge in full the amounts then due and unpaid upon the Notes for principal
and Accrued Interest and the fees and other amounts required to be paid prior to
payment of amounts due on the Notes pursuant to Section 11.7 or (iii) the
Holders of 662/3% of the Principal Amount of each Class consent thereto and the
Trustee determines that the Collateral will not continue to provide sufficient
funds for the payment of principal of, and interest on, the Notes as they would
have become due if such Notes would not have been declared due and payable.

        For purposes of clause (ii) or clause (iii) of the preceding paragraph
and Section 11.6, the Trustee may, but need not, obtain and rely upon an opinion
of an independent accountant or an independent investment banking firm of
national reputation as to the feasibility of such proposed action and as to the
sufficiency of the distributions and other amounts receivable with respect to
the Collateral to make the required payments of principal of and interest on the
Notes, and any such opinion shall be conclusive evidence as to such feasibility
or sufficiency. The Issuer shall bear the reasonable costs and expenses of any
such opinion.

        (b)   In addition to the remedies provided in Section 11.5(a), the
Trustee may, and at the request of the Majority Holders shall, institute a
Proceeding in its own name and as trustee of an express trust solely to compel
performance of a covenant, agreement, obligation or indemnity or to cure the
representation or warranty or statement, the breach of which gave rise to the
Event of Default; and the Trustee may enforce any equitable decree or order
arising from such Proceeding.

        Section 11.6    Optional Preservation of Collateral.    If the Notes
have been accelerated following an Event of Default and such acceleration and
its consequences have not been rescinded and annulled, to the extent permitted
by law, the Trustee may, and at the request of Holders of 662/3% of the
Aggregate Principal Amount of the Notes shall, elect to retain the Collateral
securing the Notes intact for the benefit of the Holders of the Notes and the
Swap Counterparty and in such event it shall deposit all funds received with
respect to the Collateral into the Collection Account and apply such funds in
accordance with the payment priorities set forth in this Indenture, as if there
had not been such an acceleration; provided that, the Trustee shall have
determined that the distributions and other amounts receivable with respect to
the Collateral are sufficient to provide the funds required to pay the principal
of and interest on the Notes as and when such principal and interest would have
become due and payable pursuant to the terms of this Indenture and of such Notes
if there had not been a declaration of acceleration of maturity of the Notes.

        Until the Trustee has elected, or has determined not to elect, to retain
the Collateral pursuant to this Section 11.6, the Trustee shall continue to
apply all distributions received on such Collateral in accordance with this
Indenture. If the Trustee determines to retain the Collateral as provided in
this Section 11.6, such determination shall be deemed to be a rescission and
annulment (but not a waiver) of the aforementioned Event of Default and its
consequences pursuant to Section 11.2, but no such rescission and annulment
shall extend to any subsequent or other default or Event of Default or impair
any right consequent thereon.

        Section 11.7    Application of Monies Collected During Event of
Default.    If the Notes have been accelerated following an Event of Default and
such acceleration and its consequences have not been rescinded and annulled, and
the Trustee has sold the Collateral, the proceeds collected by the Trustee
pursuant to this Article XI or otherwise with respect to such Notes shall be
applied as provided below:

        FIRST, to the Trustee in payment of the Monthly Trustee Fees and in
reimbursement of permitted expenses of the Trustee under each of the Transaction
Documents to which the Trustee is a party and amounts due to the Trustee as
indemnification; in the event of a Servicer Default and the replacement of the
Servicer with the Trustee or a Successor Servicer, the costs and expenses of
replacing the Servicer shall be permitted expenses of the Trustee;

74

--------------------------------------------------------------------------------

        SECOND, to the Servicer, the Monthly Servicer Fee plus any unreimbursed
Servicer Advances plus any accrued and unpaid Monthly Servicer Fees and any
unreimbursed Servicer Advances for prior Payment Dates;

        THIRD, to the Swap Counterparty, the Net Swap Payment, if any;

        FOURTH, to the extent not paid by the Servicer, to the Custodian the
Monthly Custodian Fee, plus any accrued and unpaid Monthly Custodian Fees for
prior Payment Dates;

        FIFTH, to the extent not paid by the Servicer, to the Collateral Agent,
the Monthly Collateral Agent Fee plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;

        SIXTH, (i) to the holders of the Class A-1 Notes, Accrued Interest and
any Interest Carry-Forward Amounts owing on the Class A-1 Notes, and to the
holders of the Class A-2 Notes, Accrued Interest and any Interest Carry-Forward
Amounts owing on the Class A-2 Notes, pro rata in proportion to their respective
Class Percentages, and then, (ii) to the holders of the Class A-1 Notes the
lesser of (a) the amount allocated to the Class A-1 Notes when all Available
Funds are allocated pro rata between the Class A-1 Notes and the Class A-2 Notes
in proportion to their respective Principal Amounts and (b) the Principal Amount
of the Class A-1 Notes; and then, (iii) to the holders of the Class A-2 Notes
and the Swap Counterparty, pro rata in proportion to the Principal Amount of the
Class A-2 Notes and the unpaid Senior Priority Swap Termination Amount,
respectively, until such amounts are reduced to zero;

        SEVENTH, Accrued Interest and any Interest Carry-Forward Amounts owing
on the Class B Notes and principal on the Class B Notes until the Class B Notes
are paid in full;

        EIGHTH, Accrued Interest and any Interest Carry-Forward Amounts owing on
the Class C Notes and principal on the Class C Notes until the Class C Notes are
paid in full;

        NINTH, Accrued Interest and any Interest Carry-Forward Amounts owing on
the Class D Notes and principal on the Class D Notes until the Class D Notes are
paid in full;

        TENTH, to the Trustee, any other amounts due to the Trustee under this
Indenture; and

        ELEVENTH, to Issuer, any remaining amounts free and clear of the Lien of
this Indenture.

        Section 11.8    Limitation on Suits by Individual
Noteholders.    Subject to Section 11.9, no Noteholder shall have any right to
institute any Proceeding with respect to this Indenture, or for the appointment
of a receiver or trustee, or for any other remedy hereunder or thereunder,
unless:

        (a)   such Holder has previously given written notice to the Trustee of
a continuing Event of Default;

        (b)   the Majority Holders shall have made written request to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder;

        (c)   such Holder or Holders have offered to the Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request; and

        (d)   the Trustee for 60 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such Proceeding,

it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Holders or to enforce any right under this Indenture, except in the manner
herein provided.

        Section 11.9    Unconditional Rights of Noteholders to Receive Principal
and Interest.    Notwithstanding any other provision in this Indenture, the
Holder of any Note shall have the right,

75

--------------------------------------------------------------------------------


which right is absolute and unconditional, to receive payment of the principal
and interest on such Note on or after the respective due dates thereof expressed
in such Note or in this Indenture and to institute suit for the enforcement of
any such payment, and such right shall not be impaired without the consent of
such Noteholder.

        Section 11.10    Restoration of Rights and Remedies.    If the Trustee
or any Noteholder has instituted any Proceeding to enforce any right or remedy
under this Indenture and such Proceeding has been discontinued or abandoned for
any reason, or has been determined adversely to the Trustee or to such
Noteholder, then and in every such case the Issuer, the Trustee and the
Noteholders shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Noteholders shall continue as
though no such Proceeding had been instituted.

        Section 11.11    Waiver of Event of Default.    Prior to the Trustee's
acquisition of a money judgment or decree for payment, in either case for the
payment of all amounts owing by the Issuer in connection with this Indenture and
the Notes issued thereunder the Holders of 50% or more of the Aggregate
Principal Amount of Notes have the right to waive any Event of Default and its
consequences.

        Upon any such waiver, such Event of Default shall cease to exist, and be
deemed to have been cured, for every purpose of this Indenture but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.

        Section 11.12    Waiver of Stay or Extension Laws.    The Issuer
covenants (to the extent that it may lawfully do so) that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not, on the basis of any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted.

        Section 11.13    Sale of Collateral.    

        (a)   The power to effect any sale (a "Sale") of any portion of the
Collateral pursuant to Section 11.5 shall not be exhausted by any one or more
Sales as to any portion of such Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral shall have been sold or all amounts
payable on the Notes shall have been paid, whichever occurs later. The Trustee
may from time to time postpone any Sale by public announcement made at the time
and place of such Sale. The Trustee hereby expressly waives its right to any
amount fixed by law as compensation for any Sale. The Trustee may reimburse
itself from the proceeds of any sale for the reasonable costs and expenses
incurred in connection with such sale. The net proceeds of such sale shall be
applied as provided in this Indenture.

        (b)   The Trustee and the Collateral Agent shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral in connection with a Sale thereof. In addition, the Trustee is
hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey the Issuer's interest in any portion of the Collateral in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such Sale shall be bound to ascertain the
Trustee's authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.

        Section 11.14    Action on Notes.    The Trustee's right to seek and
recover judgment on the Notes or under this Indenture shall not be affected by
the seeking, obtaining or application of any other relief under or with respect
to this Indenture. None of the rights or remedies of the Trustee or the
Noteholders hereunder shall be impaired by the recovery of any judgment by the
Trustee or any

76

--------------------------------------------------------------------------------


Noteholder against the Issuer or by the levy of any execution under such
judgment upon any portion of the Collateral.

        Section 11.15    Control by Noteholders.    If an Event of Default has
occurred and is continuing, the Majority Holders shall have the right to direct
the time, method and place of conducting any Proceeding for any remedy available
to the Trustee with respect to the Notes or exercising any trust or power
conferred on the Trustee; provided that

        (i)    such direction shall not be in conflict with any rule of law or
with this Indenture;

        (ii)   any direction to the Trustee to sell or liquidate the Collateral
which constitutes Loans and the related Pledged Assets shall be subject to the
provisions of Sections 11.5 and 11.6;

        (iii)  if the conditions set forth in Section 11.6 have been satisfied
and the Trustee elects to retain the Collateral pursuant to such Section, then
any direction to the Trustee by Holders of Notes representing less than 662/3%
of the Notes Principal Amount to sell or liquidate the Collateral shall be of no
force and effect; and

        (iv)  the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction;

provided, however, that, subject to Section 13.1, the Trustee need not take any
action that it determines might involve it in liability.


ARTICLE XII

SERVICER DEFAULTS


        Section 12.1    Servicer Defaults.    If any one of the following events
(each, a "Servicer Default") shall occur and be continuing:

        (a)   any failure by the Servicer to make any payment, transfer or
deposit on or before the date such payment, transfer or deposit is required to
be made or given under the terms of this Indenture and such failure remains
unremedied for three Business Days; provided, however, that if the Servicer is
unable to make a payment, transfer or deposit when due and such failure is as a
result of circumstances beyond the Servicer's control, the grace period shall be
extended to five Business Days;

        (b)   failure on the part of the Servicer duly to observe or perform any
other covenants or agreements of the Servicer set forth in this Indenture or any
other Transaction Document to which the Servicer is a party and such failure
continues unremedied for a period of 30 days after the earlier of the date on
which the Servicer has actual knowledge of the failure and the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer by the Trustee, or to the Servicer and the Trustee by
the Holders of 25% or more of the Aggregate Principal Amount of the Notes;

        (c)   any representation and warranty made by the Servicer in this
Indenture shall prove to have been incorrect in any material respect when made
and has a material and adverse impact on the Trustee's interest in the Pledged
Loans and other Pledged Assets and the Servicer is not in compliance with such
representation or warranty within 30 Business Days after the earlier of the date
on which the Servicer has actual knowledge of such breach and the date on which
written notice of such breach requiring that such breach be remedied, shall have
been given to the Servicer by the Trustee or to the Servicer and the Trustee by
the Holders of 25% or more of the Aggregate Principal Amount of the Notes;

        (d)   an Insolvency Event shall occur with respect to the Servicer or
Cendant; or

77

--------------------------------------------------------------------------------



        (e)   the Servicer shall fail to deliver the reports described in
Section 8.1 of this Indenture and such failure shall continue for five Business
Days.

THEN, so long as such Servicer Default shall be continuing, either the Trustee,
or the Majority Holders of all Notes by notice then given in writing to the
Servicer, the Swap Counterparty, the Issuer and each Rating Agency (and to the
Trustee if given by the Majority Holders) (a "Termination Notice"), may
terminate all of the rights and obligations of the Servicer as Servicer under
this Indenture (such termination being herein called a "Service Transfer").
After receipt by the Servicer and the Trustee of such Termination Notice and
subject to the terms of Section 12.2(a), the Trustee shall automatically assume
the responsibilities of the Servicer hereunder until the date that a Successor
Servicer shall have been appointed pursuant to Section 12.2 and all authority
and power of the Servicer under this Indenture shall pass to and be vested in
the Trustee or such Successor Servicer, as the case may be, without further
action on the part of any Person, and, without limitation, the Trustee at the
direction of the Majority Holders is hereby authorized and empowered (upon the
failure of the Servicer to cooperate) to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments
upon the failure of the Servicer to execute or deliver such documents or
instruments, and to do and accomplish all other acts or things necessary or
appropriate to effect the purposes of such transfer of servicing rights.

        The Servicer agrees to cooperate with the Trustee and such Successor
Servicer in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing hereunder, including without limitation the
transfer to such Successor Servicer of all authority of the Servicer to service
the Pledged Loans provided for under this Indenture, including without
limitation all authority over any Collections which shall on the date of
transfer be held by the Servicer for deposit in a Lockbox Account or which shall
thereafter be received by the Servicer with respect to the Pledged Loans, and in
assisting the Successor Servicer in enforcing all rights under this Indenture
including, without limitation, allowing the Successor Servicer's personnel
access to the Servicer's premises for the purpose of collecting payments on the
Pledged Loans made at such premises. The Servicer shall promptly transfer its
electronic records relating to the Pledged Loans to the Successor Servicer in
such electronic form as the Successor Servicer may reasonably request and shall
promptly transfer to the Successor Servicer all other records, correspondence
and documents necessary for the continued servicing of the Pledged Loans in the
manner and at such times as the Successor Servicer shall reasonably request. The
Servicer shall allow the Successor Servicer access to the Servicer's officers
and employees. To the extent that compliance with this Section 12.1 shall
require the Servicer to disclose to the Successor Servicer information of any
kind which the Servicer reasonably deems to be confidential, the Successor
Servicer shall be required to enter into such customary licensing and
confidentiality agreements as the Servicer shall deem necessary to protect its
interest and as shall be satisfactory in form and substance to the Successor
Servicer. The Servicer hereby consents to the entry against it of an order for
preliminary, temporary or permanent injunctive relief by any court of competent
jurisdiction, to ensure compliance by the Servicer with the provisions of this
paragraph.

        Section 12.2    Appointment of Successor.    

        (a)    Appointment.    On and after the receipt by the Servicer of a
Termination Notice pursuant to Section 12.1, or any permitted resignation of the
Servicer pursuant to Section 7.12, the Servicer shall continue to perform all
servicing functions under this Indenture until the date specified in the
Termination Notice or otherwise specified by the Trustee or until a date
mutually agreed upon by the Servicer and the Trustee. Upon receipt by the
Servicer of a Termination Notice, the Trustee shall as promptly as possible
after the giving of a Termination Notice appoint a successor servicer (in any
case, the "Successor Servicer") and such Successor Servicer shall accept its
appointment by a written assumption in a form acceptable to the Trustee;
provided that such appointment shall be subject to satisfaction of the Rating
Agency Condition. In the event a Successor Servicer has not been appointed and
accepted the appointment by the date of termination stated in the Termination
Notice the Trustee

78

--------------------------------------------------------------------------------


shall automatically assume responsibility for performing the servicing functions
under this Indenture on the date of such termination. In the event that a
Successor Servicer has not been appointed and has not accepted its appointment
and the Trustee is legally unable or otherwise not capable of assuming
responsibility for performing the servicing functions under this Indenture, the
Trustee shall petition a court of competent jurisdiction to appoint any
established financial institution having a net worth of not less than
$100,000,000 and whose regular business includes the servicing of receivables
similar to the Pledged Loans or other consumer finance receivables; provided,
however, pending the appointment of a Successor Servicer, the Trustee will act
as the Successor Servicer.

        (b)    Duties and Obligations of Successor Servicer.    Upon its
appointment, the Successor Servicer shall be the successor in all respects to
the Servicer with respect to servicing functions under this Indenture and shall
be subject to all the responsibilities and duties relating thereto placed on the
Servicer by the terms and provisions hereof, and all references in this
Indenture to the Servicer shall be deemed to refer to the Successor Servicer.

        (c)    Compensation of Successor Servicer; Costs and Expenses of
Servicing Transfer.    In connection with such appointment and assumption, the
Trustee may make such arrangements for the compensation of the Successor
Servicer. The costs and expenses of transferring servicing shall be paid by the
Servicer which is resigning or being replaced and to the extent such costs and
expenses are not so paid, shall be paid from Collections as provided herein in
Sections 3.1 and 11.7.

        Section 12.3    Notification to Noteholders.    Upon the occurrence of
any Servicer Default or any event which, with the giving of notice or passage of
time or both, would become a Servicer Default, the Servicer shall give prompt
written notice thereof to the Trustee and the Issuer and the Trustee shall give
notice to the Noteholders at their respective addresses appearing in the Note
Register and to the Swap Counterparty. Upon any termination or appointment of a
Successor Servicer pursuant to this Article XII, the Trustee shall give prompt
written notice thereof to the Issuer and to the Noteholders at their respective
addresses appearing in the Note Register and to the Swap Counterparty.

        Section 12.4    Waiver of Past Defaults.    With respect to a Servicer
Default described in Section 12.1, the Majority Holders of the Notes may, on
behalf of all Holders, waive any default by the Servicer in the performance of
its obligations hereunder and its consequences. Upon any such waiver of a past
default, such default shall cease to exist, and any default arising therefrom
shall be deemed to have been remedied for every purpose of this Indenture. No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived.

        Section 12.5    Termination of Servicer's Authority.    All authority
and power granted to the Servicer under this Indenture shall automatically cease
and terminate upon termination of this Indenture pursuant to Section 12.1, and
shall pass to and be vested in the Issuer and without limitation the Issuer is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights upon termination of
this Indenture. The Servicer shall cooperate with the Issuer in effecting the
termination of the responsibilities and rights of the Servicer to conduct
servicing on the Pledged Loans. The Servicer shall transfer its electronic
records relating to the Pledged Loans to the Issuer in such electronic form as
Issuer may reasonably request and shall transfer all other records,
correspondence and documents relating to the Pledged Loans to the Issuer in the
manner and at such times as the Issuer shall reasonably request. To the extent
that compliance with this Section 12.5 shall require the Servicer to disclose
information of any kind which the Servicer deems to be confidential, the Issuer
shall be required to enter into such customary licensing and confidentiality
agreements as the Servicer shall deem necessary to protect its interests and as
shall be reasonably satisfactory in form and substance to the Issuer.

79

--------------------------------------------------------------------------------


        Section 12.6    Matters Related to Successor Servicer.    

        The Successor Servicer will not be responsible for delays attributable
to the Servicer's failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.

        The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time): (i) microfiche loan
documentation, (ii) servicing system tapes, (iii) Pledged Loan payment history,
(iv) collections history and (v) the trial balances, as of the close of business
on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable Pledged Loan information.

        The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Indenture if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Issuer or the Trustee or for any inaccuracy or
omission in a notice or communication received by the Successor Servicer from
any third party or (ii) which is due to or results from the invalidity,
unenforceability of any Pledged Loan under applicable law or the breach or the
inaccuracy of any representation or warranty made with respect to any Pledged
Loan.

        If the Trustee or any other Successor Servicer assumes the role of
Successor Servicer hereunder, such Successor Servicer shall be entitled to
appoint Subservicers whenever it shall be deemed necessary by such Successor
Servicer.


ARTICLE XIII

THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN


        Section 13.1    Duties of Trustee.    

        (a)   The Trustee, prior to the occurrence of an Event of Default of
which a Responsible Officer of the Trustee shall have actual knowledge and after
the curing of all such Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture. If an Event of Default of which a Responsible Officer of the Trustee
shall have actual knowledge has occurred and has not been cured or waived, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent institutional trustee would exercise or use under the circumstances in
the conduct of such institution's own affairs. The Trustee is hereby authorized
and empowered to make the withdrawals and payments from the Accounts in
accordance with the instructions set forth in this Indenture until the
termination of this Indenture in accordance with Section 14.1 unless this
appointment is earlier terminated pursuant to the terms hereof.

        (b)   The Trustee, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, shall examine them to determine whether they
conform to such requirements; provided, however, that the Trustee shall not be
responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the Issuer or any other Person hereunder (other than the Trustee). The
Trustee shall give prompt written notice to the Noteholders of any material lack
of conformity of any such instrument to the applicable requirements of this
Indenture discovered by the Trustee.

80

--------------------------------------------------------------------------------


        (c)   Subject to Section 13.1(a), no provision of this Indenture shall
be construed to relieve the Trustee from liability for its own gross negligence,
reckless disregard of its duties, bad faith or misconduct; provided, however,
that:

        (i)    the Trustee shall not be personally liable for an error of
judgment made in good faith by a Responsible Officer or employees of the
Trustee, unless it shall be proved that the Trustee was negligent in
ascertaining the pertinent facts;

        (ii)   the Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with this Indenture or at the direction of the Majority Holders relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising or omitting to exercise any trust or power conferred
upon the Trustee, under this Indenture;

        (iii)  the Trustee shall not be charged with knowledge of any failure by
any other party hereto to comply with its obligations hereunder or of the
occurrence of any Event of Default or Servicer Default unless a Responsible
Officer of the Trustee obtains actual knowledge of such failure based upon
receipt of written information or other communication or a Responsible Officer
of the Trustee receives written notice of such failure from the Servicer or any
Noteholder. In the absence of receipt of notice or actual knowledge by a
Responsible Officer the Trustee may conclusively assume there is no Event of
Default or Servicer Default; and

        (iv)  Prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge or have received
notice and after all the curing of all such Events of Default which may have
occurred, the duties and obligations of the Trustee shall be determined solely
by the express provisions of this Indenture, the Trustee shall not be liable
except for the performance of such duties and obligations as are specifically
set forth in this Indenture, no implied covenants or obligations shall be read
into this Indenture against the Trustee and, in the absence of bad faith,
willful misconduct or negligence on the part of the Trustee, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture.

        (d)   The Trustee shall not be required to expend or risk its own funds
or otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (which
adequate indemnity may include, at the Trustee's option, consent by the Majority
Holders authorizing the Trustee to be reimbursed for any funds from amounts
available in the Collection Account for such Series), and none of the provisions
contained in this Indenture shall in any event require the Trustee to perform,
or be responsible for the manner of performance of, any of the obligations of
the Servicer under this Indenture except during such time, if any, as the
Trustee shall be the successor to, and be vested with the rights, duties, powers
and privileges of, the Servicer in accordance with the terms of this Indenture.

        (e)   Except for actions expressly authorized by this Indenture, the
Trustee shall take no action reasonably likely to impair the interests of the
Issuer in any Pledged Loan now existing or hereafter created or to impair the
value of any Pledged Loan now existing or hereafter created.

        (f)    Except as provided in this Indenture, the Trustee shall have no
power to dispose of or vary any Collateral.

        (g)   In the event that the Note Registrar shall fail to perform any
obligation, duty or agreement in the manner or on the day required to be
performed by the Note Registrar, as the case may be, under this Indenture, the
Trustee (if it is not then the Note Registrar) shall be obligated promptly to
perform such obligation, duty or agreement in the manner so required.

81

--------------------------------------------------------------------------------


        (h)   The Trustee shall have no duty to (A) see to any recording, filing
or depositing of this Indenture or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any rerecording, refiling or redepositing of any thereof, (B) see to any
insurance, (C) see to the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of any Collateral other than from funds
available in the Collection Account, or (D) confirm or verify the contents of
any reports or certificates of the Servicer delivered to the Trustee pursuant to
this Indenture believed by the Trustee to be genuine and to have been signed or
presented by the proper party or parties.

        Section 13.2    Certain Matters Affecting the Trustee.    Except for its
own gross negligence, reckless disregard of its duties, bad faith or misconduct:

        (a)   the Trustee may rely on and shall be protected from liability to
the Issuer and the Noteholders in acting on, or in refraining from acting in
accord with, any resolution, Officer's Certificate, certificate of auditors or
any other certificate, statement, conversation, instrument, opinion, report,
notice, request, consent, order, appraisal, bond or other paper or document
believed by it to be genuine and to have been signed, sent or made by the proper
Person or Persons;

        (b)   the Trustee may consult with counsel and any advice of counsel
(including without limitation counsel to the Issuer or the Servicer) shall be
full and complete authorization and protection from liability to the Issuer and
the Noteholders in respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel;

        (c)   the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture, or to institute, conduct or
defend any litigation hereunder or in relation hereto, at the request, order or
direction of any of the Noteholders, pursuant to the provisions of this
Indenture, unless such Noteholders shall have offered to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities which may be
incurred therein or thereby; nothing contained herein shall, however, relieve
the Trustee of the obligations, upon the occurrence of any Servicer Default of
which a Responsible Officer of the Trustee shall have actual knowledge or have
received notice (which has not been cured), to exercise such of the rights and
powers vested in it by this Indenture, and to use the same degree of care and
skill in their exercise as a prudent person would exercise or use under the
circumstances in the conduct of such person's own affairs;

        (d)   neither the Trustee nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be personally liable for any
action taken, suffered or omitted to be taken by the Trustee or such Person in
good faith and believed by such Person to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture, nor for any action
taken or omitted to be taken by any other party hereto;

        (e)   the Trustee shall not be bound to make any investigation into the
facts of matters stated in any Monthly Servicing Report, any other report or
statement delivered to the Trustee by the Servicer, resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document, unless requested in writing so to do
by the Majority Holders; provided, however, that if the payment within a
reasonable time to the Trustee of the costs, expenses or liabilities likely to
be incurred by it in the making of such investigation is, in the opinion of the
Trustee, not assured to the Trustee by the security afforded to it by the terms
of this Indenture, the Trustee may require indemnity satisfactory to the Trustee
against such cost, expense or liability as a condition to taking any such
action.

82

--------------------------------------------------------------------------------




        (f)    the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian, and the Trustee shall not be responsible for any
misconduct or negligence on the part of any such agent, attorney or custodian
appointed with due care by it hereunder;

        (g)   except as may be required by Section 13.1(b), the Trustee shall
not be required to make any initial or periodic examination of any documents or
records related to the Pledged Loans for the purpose of establishing the
presence or absence of defects, the compliance by the Servicer or the Issuer
with their respective representations and warranties or for any other purpose;

        (h)   the right of the Trustee to perform any discretionary act
enumerated in this Indenture shall not be construed as a duty, and the Trustee
shall not be answerable for the performance of such act; and

        (i)    the Trustee shall not be required to give any bond or surety in
respect of the powers granted hereunder.

        Section 13.3    Trustee Not Liable for Recitals in Notes or Use of
Proceeds of Notes.    The Trustee assumes no responsibility for the correctness
of the recitals contained herein and in the Notes (other than the certificate of
authentication on the Notes) or for any statements, representations or
warranties made herein by any Person other than the Trustee (except as expressly
set forth herein). Except as set forth in Section 13.14, the Trustee makes no
representations as to the validity, enforceability or sufficiency of this
Indenture or of the Notes (other than the certificate of authentication on the
Notes) or of any Pledged Loan or related document. The Trustee shall not be
accountable for the use or application of funds properly withdrawn from any
Account on the instructions of the Servicer or for the use or application by the
Issuer of the proceeds of any of the Notes, or for the use or application of any
funds paid to the Issuer in respect of the Pledged Loans. The Trustee shall not
be responsible for the legality or validity of this Indenture or the validity,
priority, perfection or sufficiency of the security for the Notes issued or
intended to be issued hereunder. The Trustee shall have no responsibility for
filing any financing or continuation statement in any public office at any time
or to otherwise perfect or maintain the perfection of any security interest or
lien granted to it hereunder or to record this Indenture.

        Section 13.4    Trustee May Own Notes; Trustee in its Individual
Capacity.    Wachovia Bank, National Association, in its individual or any other
capacity, may become the owner or pledgee of Notes with the same rights as it
would have if it were not the Trustee. Wachovia Bank, National Association and
its Affiliates may generally engage in any kind of business with the Issuer or
the Servicer as though Wachovia Bank, National Association were not acting in
such capacity hereunder and without any duty to account therefor. Nothing
contained in this Indenture shall limit in any way the ability of Wachovia Bank,
National Association and its Affiliates to act as a trustee or in a similar
capacity for other interval ownership and lot contract and installment note
financings pursuant to agreements similar to this Indenture.

        Section 13.5    Trustee's Fees and Expenses; Indemnification.    The
Trustee shall be entitled to receive from time to time pursuant to this
Indenture and the Trustee Fee Letter, (a) such compensation as shall be agreed
to between the Issuer and the Trustee (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express trust)
for all services rendered by it in the execution of the trust hereby created and
in the exercise and performance of any of the powers and duties hereunder as the
Trustee and to be reimbursed for its out-of-pocket expenses (including
reasonable attorneys' fees), incurred or paid in establishing, administering and
carrying out its duties under this Indenture or the Collateral Agency Agreement
and (b) subject to Section 10.3, the Issuer and the Servicer agree, jointly and
severally, to pay, reimburse, indemnify and hold harmless the Trustee (without
reimbursement from any Account or otherwise) upon its request for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or

83

--------------------------------------------------------------------------------


disbursements of any kind whatsoever (including without limitation fees,
expenses and disbursements of counsel) which may at any time (including without
limitation at any time following the termination of this Indenture and payment
on account of the Notes) be imposed on, incurred by or asserted against the
Trustee in any way relating to or arising out of this Indenture, the Collateral
Agency Agreement or any other Transaction Document to which the Trustee is a
party or the transactions contemplated hereby or any action taken or omitted by
the Trustee under or in connection with any of the foregoing except for those
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the gross negligence,
reckless disregard of its duties, bad faith or willful misconduct of the Trustee
and except that if the Trustee is appointed Successor Servicer pursuant to
Section 10.2, the provisions of this Section 13.5 shall not apply to expenses,
disbursements and advances made or incurred by the Trustee in its capacity as
Successor Servicer. The agreements in this Section 13.5 shall survive the
termination of this Indenture, the resignation or removal of the Trustee and all
amounts payable on account of the Notes.

        Anything in this Indenture to the contrary notwithstanding, in no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.

        Section 13.6    Eligibility Requirements for Trustee.    The Trustee
hereunder (if other than Wachovia Bank, National Association) shall at all times
be an Eligible Institution and a corporation or banking association organized
and doing business under the laws of the United States of America or any state
thereof authorized under such laws to exercise corporate trust powers, and such
Trustee (including Wachovia Bank, National Association) shall have a combined
capital and surplus of at least $25,000,000 (or, in the case of a successor to
the initial Trustee, $100,000,000) and subject to supervision or examination by
federal or state authority. If such corporation or banking association publishes
reports of condition at least annually, pursuant to law or to the requirements
of federal or state supervising or examining authority, then for the purpose of
this Section 13.6, the combined capital and surplus of such corporation or
banking association shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. In case at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section 13.6, the Trustee shall resign immediately in the manner and with
the effect specified in Section 13.7.

        Section 13.7    Resignation or Removal of Trustee.    

        (a)   The Trustee may at any time resign and be discharged from the
trust hereby created by giving 60 days prior written notice thereof to the
Issuer, the Swap Counterparty, the Servicer, the Noteholders and each Rating
Agency. Upon receiving such notice of resignation, the Issuer shall promptly
arrange to appoint a successor trustee meeting the requirements of Section 13.6
and the Servicer shall notify the Trustee, the Swap Counterparty and each Rating
Agency of such appointment by written instrument, one copy of which instrument
shall be delivered to the resigning Trustee and one copy to the successor
Trustee. If no successor Trustee shall have been so appointed and have accepted
within 30 days after the giving of such notice of resignation, a successor
Trustee shall be appointed by Majority Holders (with notice to the Swap
Counterparty). The successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment, become the Trustee. If no successor Trustee
shall have been so appointed by the Issuer or the Noteholders and shall have
accepted appointment in the manner hereinafter provided, any Noteholder, on
behalf of itself and all others similarly situated, or the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

        (b)   If at any time the Trustee shall cease to be eligible in
accordance with the provisions of Section 13.6 and shall fail to resign after
written request therefor by the Issuer or the Servicer, or if at any time the
Trustee shall be legally unable to act, or shall be adjudged a bankrupt or
insolvent, or a

84

--------------------------------------------------------------------------------



receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Issuer or the Majority Holders may remove the Trustee and promptly appoint a
successor Trustee by written instrument, one copy of which instrument shall be
delivered to the Trustee so removed and one copy to the successor Trustee.

        (c)   At any time the Majority Holders may remove the Trustee and
promptly appoint a successor Trustee by written instrument, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the
successor Trustee.

        (d)   Any resignation or removal of the Trustee and appointment of a
successor Trustee pursuant to any of the provisions of this Section 13.7 shall
not become effective until acceptance of appointment by the successor Trustee as
provided in Section 13.8.

        Section 13.8    Successor Trustee.    

        (a)   Any successor Trustee, appointed as provided in Section 13.7,
shall execute, acknowledge and deliver to the Issuer, the Servicer and to its
predecessor Trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein. The predecessor Trustee shall deliver to the successor
Trustee all money, documents and other property held by it hereunder; and Issuer
and the predecessor Trustee shall execute and deliver such instruments and do
such other things as may reasonably be required for fully and certainly vesting
and confirming in the successor Trustee all such rights, power, duties and
obligations.

        (b)   No successor Trustee shall accept appointment as provided in this
Section 13.8 unless at the time of such acceptance such successor Trustee shall
be eligible under the provisions of Section 13.6.

        (c)   Upon acceptance of appointment by a successor Trustee as provided
in this Section 13.8, such successor Trustee shall mail notice of such
succession hereunder to the Trustee, the Issuer, the Swap Counterparty, the
Servicer and all Noteholders at their addresses as shown in the Note Register.

        Section 13.9    Merger or Consolidation of Trustee.    Any Person into
which the Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
the corporate trust business of the Trustee, shall be the successor of the
Trustee hereunder, provided, such corporation shall be eligible under the
provisions of Section 13.6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

        Section 13.10    Appointment of Co-Trustee or Separate Trustee.    

        (a)   Notwithstanding any other provisions of this Indenture, at any
time, for the purpose of meeting any legal requirements of any jurisdiction in
which any part of the Collateral may at the time be located, the Trustee shall
have the power and may execute and deliver all instruments to appoint one or
more Persons to act as a co-trustee or co-trustees, or separate trustee or
separate trustees, of all or any part of the Collateral and to vest in such
Person or Persons, in such capacity and for the benefit of the Noteholders and
the Swap Counterparty, such title to the Collateral, or any part thereof, and
subject to the other provisions of this Section 13.10, such powers, duties,
obligations, rights and trusts as the Trustee may consider necessary or
desirable. No co-trustee or separate trustee hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 13.6 and no notice
to the Noteholders of the appointment of any co-trustee or separate trustee
shall be required under Section 13.8.

85

--------------------------------------------------------------------------------


        (b)   Every separate trustee and co-trustee shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:

        (i)    all rights, powers, duties and obligations conferred or imposed
upon the Trustee shall be conferred or imposed upon and exercised or performed
by the Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Trustee joining in such act), except to the extent that
under any laws of any jurisdiction in which any particular act or acts are to be
performed, the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Collateral, or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;

        (ii)   no trustee hereunder shall be personally liable by reason of any
act or omission of any other trustee hereunder; and

        (iii)  the Trustee may at any time accept the resignation of or remove
any separate trustee or co-trustee.

        (c)   Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article XIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Indenture,
specifically including every provision of this Indenture relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Servicer.

        (d)   Any separate trustee or co-trustee may at any time constitute the
Trustee its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect to this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or a
successor trustee.

        Section 13.11    Trustee May Enforce Claims Without Possession of
Notes.    All rights of action and claims under this Indenture or the Notes may
be prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be brought in its own name as
trustee. Any recovery of judgment shall, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, be for the Noteholders in respect of which such judgment
has been obtained.

        Section 13.12    Suits for Enforcement.    If an Event of Default or a
Servicer Default shall occur and be continuing, the Trustee, in its discretion,
may, subject to the provisions of Article XI and Section 12.1, proceed to
protect and enforce its rights and the rights of the Noteholders under this
Indenture by a suit, action or proceeding in equity or at law or otherwise,
whether for the specific performance of any covenant or agreement contained in
this Indenture or in aid of the execution of any power granted in this Indenture
or for the enforcement of any other legal, equitable or other remedy as the
Trustee, being advised by counsel, shall deem most effectual to protect and
enforce any of the rights of the Trustee or the Noteholders.

        Section 13.13    Rights of Noteholders to Direct the Trustee.    The
Majority Holders shall have the right to direct the time, method, and place of
conducting any proceeding for any remedy available to

86

--------------------------------------------------------------------------------


the Trustee, or exercising any trust or power conferred on the Trustee;
provided, however, that, subject to Section 13.1, the Trustee shall have the
right to decline to follow any such direction if the Trustee being advised by
counsel determines that the action so directed may not lawfully be taken, or if
the Trustee in good faith shall, by a Responsible Officer or Responsible
Officers of the Trustee, determine that the proceedings so directed would be
illegal or involve it in personal liability or be unduly prejudicial to the
rights of Noteholders not parties to such direction, or if the Trustee has not
been offered reasonable security or indemnity, as contemplated by Section 13.2,
by such Holders; and provided further, that nothing in this Indenture shall
impair the right of the Trustee to take any action deemed proper by the Trustee
and which is not inconsistent with such direction by the Noteholders.

        Section 13.14    Representations and Warranties of the Trustee.    The
Trustee represents and warrants that:

        (a)   the Trustee is a national banking association with trust powers
organized, validly existing and in good standing under the laws of the United
States;

        (b)   the Trustee has full power, authority and right to execute,
deliver and perform this Indenture and has taken all necessary action to
authorize the execution, delivery and performance by it of this Indenture; and

        (c)   this Indenture has been duly executed and delivered by the Trustee
and constitutes the legal, valid and binding agreement of the Trustee
enforceable against the Trustee in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

        Section 13.15    Maintenance of Office or Agency.    The Trustee will
maintain at its expense in The City of New York, State of New York, an office or
offices or agency or agencies where notices and demands to or upon the Trustee
in respect of the Notes and this Indenture may be served. The Trustee will give
prompt written notice to the Issuer, the Swap Counterparty, the Servicer and the
Noteholders of any change in the location of any such office or agency.

        Section 13.16    No Assessment.    Wachovia Bank, National Association's
agreement to act as Trustee hereunder shall not constitute or be construed as
Wachovia Bank, National Association's assessment of the Issuer's or any
Obligor's creditworthiness or a credit analysis of any Loans.

        Section 13.17    UCC Filings and Title Certificates.    The Trustee and
the Noteholders expressly recognize and agree that the Collateral Agent may be
listed as the secured party of record on the various Financing Statements
required to be filed under this Indenture in order to perfect the security
interest in the Collateral, and such listing will not affect in any way the
respective status of the other secured parties under the Collateral Agency
Agreement as the holders of their respective interests in other collateral. In
addition, such listing shall impose no duties on the Collateral Agent other than
those expressly and specifically undertaken in accordance with this Indenture
and the Collateral Agency Agreement.

        Section 13.18    Replacement of the Custodian.    Each of the Issuer and
the Servicer agree not to replace the Custodian unless the Rating Agency
Condition has been satisfied with respect to such replacement.


ARTICLE XIV

TERMINATION


        Section 14.1    Termination of Agreement.    The respective obligations
and responsibilities of the Issuer, the Servicer and the Trustee created hereby
(other than the obligation of the Trustee to make payments to Noteholders as
hereafter set forth) shall terminate (the "Termination Date") on the day

87

--------------------------------------------------------------------------------

after the Payment Date following the date on which funds shall have been
deposited in the Collection Account sufficient to pay the Aggregate Principal
Amount of all Notes plus all interest accrued on the Notes through the day
preceding such Payment Date; provided that, all amounts required to be paid on
such Payment Date pursuant to this Indenture shall have been paid.

        Section 14.2    Final Payment.    

        (a)   Written notice of any termination shall be given (subject to at
least two Business Days' prior notice from the Servicer to the Trustee) by the
Trustee to the Noteholders, the Swap Counterparty and each Rating Agency then
rating any Notes mailed not later than the fifth day of the month of such final
payment specifying (a) the Payment Date and (b) the amount of any such final
payment. The Trustee shall give such notice to the Note Registrar at the time
such notice is given to the Noteholders.

        (b)   On or after the final Payment Date, upon written request of the
Trustee, the Noteholders shall surrender their Notes to the office specified in
such request.

        Section 14.3    [Reserved].    

        Section 14.4    Release of Collateral.    Upon the termination of this
Indenture pursuant to Section 14.1, the Trustee shall release all liens and
assign to the Issuer (without recourse, representation or warranty) all right,
title and interest of the Trustee in and to the Collateral and all proceeds
thereof. The Trustee shall execute and deliver such instruments of assignment,
in each case without recourse, representation or warranty, as shall be
reasonably requested by the Issuer to release the security interest of the
Trustee in the Collateral.

        Section 14.5    Release of Defaulted Loans.    

        (a)    Issuer May Obtain Release.    If any Pledged Loan becomes a
Defaulted Loan during any Due Period, the Issuer may, subject to the limitation
set forth in Section 14.5(d), obtain a release of such Pledged Loan from the
Lien of this Indenture on any Payment Date thereafter. To obtain such release
the Issuer shall be required either to (i) pay the Release Price of such
Defaulted Loan to the Trustee for deposit into the Collection Account or
(ii) deliver to the Trustee one or more Qualified Substitute Loans in
substitution for such Defaulted Loan. The Issuer shall provide written notice to
the Trustee and the Collateral Agent of any release pursuant to this
Section 14.5 not less than two Business Days prior to the Payment Date on which
such release is to be effected, specifying the Defaulted Loan and the Release
Price therefor. The Issuer shall (i) pay the Release Price to the Trustee for
deposit into the Collection Account not later than 12:00 noon, New York City
time, on the Payment Date on which such release is made or (ii) deliver the
Qualified Substitute Loan or Qualified Substitute Loans by 12:00 noon, New York
City time, on the Payment Date on which such release is made and pay any
Substitution Adjustment Amount to the Trustee for deposit into the Collection
Account not later than 12:00 noon, New York City time, on such Release Date.

        (b)    Substitution.    If a Seller delivers to the Issuer a Qualified
Substitute Loan or Qualified Substitute Loans in lieu of payment for the
repurchase of a Defaulted Loan, the Issuer shall execute a Supplemental Grant in
substantially the form of Exhibit J hereto and deliver such Supplemental Grant
to the Trustee and the Collateral Agent. Payments due with respect to Qualified
Substitute Loans on or prior to the Calculation Date next preceding the date of
substitution shall not be property of the Issuer, but, to the extent received by
the Servicer, will be retained by the Servicer and remitted by the Servicer to
the Seller on the next succeeding Payment Date. Payments due with respect to the
Qualified Substitute Loans after the Calculation Date next preceding the date of
substitution shall be property of the Issuer. The Issuer shall cause the
Servicer to deliver a schedule of any Defaulted Loans so removed and Qualified
Substitute Loans so substituted to the Trustee and the Collateral Agent and such
schedule shall be an amendment to the Loan Schedule. Upon such substitution, the
Qualified Substitute Loan or Qualified Substitute Loans shall be subject to the
terms of this Indenture in all respects, the Issuer shall be deemed to have made
the representations, and warranties with respect to

88

--------------------------------------------------------------------------------


each Qualified Substitute Loan set forth in Section 5.1 and 5.2 of this
Indenture, in each case as of the date of substitution, and the Issuer shall be
deemed to have made a representation and warranty that each Loan so substituted
is a Qualified Substitute Loan as of the date of substitution. The provisions of
Section 5.4(a) shall apply to any Qualified Substitute Loan as to which the
Issuer has breached the Issuer's representations and warranties in Section 5.1
and 5.2 to the same extent as for any other Pledged Loan. In connection with the
substitution of one or more Qualified Substitute Loans for one or more Defaulted
Loans, the Servicer shall determine the Substitution Adjustment Amount. Such
Substitution Adjustment Amount shall be paid to the Trustee and treated as if it
were a portion of the Release Price for the Defaulted Loan and included in
Available Funds as such.

        (c)    Release of Defaulted Loans.    Upon each release of a Pledged
Loan under this Section 14.5, the Collateral Agent and the Trustee shall
automatically and without further action release, sell, transfer, assign, set
over and otherwise convey to the Issuer, without recourse, representation or
warranty, all of the Collateral Agent's and Trustee's right, title and interest
in and to such Defaulted Loan and the Pledged Assets related thereto, all monies
due or to become due with respect thereto and all Collections with respect
thereto free and clear of the Lien of this Indenture. The Collateral Agent and
the Trustee shall execute such documents, releases and instruments of transfer
or assignment and take such other actions as shall reasonably be requested by
the Issuer to effect the release of such Defaulted Loans and the related Pledged
Assets pursuant to this Section 14.5. Promptly after the occurrence of a Release
Date and after the payment for or substitution for and release of a Defaulted
Loan, in respect to which the Release Price has been paid or Qualified
Substitute Loans have been provided, the Issuer shall direct the Servicer to
delete such Defaulted Loans from the Loan Schedule.

        (d)    Limitations on Purchase of Defaulted Loans.    The amount of
Defaulted Loans for which the Issuer is permitted to obtain a release and
transfer to a Seller is limited as provided in the Fairfield Master Loan
Purchase Agreement and the Trendwest Master Loan Purchase Agreement and as
follows:

        (i)    The Loan Balance of Pledged Loans which become Defaulted Loans
and which are released and transferred to FAC, as Seller, shall not exceed in
the aggregate 10.5% of the Loan Balance of the Pledged Loans as of the Cut-Off
Date which were Fairfield Loans; for such purposes, the Loan Balance of a
Pledged Loan shall be calculated on the day prior to the day the Pledged Loan
became a Defaulted Loan; and

        (ii)   The Loan Balance of Pledged Loans which become Defaulted Loans
and which are released and transferred to Trendwest, as Seller, shall not exceed
in the aggregate 16.0% of the Loan Balance of the Pledged Loans as of the
Cut-Off Date which were Trendwest Loans; for such purposes, the Loan Balance of
a Pledged Loan shall be calculated on the day prior to the day the Pledged Loan
became a Defaulted Loan.

        Section 14.6    Release of Trendwest Timeshare Upgrades.    If a
Trendwest Loan becomes a Trendwest Timeshare Upgrade, the Issuer, upon the
written request of the Depositor and the receipt by the Issuer or the Trustee of
the Release Price from or on behalf of the Depositor, shall obtain a release of
such Pledged Loan from the Lien of this Indenture and upon such Release, shall
transfer the Trendwest Loan to the Depositor. To obtain such release the Issuer
shall be required to pay or cause to be paid to the Trustee the Release Price of
such Trendwest Loan. Upon receipt of such Release Price, the Trustee shall
deposit the Release Price into the Collection Account. The Issuer shall provide
written notice to the Trustee and the Collateral Agent of any release pursuant
to this Section 14.6 not less than two Business Days prior to the date on which
such release is to be effected, specifying the Trendwest Loan which has become a
Trendwest Timeshare Upgrade and the Release Price therefor. The Issuer shall pay
the Release Price to the Trustee for deposit into the Collection Account not
later than 12:00 noon, New York City time, on the day on which such release is
made.

89

--------------------------------------------------------------------------------

        Upon each release of a Pledged Loan under this Section 14.6, the
Collateral Agent and the Trustee shall automatically and without further action
release, sell, transfer, assign, set over and otherwise convey to the Depositor,
without recourse, representation or warranty, all of the Collateral Agent's and
Trustee's right, title and interest in and to such Trendwest Loan and the
Pledged Assets related thereto, all monies due or to become due with respect
thereto and all Collections with respect thereto free and clear of the Lien of
this Indenture. The Collateral Agent and the Trustee shall execute such
documents, releases and instruments of transfer or assignment and take such
other actions as shall reasonably be requested by the Issuer to effect the
release of such Trendwest Loans and the related Pledged Assets pursuant to this
Section 14.6. Promptly after the occurrence of a Release Date and after the
payment for and release of a Trendwest Loan, in respect to which the Release
Price has been paid the Issuer shall direct the Servicer to delete such
Trendwest Loan from the Loan Schedule.

        Section 14.7    Release Upon Payment in Full.    At such time as the
Notes have been paid in full, all fees and expenses of the Trustee and the
Collateral Agent with respect to the Notes have been paid in full and all
obligations relating to this Indenture have been paid in full, then, the
Collateral Agent shall, upon the written request of the Issuer, release all
liens and assign to Issuer (without recourse, representation or warranty) all
right, title and interest of the Collateral Agent in and to the Collateral, and
all proceeds thereof. The Collateral Agent and the Trustee shall execute and
deliver such instruments of assignment, in each case without recourse,
representation or warranty, as shall be reasonably requested by the Issuer to
release the security interest of the Collateral Agent in the Collateral.


ARTICLE XV

MISCELLANEOUS PROVISIONS


        Section 15.1    Amendment.    

        (a)    Supplemental Indentures and Amendments Without Consent of the
Noteholders.    The Issuer, the Trustee, the Collateral Agent and the Servicer,
at any time and from time to time, without the consent of any of the
Noteholders, may enter into one or more amendments or indentures supplemental to
this Indenture in form satisfactory to the Trustee for any of the following
purposes:

        (i)    to add to the covenants of the Issuer for the benefit of the
Noteholders and the Swap Counterparty or to surrender any right or power
conferred upon the Issuer;

        (ii)   to Grant any additional property to the Trustee or the Collateral
Agent or to be held by the Custodian, in each case, for the benefit of the
Trustee and the Holders of the Notes and the Swap Counterparty;

        (iii)  to correct or amplify the description of any property at any time
subject to the Lien of this Indenture, or to better assure, convey and confirm
unto the Trustee or the Collateral Agent or deliver to the Custodian, in each
case for the benefit of the Trustee and the Noteholders and the Swap
Counterparty, any property subject to the Lien of this Indenture;

        (iv)  to cure any ambiguity, correct, modify or supplement any provision
which is defective or inconsistent with any other provision herein; provided
that, such correction, modification or supplement shall not alter in any
material respect, the amount or timing of payments to or other rights of the
Noteholders;

        (v)   to modify transfer restrictions on the Notes, so long as any such
modifications comply with the Securities Act and the Investment Company Act; or

        (vi)  make any other changes which do not, in the aggregate, materially
and adversely affect the rights of any Noteholders.

90

--------------------------------------------------------------------------------




provided that, (x) in each case, the Issuer shall have satisfied the Rating
Agency Condition with respect to such corrections, amendments, modifications or
clarifications and (y), with respect to any changes described in subsection
(vi), the Issuer shall have delivered to the Trustee an Officer's Certificate of
the Issuer and an Officer's Certificate of the Servicer both to the effect that
such change will not adversely affect the rights of any Noteholders.

        Subject to Section 15.1(c), the Trustee is hereby authorized to join in
the execution of any such amendment or supplemental indenture and to make any
further appropriate agreements and stipulations that may be therein contained.
So long as any of the Notes are outstanding, at the cost of the Issuer, the
Trustee shall provide to each Rating Agency then rating any Notes a copy of any
proposed amendment or supplemental indenture prior to the execution thereof by
the Trustee and, as soon as practicable after the execution by the Issuer, the
Trustee and the Collateral Agent of any such amendment or supplemental
indenture, provide to each Rating Agency a copy of the executed amendment or
supplemental indenture, as the case may be.

        (b)    Amendments and Supplemental Indentures With Consent of the
Noteholders.    With the consent of the Majority Holders and upon satisfaction
of the Rating Agency Condition, the Issuer and the Trustee may enter into an
amendment or indentures supplemental hereto for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Indenture, or modifying in any manner the rights of the Holders of the
Notes under this Indenture; provided that, so long as the Interest Rate Swap is
in effect, no such amendment or supplemental indenture shall be entered into
without the prior written consent of the Swap Counterparty if the effect of such
amendment or supplement would be to adversely affect the Swap Counterparty's
ability or right to receive payment under the terms of the Interest Rate Swap,
or if the amendment or supplemental indenture would modify the obligations of or
impair the ability of the Issuer to fully perform any of its payment obligations
under the Interest Rate Swap.

        No such amendment or supplemental indenture shall, without the consent
of all affected Noteholders:

        (i)    reduce in any manner the amount of, or change the timing of,
principal, interest and other payments required to be made on any Note;

        (ii)   change the application of proceeds of any Collateral to the
payment of Notes of such Series;

        (iii)  reduce the percentage of Noteholders required to take or approve
any action under this Indenture; or

        (iv)  permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Collateral or
terminate the lien of this Indenture on any property at any time subject thereto
or deprive the Noteholders of the security afforded by the lien of this
Indenture.

        It shall not be necessary in connection with any consent of the
Noteholders under this Section 15.1(b) for the Noteholders to approve the
specific form of any proposed amendment or supplemental indenture, but it shall
be sufficient if such consent shall approve the substance thereof. The Trustee
will not be permitted to enter into any such supplemental indenture or amendment
if, as a result of such supplemental indenture or amendment, the ratings of any
outstanding Notes (if then rated) would be reduced without the consent of each
affected Noteholder.

        Promptly after the execution by the Issuer, the Trustee, the Collateral
Agent and the Servicer of any amendment or supplemental indenture pursuant to
this Section 15.1(b), the Trustee, at the expense of the Issuer shall mail to
the Noteholders, the Luxembourg Stock Exchange (if and for so long as any Class
of Notes is listed thereon) and each Rating Agency rating any of the Notes, a
copy thereof.

91

--------------------------------------------------------------------------------


        (c)    Execution of Amendments and Supplemental Indentures.    In
executing or accepting the additional trusts created by any amendment or
supplemental indenture permitted by this Section 15.1 or the modifications
thereby of the trusts created by this Indenture, the Trustee shall be entitled
to receive, and (subject to Sections 13.1 and 13.2) shall be fully protected in
relying in good faith upon, an Opinion of Counsel stating that the execution of
such amendment or supplemental indenture is authorized or permitted by this
Indenture and that all conditions precedent applicable thereto under this
Indenture have been satisfied. The Trustee may, but shall not be obligated to,
enter into any such amendment or supplemental indenture which affects the
Trustee's own rights, duties or immunities under this Indenture or otherwise.

        (d)    Effect of Amendments and Supplemental Indentures.    Upon the
execution of any amendment or supplemental indenture under this Section 15.1,
this Indenture shall be modified in accordance therewith, and such amendment or
supplemental indenture shall form a part of this Indenture for all purposes; and
every Holder of a Note theretofore and thereafter authenticated and delivered
hereunder shall be bound thereby.

        (e)    Reference in Notes to Amendments and Supplemental
Indentures.    Notes executed, authenticated and delivered after the execution
of any amendment or supplemental indenture pursuant to this Section 15.1 may,
and if required by the Trustee shall, bear a notation in form approved by the
Trustee as to any matter provided for in such amendment or supplemental
indenture. If the Issuer shall so determine, new Notes, so modified as to
conform in the opinion of the Trustee and the Issuer to any such amendment or
supplemental indenture, may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee or the Authentication Agent in
exchange for outstanding Notes.

        (f)    In determining whether the requisite percentage of Noteholders
have concurred in any direction, waiver or consent, Notes owned by the Issuer or
an Affiliate of the Issuer shall be considered as though they are not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in making such determination or relying on any such
direction, waiver or consent, only Notes which a Responsible Officer of the
Trustee knows pursuant to written notice (or in the case of the Issuer, by
reference to the Note Register if the Trustee is also the Note Registrar) are so
owned shall be so disregarded.

        Section 15.2    Discretion with Respect to Derivative Financial
Instruments.    The parties to this Indenture recognize and agree that, in the
course of managing its assets and obligations, the Issuer may, from time to
time, find it useful and prudent to enter into, or to terminate or modify,
derivative financial instruments for the purpose of hedging its interest rate
risk, and the parties hereby agree that, (a) in addition to the Interest Rate
Swap, the Issuer may, from time to time, enter into derivative financial
instruments for the purpose of hedging the Issuer's interest rate risk and
(b) the Issuer may, in its discretion, terminate, or modify, any such derivative
financial instrument; provided that the Issuer shall not terminate or modify the
Interest Rate Swap except as provided in this Indenture and solely in accordance
with the appropriate mechanism(s) as set forth in the Interest Rate Swap, and,
with respect to any derivative financial instruments, other than the Interest
Rate Swap, the Issuer shall not enter into any such instruments unless the
Rating Agency Condition has been satisfied with respect to such derivative
financial instrument; provided further, however, that, so long as the Interest
Rate Swap is in effect, (x) no instrument shall be entered into pursuant to
clause (a) above and (y) no termination (or modification) shall be effected
pursuant to clause (b) above, without the prior written consent of the Swap
Counterparty if the effect of such instrument, termination (or modification)
would be to adversely affect the Swap Counterparty's ability or right to receive
payment under the terms of the Interest Rate Swap, or if the instrument,
termination (or modification) would modify the obligations of or impair the
ability of the Issuer to fully perform any of its payment obligations under the
Interest Rate Swap; and provided further, however, that any termination,
modification or replacement with respect to the Interest

92

--------------------------------------------------------------------------------


Rate Swap effected otherwise in accordance with this Indenture and the
appropriate mechanism(s) as set forth in the Interest Rate Swap shall not be
subject to the provisions of this Section 15.2.

        Section 15.3    Limitation on Rights of the Noteholders.    

        (a)   The death or incapacity of any Noteholder shall not operate to
terminate this Indenture, nor shall such death or incapacity entitle such
Noteholder's legal representatives or heirs to claim an accounting or to take
any action or commence any proceeding in any court for a partition or winding up
of the Collateral, nor otherwise affect the rights, obligations and liabilities
of the parties hereto or any of them.

        (b)   Nothing herein set forth, or contained in the terms of the Notes,
shall be construed so as to constitute the Noteholders from time to time as
partners or members of an association; nor shall any Noteholder be under any
liability to any third person by reason of any action taken by the parties to
this Indenture pursuant to any provision hereof.

        Section 15.4    Governing Law.    This Indenture is governed by and
shall be construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.

        Section 15.5    Notices.    All communications and notices hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered to, or transmitted by overnight courier, or transmitted by telex or
telecopy and confirmed by a mailed writing:

If to the Issuer:

SIERRA 2003-2 RECEIVABLES FUNDING COMPANY, LLC
10750 West Charleston Boulevard
Suite 130, Mail Stop 2044
Las Vegas, Nevada 89135
Attention: President
(or such other address as may hereafter be furnished to the Trustee, the
Servicer and the Collateral Agent in writing by the Issuer).

If to the Servicer:

FAIRFIELD ACCEPTANCE CORPORATION-NEVADA
10750 West Charleston Boulevard
Suite 130
Las Vegas, Nevada 89135
Fax number: 702-227-3114
Attention: John P. Cole
(or such other address as may hereafter be furnished to the Trustee, the Issuer
and the Collateral Agent in writing by the Servicer).

If to the Trustee:

WACHOVIA BANK, NATIONAL ASSOCIATION
401 South Tryon Street
NC—1179
12th Floor
Charlotte, North Carolina 28288-1179
Fax number: 704-383-6039
Attention: Structured Finance Trust Services
                      Re: Sierra 2003-2 Receivables Funding Company, LLC

(or such other address as may be furnished to the Servicer, the Issuer or the
Collateral Agent in writing by the Trustee).

93

--------------------------------------------------------------------------------

If to the Collateral Agent:

WACHOVIA BANK, NATIONAL ASSOCIATION
269 Technology Way
Building B, Unit 3
Rocklin, CA 95765
Fax number: 916-626-3152
Attention: Structured Finance Trust Services
                      Re: Sierra 2003-2 Receivables Funding Company, LLC

(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer by the Collateral Agent).

If to each Rating Agency:

Fitch, Inc.
Attn: Asset-Backed Securities—Timeshare
55 East Monroe
Suite 3500
Chicago, IL 60610
Fax number: 312-368-2069

(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).

Moody's Investors Service, Inc.
99 Church Street
New York, New York 10007
Fax number: 212-553-4392

(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).

Standard & Poor's Ratings Group
55 Water Street
New York, New York 10041
Fax number: 212-438-2655

(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).

If to the Swap Counterparty:

Bank of America, N.A.
Sear Tower
233 South Wacker Drive, Suite 2800
Chicago, Illinois 60606
Attention: Swap Operations
Telex N.: 49663210 Answerback: NATIONSBANK CHA

(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer),

94

--------------------------------------------------------------------------------

with a copy to:

Bank of America, N.A.
100 N. Tryon St., NC1-007-13-01
Charlotte, North Carolina 28255
Attention: Capital Markets Documentation
(Telex No.: 9663210; Answerback: NATIONSBK CHA)
Facsimile No.: 704-386-4113

        All communications and notices pursuant hereto to a Noteholder will be
given by first-class mail, postage prepaid, to the registered holders of such
Notes at their respective address as shown in the Note Register. Any notice so
given within the time prescribed in this Indenture shall be conclusively
presumed to have been duly given, whether or not the Noteholder receives such
notice.

        Section 15.6    Severability of Provisions.    If any one or more of the
covenants, agreements, provisions or terms of this Indenture shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Indenture and shall in no way affect the validity or
enforceability of the other provisions of this Indenture or of the Notes or
rights of the Noteholders thereof.

        Section 15.7    Assignment.    Notwithstanding anything to the contrary
contained herein, except as provided in Section 12.2, this Indenture may not be
assigned by the Issuer or the Servicer without the prior consent of the Majority
Holders and the Swap Counterparty.

        Section 15.8    Notes Non-assessable and Fully Paid.    It is the
intention of the Issuer that the Noteholders shall not be personally liable for
obligations of the Issuer and that the indebtedness represented by the Notes
shall be non-assessable for any losses or expenses of the Issuer or for any
reason whatsoever.

        Section 15.9    Further Assurances.    Each of the Issuer, the Servicer
and the Collateral Agent agree to do and perform, from time to time, any and all
acts and to execute any and all further instruments required or reasonably
requested by the Trustee more fully to effect the purposes of this Indenture,
including without limitation the authorization of any financing statements,
amendments thereto, or continuation statements relating to the Pledged Loans for
filing under the provisions of the UCC of any applicable jurisdiction.

        Section 15.10    No Waiver; Cumulative Remedies.    No failure to
exercise and no delay in exercising, on the part of the Trustee or the
Noteholders, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. No waiver of any
provision hereof shall be effective unless made in writing. The rights,
remedies, powers and privileges therein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.

        Section 15.11    Counterparts.    This Indenture may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument.

        Section 15.12    Third-Party Beneficiaries.    This Indenture will inure
to the benefit of and be binding upon the parties hereto, the Swap Counterparty,
the Noteholders and their respective successors and permitted assigns. Except as
otherwise provided in this Article XV, no other person will have any right or
obligation hereunder.

95

--------------------------------------------------------------------------------


        Section 15.13    Actions by the Noteholders.    

        (a)   Wherever in this Indenture a provision is made that an action may
be taken or a notice, demand or instruction given by the Noteholders, such
action, notice or instruction may be taken or given by any Noteholder, unless
such provision requires a specific percentage of the Noteholders. If, at any
time, the request, demand, authorization, direction, consent, waiver or other
act of a specific percentage of the Noteholders is required pursuant to this
Indenture, written notification of the substance thereof shall be furnished to
all Noteholders.

        (b)   Any request, demand, authorization, direction, consent, waiver or
other act by a Noteholder binds such Noteholder and every subsequent holder of
such Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done or omitted to be done by
the Trustee, the Issuer or the Servicer in reliance thereon, whether or not
notation of such action is made upon such Note.

        Section 15.14    Merger and Integration.    Except as set forth in the
Trustee Fee Letter, and except as specifically stated otherwise herein, this
Indenture and the other Transaction Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and, except as set forth
in such Trustee Fee Letter, all prior understandings, written or oral, are
superseded by this Indenture and the other Transaction Documents. This Indenture
may not be modified, amended, waived or supplemented except as provided herein.

        Section 15.15    No Bankruptcy Petition.    The Trustee, the Servicer,
the Collateral Agent and each Noteholder, by accepting a Note, hereby covenant
and agree that they will not at any time institute against the Issuer or the
Depositor, or join in instituting against the Issuer or the Depositor, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any Debtor Relief Law.

        Section 15.16    Headings.    The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

96

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Issuer, the Servicer, the Trustee and the
Collateral Agent have caused this Indenture to be duly executed by their
respective officers as of the day and year first above written.


 
 
SIERRA 2003-2 RECEIVABLES FUNDING COMPANY, LLC,
as Issuer
 
 
By:
 
/s/ John P. Cole

--------------------------------------------------------------------------------

        Name:   John P. Cole         Title:   President and Treasurer
 
 
FAIRFIELD ACCEPTANCE CORPORATION-NEVADA,
as Servicer
 
 
By:
 
/s/ John P. Cole

--------------------------------------------------------------------------------

        Name:   John P. Cole         Title:   President and Treasurer
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Trustee
 
 
By:
 
/s/ Gregory Yanok

--------------------------------------------------------------------------------

        Name:   Gregory Yanok         Title:   Vice President
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Collateral Agent
 
 
By:
 
/s/ Cheryl Whitehead

--------------------------------------------------------------------------------

        Name:   Cheryl Whitehead         Title:   Vice President

97

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS
Section 1.1
 
Definitions
 
3 Section 1.2   Other Definitional Provisions   24 Section 1.3   Intent and
Interpretation of Documents   24
ARTICLE II
THE NOTES
Section 2.1
 
Designation
 
24 Section 2.2   Form Generally   25 Section 2.3   [Reserved]   25 Section 2.4  
Determination of LIBOR   25 Section 2.5   Execution, Authentication and Delivery
  25 Section 2.6   Registration; Registration of Transfer and Exchange; Transfer
Restrictions   26 Section 2.7   Mutilated, Destroyed, Lost or Stolen Notes   30
Section 2.8   Persons Deemed Owner   30 Section 2.9   Payment of Principal and
Interest; Defaulted Interest   31 Section 2.10   Cancellation   32 Section 2.11
  Global Notes   32 Section 2.12   Regulation S Global Notes   33 Section 2.13  
Special Transfer Provisions   34 Section 2.14   Notices to Clearing Agency   35
Section 2.15   Definitive Notes   36 Section 2.16   Payments on the Notes   36
Section 2.17   [Reserved]   37 Section 2.18   Clean-Up Call   37 Section 2.19  
Authentication Agent   37 Section 2.20   Appointment of Paying Agent   38
Section 2.21   Confidentiality   38 Section 2.22   144A Information   39
ARTICLE III
PAYMENTS, SECURITY AND ALLOCATIONS
Section 3.1
 
Priority of Payments, Sequential Order
 
39 Section 3.2   Information Provided to Trustee   41 Section 3.3   Payments  
41 Section 3.4   Collection Account   41 Section 3.5   Reserve Account   42
Section 3.6   Interest Rate Swap   43 Section 3.7   Custody of Permitted
Investments and other Collateral   45
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
Section 4.1
 
Representations and Warranties Regarding the Issuer
 
45 Section 4.2   Representations and Warranties Regarding the Loan Files   48
Section 4.3   Rights of Obligors and Release of Loan Files   48          


i

--------------------------------------------------------------------------------


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER; ASSIGNMENT OF
REPRESENTATIONS AND WARRANTIES
Section 5.1
 
Representations and Warranties of the Issuer
 
49 Section 5.2   Eligible Loans   50 Section 5.3   Assignment of Representations
and Warranties   52 Section 5.4   Release of Defective Loans   52
ARTICLE VI
ADDITIONAL COVENANTS OF ISSUER
Section 6.1
 
Affirmative Covenants
 
54 Section 6.2   Negative Covenants of the Issuer   60
ARTICLE VII
SERVICING OF PLEDGED LOANS
Section 7.1
 
Responsibility for Loan Administration
 
61 Section 7.2   Standard of Care   62 Section 7.3   Records   62 Section 7.4  
Loan Schedule   62 Section 7.5   Enforcement   62 Section 7.6   Trustee and
Collateral Agent to Cooperate   63 Section 7.7   Other Matters Relating to the
Servicer   63 Section 7.8   Servicing Compensation   63 Section 7.9   Costs and
Expenses   63 Section 7.10   Representations and Warranties of the Servicer   64
Section 7.11   Additional Covenants of the Servicer   65 Section 7.12   Servicer
not to Resign   67 Section 7.13   Merger or Consolidation of, or Assumption of
the Obligations of Servicer   67 Section 7.14   Examination of Records   67
Section 7.15   Subservicing Agreements; Delegation of Duties   67 Section 7.16  
Servicer Advances   68
ARTICLE VIII
REPORTS
Section 8.1
 
Monthly Servicing Report
 
68 Section 8.2   Other Data   69 Section 8.3   Annual Servicer's Certificate  
69 Section 8.4   Notices to FAC   69 Section 8.5   Tax Reporting   69
ARTICLE IX
LOCKBOX ACCOUNTS
Section 9.1
 
Lockbox Accounts
 
69
ARTICLE X
INDEMNITIES
Section 10.1
 
Liabilities to Obligors
 
70 Section 10.2   Tax Indemnification   70 Section 10.3   Servicer's Indemnities
  70          

ii

--------------------------------------------------------------------------------

Section 10.4   Operation of Indemnities   70
ARTICLE XI
EVENTS OF DEFAULT
Section 11.1
 
Events of Default
 
70 Section 11.2   Acceleration of Maturity; Rescission and Annulment   71
Section 11.3   Collection of Indebtedness and Suits for Enforcement by Trustee  
72 Section 11.4   Trustee May File Proofs of Claim   73 Section 11.5   Remedies
  73 Section 11.6   Optional Preservation of Collateral   74 Section 11.7  
Application of Monies Collected During Event of Default   74 Section 11.8  
Limitation on Suits by Individual Noteholders   75 Section 11.9   Unconditional
Rights of Noteholders to Receive Principal and Interest   75 Section 11.10  
Restoration of Rights and Remedies   76 Section 11.11   Waiver of Event of
Default   76 Section 11.12   Waiver of Stay or Extension Laws   76 Section 11.13
  Sale of Collateral   76 Section 11.14   Action on Notes   76 Section 11.15  
Control by Noteholders   77
ARTICLE XII
SERVICER DEFAULTS
Section 12.1
 
Servicer Defaults
 
77 Section 12.2   Appointment of Successor   78 Section 12.3   Notification to
Noteholders   79 Section 12.4   Waiver of Past Defaults   79 Section 12.5  
Termination of Servicer's Authority   79 Section 12.6   Matters Related to
Successor Servicer   80
ARTICLE XIII
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
Section 13.1
 
Duties of Trustee
 
80 Section 13.2   Certain Matters Affecting the Trustee   82 Section 13.3  
Trustee Not Liable for Recitals in Notes or Use of Proceeds of Notes   83
Section 13.4   Trustee May Own Notes; Trustee in its Individual Capacity   83
Section 13.5   Trustee's Fees and Expenses; Indemnification   83 Section 13.6  
Eligibility Requirements for Trustee   84 Section 13.7   Resignation or Removal
of Trustee   84 Section 13.8   Successor Trustee   85 Section 13.9   Merger or
Consolidation of Trustee   85 Section 13.10   Appointment of Co-Trustee or
Separate Trustee   85 Section 13.11   Trustee May Enforce Claims Without
Possession of Notes   86 Section 13.12   Suits for Enforcement   86 Section
13.13   Rights of Noteholders to Direct the Trustee   86 Section 13.14  
Representations and Warranties of the Trustee   87 Section 13.15   Maintenance
of Office or Agency   87 Section 13.16   No Assessment   87 Section 13.17   UCC
Filings and Title Certificates   87 Section 13.18   Replacement of the Custodian
  87          


iii

--------------------------------------------------------------------------------


ARTICLE XIV
TERMINATION
Section 14.1
 
Termination of Agreement
 
87 Section 14.2   Final Payment   88 Section 14.3   [Reserved]   88 Section 14.4
  Release of Collateral   88 Section 14.5   Release of Defaulted Loans   88
Section 14.6   Release of Trendwest Timeshare Upgrades   89 Section 14.7  
Release Upon Payment in Full   90
ARTICLE XV
MISCELLANEOUS PROVISIONS
Section 15.1
 
Amendment
 
90 Section 15.2   Discretion with Respect to Derivative Financial Instruments  
92 Section 15.3   Limitation on Rights of the Noteholders   93 Section 15.4  
Governing Law   93 Section 15.5   Notices   93 Section 15.6   Severability of
Provisions   95 Section 15.7   Assignment   95 Section 15.8   Notes
Non-assessable and Fully Paid   95 Section 15.9   Further Assurances   95
Section 15.10   No Waiver; Cumulative Remedies   95 Section 15.11   Counterparts
  95 Section 15.12   Third-Party Beneficiaries   95 Section 15.13   Actions by
the Noteholders   96 Section 15.14   Merger and Integration   96 Section 15.15  
No Bankruptcy Petition   96 Section 15.16   Headings   96

iv

--------------------------------------------------------------------------------



QuickLinks


INDENTURE AND SERVICING AGREEMENT
RECITALS
GRANTING CLAUSES
ARTICLE I DEFINITIONS
ARTICLE II THE NOTES
ARTICLE III PAYMENTS, SECURITY AND ALLOCATIONS
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE ISSUER
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ISSUER; ASSIGNMENT OF
REPRESENTATIONS AND WARRANTIES
ARTICLE VI ADDITIONAL COVENANTS OF ISSUER
ARTICLE VII SERVICING OF PLEDGED LOANS
ARTICLE VIII REPORTS
ARTICLE IX LOCKBOX ACCOUNTS
ARTICLE X INDEMNITIES
ARTICLE XI EVENTS OF DEFAULT
ARTICLE XII SERVICER DEFAULTS
ARTICLE XIII THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
ARTICLE XIV TERMINATION
ARTICLE XV MISCELLANEOUS PROVISIONS
TABLE OF CONTENTS
